ACCEPTED
                                                                              04-15-00110-CV
                                                                  FOURTH COURT OF APPEALS
                                                                       SAN ANTONIO, TEXAS
                                                                          7/6/2015 2:40:01 PM
                                                                               KEITH HOTTLE
                                                                                       CLERK




           No. 04-15-0110-CV                                  FILED IN
                                                       4th COURT OF APPEALS
                                                        SAN ANTONIO, TEXAS
                                                       07/06/15 2:40:01 PM
                         In the Court of Appeals
                                                         KEITH E. HOTTLE
                    for the Fourth District of Texas           Clerk
                          Sitting at San Antonio


                    IN RE THE ESTATE OF
               WILLIAM H. MCNUTT, DECEASED



       On Appeal from the County Court of Kimble County, Texas
             Sitting in Matters Probate; Cause No. 2284
                    Hon. Joe H. Loving, presiding


                  Brief of Appellants
     McNutt Ranch, Ltd., DMK Ranching, L.L.C., and
 McNutt Management, L. L. C., Gen. Ptnr. McNutt Ranch, Ltd.


Craig L. White                         Jeff Small
State Bar No. 21292400                 State Bar No. 00793027
Law Office of Craig L. White           Law Office of Jeff Small
111 W. Olmos Dr.                       12451 Starcrest, Suite 100
San Antonio, TX 78212                  San Antonio, TX 78216.2988
210.829.7183/F: 210.829.0734           210.496.0611/F: 210.579.1399
craigwhite@111westolmos.com            jdslaw@satx.rr.com

                        Counsel for Appellants




                ORAL ARGUMENT REQUESTED
                  INTERESTED PARTIES & COUNSEL

Plaintiff/Appellee:

     Sherry McNutt

Counsel for Plaintiff/Appellee:

     John F. Nichols, Sr.
     State Bar No. 14996000
     5020 Montrose Blvd., Suite 400
     Houston, TX 77006
     713.654.0708/F: 713.654.0706
     john@nicholslaw.com

Defendants/Appellants:

     McNutt Ranch, Ltd.

     DMK Ranching, L.L.C.

     McNutt Management, L. L. C.,
     Gen. Ptnr. McNutt Ranch, Ltd.

Counsel for Defendants/Appellants:        Trial and Appellate Counsel for
                                          Defendants/Appellants in Previous
     Craig L. White                       Trial and Appeal:

     Jeff Small                                J. Ken Nunley

     Allen J. Ahlschwede                       Dennis Bujnoch
     522 Main St.
     Junction, Texas
     325.446.9425/F: 325.446.2378
     ajalaw@ahlschwedelaw.com




                                     ii
                                     TABLE OF CONTENTS

INTERESTED PARTIES & COUNSEL. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ii

INDEX OF AUTHORITIES.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . vii

STATEMENT OF THE CASE. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . xiii

STATEMENT REGARDING ORAL ARGUMENT. . . . . . . . . . . . . . . . . . . . xvi

ISSUES PRESENTED. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . xvii

        Issue No. 1:    The trial court erred by failing to grant a directed
        verdict or judgment notwithstanding the verdict.. . . . . . . . . . . . . . xvii

        Issue No. 2:     The trial court improperly awarded “½ the north side”
        to Sherry based on a theory unrecognized in the law that some land
        must automatically accompany the gift of a house without requiring
        compliance with some exception to the statute of frauds... . . . . . . xvii

        Issue No. 3:          Question No. 2 in the Charge of the Court erroneously
        failed to identify with specificity the “plot of land” Sherry claimed to
        have been given by Bill in 1983 and it permitted the jury to make an
        award of real estate to Sherry without requiring her to establish an
        exception to the Statute of Frauds by proving the elements of an oral gift
        of real estate... . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . xvii

        Issue No. 4:      The evidence was legally and factually insufficient to
        prove by clear and convincing evidence – that is, to produce a firm belief
        or conviction that the fact or finding was true — that in 1983 Bill made
        an oral gift to Sherry of the Foreman’s House or any real estate to go
        with the Foreman’s House.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . xvii

        Issue No. 5:       A juror injected outside information not contained in
        the evidence in the record into the jury deliberations when he stated to
        other members of the jury that he knew what Bill McNutt would have
        wanted and was not going to move from his position. Another juror
        admitted to the trial court “there was no way he could have put Sherry
        McNutt out on the street.” Were those actions material and harmful jury
        misconduct?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . xvii

                                                       iii
STATEMENT OF FACTS.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

SUMMARY OF THE ARGUMENT.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10

ARGUMENT.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14

        I.       All transfers of real estate, including by gift, are subject to the
                 statute of frauds, which requires that the conveyance be in
                 writing, unless it is subject to an exception.. . . . . . . . . . . . . . . . 14

        II.      The trial court erred by improperly instructing the jury and by
                 failing to grant a directed verdict or judgment notwithstanding the
                 verdict... . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15

                 A.       Standards of Review. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16

                          1.       Refusing to grant a directed verdict or JNOV.. . . . 16

                          2.       Charge Error.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17

                 B.     Question No. 2 was immaterial and, thus, harmful because
                 it is legally incorrect in that it did not specifically identify the
                 property supposedly gifted to her nor did it satisfy any exception
                 to the statute of frauds by requiring Sherry to prove the elements
                 of an oral gift of real estate... . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18

                          1.       Question No. 2 was legally incorrect... . . . . . . . . . . 19

                          2.    The Ranch Entities were entitled to a jury charge
                          consistent with the law of the statute of frauds and the
                          equitable exceptions thereto.. . . . . . . . . . . . . . . . . . . . . . 23

                 C.    The legal principles of the “law of the case,” res judicata, and
                 collateral estoppel preclude the trial court from giving effect to the
                 jury’s answer to Question No. 2 because of this Court’s 2013
                 judgment holding as a matter of law that Sherry failed to prove an
                 oral gift of the 2000 acre/ North Side of the Ranch.. . . . . . . . 25


                                                         iv
                1.    The law of this case precludes retrying an oral gift of
                the 2000 acres/North Side of the Ranch or any significant
                part thereof .. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 25

                2.     Res judicata and collateral estoppel prevent the
                relitigation of claims or issues resolved in a prior dispute
                and, as a consequence, preclude a judgment in Sherry’s
                favor on Question No. 2.. . . . . . . . . . . . . . . . . . . . . . . . . . 27

       D.    The jury’s answer to Question No. 2 is immaterial for the
       additional reason that it does not conform to the pleadings.. 28

III.   The jury’s verdict is not supported by legally or factually sufficient
       clear and convincing evidence that would produce a firm belief or
       conviction that Bill gave Sherry the Foreman’s House or any other
       part of the ranch in 1983.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 37

       A.       Standard of Review for clear and convincing evidence.. 37

                1.        Legal Sufficiency. . . . . . . . . . . . . . . . . . . . . . . . . . . 37

                2.        Factual Sufficiency. . . . . . . . . . . . . . . . . . . . . . . . . . 39

       B.        As an exception to the statute of frauds, the rules for proving
       the elements of an oral gift of real estate are strictly enforced.
       . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 39

                1.         The Foreman’s House.. . . . . . . . . . . . . . . . . . . . . . 42

                2.        Answer to Question No. 2 — “½ of North Side”. . 46

                          a.    The evidence was insufficient to produce a firm
                          belief or conviction in a reasonable person based on
                          the jury question that should have been asked.. . 47

                          b.    The evidence was insufficient to produce a firm
                          belief or conviction in a reasonable person based on
                          the jury question as it was actually asked.. . . . . . 50


                                                 v
        IV.      Jurors engaged in misconduct by ignoring the trial court’s
                 instruction not to let bias or sympathy play any part in their
                 deliberations and by considering and discussing facts outside the
                 record evidence in this case.. . . . . . . . . . . . . . . . . . . . . . . . . . . . 52

CONCLUSION. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 54

PRAYER. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 56

CERTIFICATE OF COMPLIANCE.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 56

CERTIFICATE OF SERVICE. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 57

APPENDIX

        FINAL JUDGMENT.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . Tab 1

        CHARGE OF THE COURT. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . Tab 2

        Harry Adams’ 2005 Letter to Sherry (RR6/PX 4). . . . . . . . . . . . . Tab 3

        PRETRIAL MOTIONS REPORTER’S RECORD DTD Feb. 7, 2014.. . . . . . Tab 4

        Sherry’s THIRTEENTH AMENDED PETITION. . . . . . . . . . . . . . . . . . . . Tab 5

        2011 Final Judgment.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . Tab 6

        2013 Opinion, Dissent, & Judgment in McNutt I.. . . . . . . . . . . . . Tab 7

        In re Estate of McNutt,
              405 S.W.3d 194 (Tex. App. San Antonio 2013, no pet.).. . . Tab 8




                                                        vi
                              INDEX OF AUTHORITIES
Cases

Akin v. Akin,
     649 S.W.2d 700 (Tex. App.— Ft. Worth 1983, writ ref’d n.r.e.). . . . 40

Alamo Cmty. College Dist. v. Browning Constr. Co.,
    131 S.W.3d 146 (Tex. App. — San Antonio 2004, pet. denied) .. . . . . 17

Barr v. Resolution Trust Corp.,
     837 S.W.2d 627 (Tex. 1992). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 27, 28

Boatland of Houston, Inc. v. Bailey,
     609 S.W.2d 743 (Tex. 1980). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19

Briscoe v. Goodmark Corp.,
      102 S.W.3d 714 (Tex. 2003). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 25

Brown v. Bank of Galveston, N. A.,
963 S.W.2d 511 (Tex. 1998), abrogated on other grounds,
Ford Motor Co. v. Ledesma, 242 S.W.3d 32 (Tex. 2007). . . . . . . . . . . . . . . 17

C. & R. Transport, Inc. v. Campbell,
      406 S.W.2d 191 (Tex. 1966). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18

City of Brownsville v. Alvarado,
      897 S.W.2d 750 (Tex. 1995). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18

City of Keller v. Wilson,
      168 S.W.3d 802 (Tex. 2005).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17, 45

City of San Antonio v. Rodriguez,
      No. 04-13-0116-CV, 2013 Tex. App. LEXIS 11169
      2013 WL 4682192 (Tex. App.— San Antonio
      Aug. 30, 2013, pet. denied). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 45

Columbia Rio Grande Healthcare, L.P. v. Hawley,
     284 S.W.3d 851 (Tex. 2009). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18


                                                  vii
Conner v. Johnson,
    No. 02-03-0316-CV, 2004 Tex. App. LEXIS 9633,
    (Tex. App.-Fort Worth 2004, pet. denied) (mem. op.). . . . . . . . . . . . 21

Cont’l Cas. Co. v. Street,
      379 S.W.2d 648 (Tex. 1964). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17

Dawson v. Tumlinson,
    150 Tex. 451, 242 S.W.2d 191 (Tex. 1951). . . . . . . . . . . . . . . . 14, 40, 47

Diamond Shamrock Refining & Mktg. Co. v. Mendez,
    844 S.W.2d 198 (Tex. 1992) .. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 46

Dorman v. Arnold,
    932 S.W.2d 225 (Tex. App.— Texarkana 1996, no writ). . . . . . . . . . 37

Dynegy, Inc. v. Yates,
    422 S.W.3d 638 (Tex. 2013). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14

Edlund v. Bounds,
     842 S.W.2d 719 (Tex. App.— Dallas 1992, writ denied) . . . . . . . . . . . 16

Examination Mgmt. Servs. v. Kersh Risk Mgmt.,
    367 S.W.3d 835 (Tex. App.— Dallas 2012, no pet.) .. . . . . . . . . . . . . . 51

Fleet v. Fleet,
      711 S.W.2d 1 (Tex. 1986). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18

Flores v. Flores,
      225 S.W.3d 651 (Tex. App.— El Paso 2006, pet. denied). . . . . . . . . . 14

Fort Bend County Drainage Dist. v. Sbrusch,
      818 S.W.2d 392 (Tex. 1991). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16

Golden Eagle Archery, Inc. v. Jackson,
     24 S.W.3d 362 (Tex. 2000).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 52




                                                   viii
Grimsley v. Grimsley,
    632 S.W.2d 174 (Tex. App.— Corpus Christi 1982, no writ) .. . . . . . . 41

Hammerly Oaks, Inc. v. Edwards,
   958 S.W.2d 387 (Tex. 1997). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 45

Harkey v. Tex. Employers’ Ins. Ass’n,
    146 Tex. 504, 208 S.W.2d 919 (1948). . . . . . . . . . . . . . . . . . . . . . . . . 29

Harmon v. Schmitz,
    39 S.W.2d 587 (Tex. Comm’n. App. 1931, judgm’t adopted).. . . . . . . 41

Harris County v. Smith,
     96 S.W.3d 230 (Tex. 2002).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 24

Hayes v. Rinehart,
    65 S.W.3d 286 (Tex. App.— Eastland 2001, no pet.) . . . . . . . . . . . . 37

Henry v. Masson (In re Henry),
    388 S.W.3d 719, 728 (Tex. App. —
    Houston [1st Dist.] 2012, pet. denied). . . . . . . . . . . . . . . . . . . . . . 25, 26

Holland v. Lovelace,
     352 S.W.3d 777 (Tex. App.—Dallas 2011, no pet.). . . . . . . . . . . . . . . . 51

Hyundai Motor Co. v. Rodriguez,
    995 S.W.2d 661 (Tex. 1999). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18

In re C.H.,
      89 S.W.3d 17 (Tex. 2002). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 39

In re Estate of McNutt,
      405 S.W.3d 194 (Tex. App.— San Antonio 2013, no pet.) .. . . xiv, 4, 5,
                                                            19, 22, 27, 49

In re J.F.C.,
      96 S.W.3d 256 (Tex. 2002). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 39



                                                 ix
In re Prudential Ins. Co. of Am.,
      148 S.W.3d 124 (Tex. 2004) .. . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18, 23

In re V.L.K.,
      24 S.W.3d 338 (Tex. 2000).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 23

John Masek Corp. v. Davis,
     848 S.W.2d 170 (Tex. App.— Houston
     [1st Dist.] 1992, writ denied) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16

Juliette Fowler Homes, Inc. v. Welch Assocs.,
      793 S.W.2d 660 (Tex. 1990) .. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 38

Nguyen v. Yovan,
    317 S.W.3d 261 (Tex. App. —
    Houston [1st Dist.] 2009, pet. denied). . . . . . . . . . . . . . . . . . . . . . . . . 15

Nipp v. Broumley,
     285 S.W.3d 552 Tex. App. – Waco 2009, no pet.). . . . . . . . . . . . . . . 37

Oilfield Haulers Ass’n v. R. R. Comm’n of Tex.,
       381 S.W.2d 183 (Tex. 1964). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 28

Osterberg v. Peca,
     12 S.W.3d 31 (Tex. 2000). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 46

Peterson v. Weiner,
     71 S.W.2d 544 (Tex. Civ. App.— San Antonio, 1934, writ ref’d). . . . 40

Pick v. Bartel,
      659 S.W.2d 636 (Tex. 1983). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15

Purina Mills, Inc. v. Odell,
     948 S.W.2d 927 (Tex. App.–
     Texarkana 1997, pet. denied). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15

Redinger v. Living Inc.,
     689 S.W.2d 415 (Tex. 1985). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 52


                                                   x
Republic Nat’l Bank v. Stetson,
    390 S.W.2d 257 (Tex. 1965). . . . . . . . . . . . . . . . . . . . . . . . 15, 40, 41, 47

Rowson v. Rowson,
    275 S.W.2d 468 (1955). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14

Salinas v. Rafati,
     948 S.W.2d 286 (Tex. 1997). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15, 16

Shearer’s, Inc. v. Lyall,
     717 S.W.2d 128 (Tex. App.— Houston
     [14th Dist.] 1986, no writ). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 51

Spencer v. Eagle Star Ins. Co. of Am.,
     876 S.W.2d 154 (Tex. 1994). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15, 16

State Dep’t of Highways v. Payne,
      838 S.W.2d 235 (Tex. 1992) .. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 24

Sw. Bell Tel. Co. v. Garza,
     164 S.W.3d 607 (Tex. 2004). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 37-39

Tex. Dep’t of Human Servs. v. E.B.,
      802 S.W.2d 647 (Tex. 1990) (op. on reh’g). . . . . . . . . . . . . . . . . . . . . . 17

Thompson v. Dart,
    746 S.W.2d 821 (Tex. App.— San Antonio 1988, no writ). . . . . . . . . 40

Thompson v. Lawson,
    793 S.W.2d 94 (Tex. App.— Eastland 1990, writ denied). . . . . . . . . 40

Transcon. Ins. Co. v. Crump,
     330 S.W.3d 211 (Tex. 2010) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 24

UPS, Inc. v. Tasdemiroglu,
     25 S.W.3d 914 (Tex. App.– Houston
     [14th Dist.] 2000, pet. denied). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15



                                                   xi
Walker v. Gutierrez,
    111 S.W.3d 56 (Tex. 2003).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17
Walker v. Packer,
    827 S.W.2d 833 (Tex. 1992). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18
Wend. v. Central Power & Light Co.,
    677 S.W.2d 610 (Tex. App.—
    Corpus Christi 1984, writ ref’d n.r.e.). . . . . . . . . . . . . . . . . . . . . . . . . 29

Zenith Star Ins. Co. v. Wilkerson,
     150 S.W.3d 525 (Tex. App.— Austin 2004, no pet.).. . . . . . . . . . . . . . 16

Statutes

TEX. BUS. & COM. CODE 26.01(a), (b)(4).. . . . . . . . . . . . . . . . . . . . . . . . . 14, 40

TEX. PROP. CODE ANN. § 5.021.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 40

Rules

TEX. R. APP. P. 44.1.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18, 24

TEX. R. CIV. P. 301. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16, 28

Other Authorities

Calvert, “No Evidence” and “Insufficient Evidence” Points of Error,
     38 TEX. L. REV. 361 (1960). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 38




                                                      xii
                        STATEMENT OF THE CASE

      Nature of the case. In 2007, Appellee Sherry McNutt sued her father

William H. McNutt — later supplanted by his estate. See RR6/DX 12

(PLAINTIFF’S ORIGINAL PETITION). Sherry later added her sister Dawn Keller,

her sister’s children, and related Ranch Entities as defendants. The Ranch

Entities — McNutt Ranch, Ltd., DMK Ranching, L.L.C., and McNutt

Management, L.L.C., general partner of McNutt Ranch, Ltd. — are the only

parties against whom judgment was rendered and are the only appellants

herein. CR 3/1259 (FINAL JUDGMENT) App’x Tab 1.

      Sherry initially claimed that her father, William H. (“Bill”) McNutt,

made an oral testamentary gift of the “North Side” of the McNutt Ranch to her

in 1989. RR6/DX 12. During the course of proceedings Sherry changed her

allegations to assert that Bill made the oral “gift” to her to take effect in 1983.

Compare CR6/DX12, at ¶4.2 (PLAINTIFF’S ORIGINAL PETITION) (“In 1989 . . .”),

with CR1/14, 16 Sherry’s EIGHTH AMENDED PETITION, at 3 (“In the Spring of

1983 . . .”) and Sherry’s THIRTEENTH AMENDED PETITION, at 3 (same).1

      Course of proceedings in the 2011 trial and appeal. This matter

was previously tried to the bench in July 2011, with the Honorable Joe H.


      1
        A request to supplement the appellate record with Sherry’s Thirteenth Amended
Petition was sent to the trial court clerk on July 2, 2015.

                                        xiii
Loving, presiding. CR1/12. In that trial the court concluded Sherry had failed

to prove an oral gift of 2000 acres. Instead, it rendered judgment that Sherry

had proven an oral gift of the “Foreman’s House” which sits on the 2000 acres.

In re Estate of McNutt, 405 S.W.3d 194, 196-97 (Tex. App.— San Antonio

2013, no pet.) (hereafter “McNutt I”) (App’x Tab 7); 2011 Final Judgment

(App’x Tab 6). Going further, the trial court presumed that the gift of the

house automatically had to include some land to go along with the house and

it awarded Sherry an unidentified 5 acres to provide highway and water

access, even though it recognized there were no pleadings or evidence to

support such an award. Final Judgment (App’x Tab 6); RR 2/267:10-11.

      On appeal in cause 04-11-0924-CV,2 this Court agreed with the trial

court’s finding that Sherry had failed to prove an oral gift of the 2000 acres.

Additionally, because the legal theory as to the trial court’s second finding of

“an oral gift as to the house and 5 acres of land . . . was not fully developed at

trial” this Court remanded only that issue to the trial court for further

development. McNutt I, 405 S.W.3d at 197.

      Course of proceedings on remand. On retrial, a jury found that

William H. McNutt had made an oral gift of the “foreman’s” house to Sherry



      2
          In re Estate of McNutt, 405 S.W.3d 194 (Tex. App.— San Antonio 2013, no pet.)

                                           xiv
McNutt in 1983. CR 3/996. As a separate finding, the jury found that “½ of

North Side” was the “amount of land . . . necessary for Sherry McNutt to have

full use and enjoyment of the ‘foreman’s’” house.” CR 3/997.

      Trial court disposition on remand. The trial court rendered

judgment on February 20, 2015 , in accord with the jury’s verdict against only

the Ranch Entities. CR 3/1259 et seq. The trial court overruled Appellants’

timely filed motions for judgment notwithstanding the verdict and new trial

on February 2, 2015. RR 5/45:12 ; 54:23-25. Appellants filed their notice of

appeal on February 27, 2015. Supp. CR 1274.




                                      xv
           STATEMENT REGARDING ORAL ARGUMENT

      This Court should grant oral argument because it would clarify the

factual background and the written arguments in the briefing. Because of the

complexities that developed in the retrial of this case after this Court's remand

(a retrial the scope of which went well beyond the limits of this Court's

remand), oral argument would aid the Court in its decisional process.




                                       xvi
                           ISSUES PRESENTED

Issue No. 1:    The trial court erred by failing to grant a directed verdict or
judgment notwithstanding the verdict.

Issue No. 2:     The trial court improperly awarded “½ the north side” to
Sherry based on a theory unrecognized in the law that some land must
automatically accompany the gift of a house without requiring compliance
with some exception to the statute of frauds.

Issue No. 3:       Question No. 2 in the Charge of the Court erroneously failed
to identify with specificity the “plot of land” Sherry claimed to have been given
by Bill in 1983 and it permitted the jury to make an award of real estate to
Sherry without requiring her to establish an exception to the Statute of Frauds
by proving the elements of an oral gift of real estate.

Issue No. 4:      The evidence was legally and factually insufficient to prove
by clear and convincing evidence – that is, to produce a firm belief or
conviction that the fact or finding was true — that in 1983 Bill made an oral
gift to Sherry of the Foreman’s House or any real estate to go with the
Foreman’s House.

Issue No. 5:      A juror injected outside information not contained in the
evidence in the record into the jury deliberations when he stated to other
members of the jury that he knew what Bill McNutt would have wanted and
was not going to move from his position. Another juror admitted to the trial
court “there was no way he could have put Sherry McNutt out on the street.”

      Were those actions material and harmful jury misconduct?




                                      xvii
                            STATEMENT OF FACTS

A.    Background

      The McNutt Ranch comprises 3,841.44 acres in Kerr and Kimble

Counties. The Ranch is divided by Interstate 10, with approximately 2000

acres lying to the north of the highway. Originally, Sherry claimed ownership

of that portion of the Ranch north of the highway based on an alleged

testamentary oral gift of real estate to her from her father, Bill McNutt.

CR6/DX12. On remand, she amended her claim to allege that in 1983 Bill

McNutt made an oral gift to her in 1983 of the Foreman’s House, plus five

acres surrounding that house and “Pasture 9” neither of which was ever

defined in the evidence. See, e.g., RR2/265:21-266:3.

B.    Sherry’s story changed as time went by

      At the outset, in her Plaintiff’s Original Petition Sherry alleged (RR 6/DX

12, at ¶¶4.3, 4.4; RR 3/103:18-24; see also 2011 RR2/259:6-12)3 that she came

back from Colorado in 1989 to run the Ranch at Bill McNutt’s behest and in

exchange he promised to give her the north side of the ranch upon his death.


      3
          RR V/PPP:LL designates the Reporter’s Record by volume/page:line

       2011 RR V/PPP:LL designates the Reporter’s Record from the 2011 trial in this
Court’s file 04-11-0924-CV.

      CR V/PPP designates the Clerk’s Record by volume and page or exhibit number.

                                          1
RR 3/104: 19- 105:20 (quoting Sherry’s original petition to allege “Sherry will

receive . . .”); see also 2011 RR 2/296:15; 297:3 (“When he died.”). For

purposes of the initial temporary injunction hearing in front of Judge Charles

Sherrill in 2007 regarding her access to the North Side of the Ranch, Sherry’s

sworn pleadings asserted the same thing – Bill made the alleged gift in 1989.

RR3/101:21-102:16; 2011RR2/281:18-283:6; see also, e.g., 2011 RR 263:14-

272:11 et seq. (Sherry testifying in 2011 that she never corrected her lawyer

during 2007 injunction hearing that 1989 was wrong date).

      Later, after being educated on what is required to prove an oral gift of

real estate necessary to satisfy an exception to the statute of frauds and that

a future gift of real estate was no gift at all, Sherry’s allegations and her

testimony at the 2011 trial changed to assert that Bill gave her the 2000-

acre/North Side of the Ranch effective in 1983. Compare CR6/DX12, at ¶4.2

(PLAINTIFF’S ORIGINAL PETITION) (“In 1989 . . .”), with CR1/14, 16 (Sherry’s

EIGHTH AMENDED PETITION, at p. 3 of 7) (“In the Spring of 1983 . . .”); see CR

1/69, 94, 113, 132 (each subsequent amended petition through the Thirteenth

claimed that the alleged gift was made in1983); THIRTEENTH AMENDED

PETITION, at 3 (App’x Tab 5); compare RR2/228:10-17, with CR 6/DX 12; see

also RR3/101: 22-105:20 (use of 1989 date in sworn pleading was a



                                      2
“mistake”); 3/103:18-104:16) (failure to correct “wrong” date in sworn

allegations was an “oversight”); 2011 RR2/263:14-266:4, 275:14-20.

      Incredibly, Sherry has changed her story, yet again, merely to

accommodate the issues remanded by this Court. See THIRTEENTH AMENDED

PETITION (App’x Tab 5) Going into this trial she claimed that instead of

promising to give her the entire North Side of the McNutt Ranch in 1983 in

exchange for coming back and running the day-to-day operations, Bill

supposedly promised her the Foreman’s House; five acres surrounding the

house, and Pasture 9 as an appropriate amount of land for the full use and

enjoyment of the Foreman’s House. See id.

      The idea that in 1983 Bill orally gave Sherry the Foreman’s House and

5 acres surrounding the house and Pasture 9 or any “small bit” of land to

accompany the house in 1983 is a fiction created by Sherry from the trial

court’s 2011 ruling evidenced by the trial court’s exposition of the rationale for

its ruling from the bench. RR2/267:1-7, 271:16-18, 271:23-272:4. In fact,

during a mid-trial bench conference in the 2014 trial, in relation to Sherry’s

claim in her Thirteenth Amended Petition that in 1983 Bill had gifted her five

acres surrounding the Foreman’s House and Pasture 9, the trial court

observed, “you can’t prove one bit of that, and you know it. . . . He never said



                                        3
that; you know it.” RR2/271:12-14.

C.   In 2011, the trial court rendered judgment making an award
to Sherry on a theory that had not been pled or proved.

      After a trial to the bench, the court entered judgment holding that while

Sherry had NOT proved an oral gift of the 2000-acre/North Side of the Ranch,

she had proved an oral gift of real estate “limited to a permanent residence

structure existing on the five (5) acres of land, with water. The Five (5) acre

tract, includes access to the highway I-10 Service Rd.” 2011 Final Judgment

(App’x Tab 6). This Court agreed with “the trial court’s finding that Sherry

failed to meet her burden of proving an oral gift as to the 2000 acres.” McNutt

I, 405 S.W.3d at 197.

      In reversing the trial court’s award to Sherry of the Foreman’s House

and an undefined five acres, Chief Justice Stone noted the trial court’s express

recognition that the legal theory on which it based its ruling had neither been

pled for nor developed at trial. Id.

D. The trial court’s rationale for the 2011 award of 5 Acres was to
provide Sherry a “little bit” of land on which the house could sit
with access to water and IH-10.

      It is readily apparent from the trial court’s explanation of its rationale

for its ruling at the end of the 2011 trial, that it never intended for Sherry to be

awarded anything more than a small “plot of land . . . surrounding the house


                                         4
. . . . upon which that house can sit.”4 The trial court stated repeatedly at the

time and during the course of the subsequent proceedings on remand that its

premise in awarding the “five-acre tract” was to ensure Sherry had a “little bit

of land” on which the house sits “but only the fact that there is access to the

water and that it includes access to highway ten, I-10 services road.” McNutt

I, 405 S.W.3d at 196 n.1.

E.    The Remand

      This Court has already decided that, as to the 2000 acre/North Side of

the Ranch, Sherry failed to prove her “possession which evidence[d] a

surrender of ownership and control” by Bill. Id. at 196-97. The remand called

for a new trial solely on the “legal theory of an oral gift of a house and the

necessary plot of land surrounding the house for full use and enjoyment of the

house.” Id. at 197.

      The trial court made it abundantly clear from the February 7, 2014 pre-

trial hearing onward that “the San Antonio Court of Appeals upheld the

decision rendered by this Court that there was no oral gift of the 2000-acre


      4
         2011 RR Day 3, at 9 (“plot of land on which that house sits”); at 12 (“Ms. Sherry
McNutt should have 5 acres of land upon which the house can sit”); at 12 (“plot of land
surrounding the house”); at 14 (“there was an oral gift that meets that requirement of the
house and 5 acres and the 5 acres and the 5 acres is upon which the house may sit”); and
at 16 (“there was an oral gift of the house and 5 acres of land upon which the house could
sit”).

                                            5
ranch, and, therefore, they sustained that. So that appears to this Court at this

time to be a settled fact that is not to be retried.” PRETRIAL MOTIONS

REPORTER’S RECORD dtd February 7, 2014,5 at 16:20-25, 44:6-18.

      And while this case went to trial in 2011 on Sherry’s Eighth Amended

Petition, it was not until after numerous objections, revisions, and rulings of

the trial court that Sherry complied with the trial court’s ruling that an oral gift

of the North Side was not going to be retried and amended her petition to

specifically identify what land had supposedly been gifted to her in 1983 for

the use and enjoyment of the Foreman’s House. THIRTEENTH AMENDED

PETITION. Three weeks before the 2014 trial Sherry finally complied with the

trial court’s repeated directives to amend her pleadings to comport with the

findings of this Court and its own rulings that she would not be permitted to

retry the issue of an oral gift of the 2000-acre/North Side of the Ranch.

Sherry’s live pleading at trial alleged that in 1983 Bill McNutt made an “oral

gift of the Foreman’s House and the surrounding five acres of land and a

specific amount of land, being Pasture 9, [to her] for the full use and

enjoyment of the house.” THIRTEENTH AMENDED PETITION ¶ 5, at 2-3 (App’x

Tab 5). Ironically, Sherry never testified at trial to what she pled for in her live



      5
          Hereafter “PRETRIAL MTNS RR dtd 2.7.14" (App’x Tab 4).

                                            6
pleading.

      Prior to her briefing and argument in the court of appeals in McNutt I,

Sherry had never asserted that her father had given her anything less than the

entire North Side of the ranch and certainly not just the Foreman’s House and

the five acres surrounding it. She did so then only in the alternative because

the trial court had made an award based on that theory even though it had

never been pled. As noted by Chief Justice Stone, there were never any

pleadings or evidence of a gift by Bill McNutt to Sherry of the Foreman’s

House and any five acre tract of land.

F.   The 2014 retrial

      The trial court submitted the case to the six-person jury on two

questions:

                             QUESTION NO. 1

           Do you find from clear and convincing evidence that William H.
      McNutt made an oral gift of the “foreman’s” house to Sherry McNutt in
      1983?

                         Answer “Yes” or “No”

      Answer: “Yes”

                             QUESTION NO. 2

           What amount of land, if any, do you find from clear and
      convincing evidence to be necessary for Sherry McNutt to have full use


                                         7
      and enjoyment of the “foreman’s” house?

      Answer: “½ of North Side”

CR 3/996-97 (CHARGE OF THE COURT at 4-5) (App’x Tab 2).

F.    Juror Misconduct

      The Charge of the Court explicitly instructed the jury: “do not let bias,

prejudice or sympathy play any part in your deliberations” and that the jury

must “not consider or discuss anything that is not represented by the evidence

in this case.” CR 3/993.

      Jury Foreman Aubrey Kothmann injected facts outside the evidence

contained in the record, ignoring the trial court’s instructions, when he stated

to other jurors “that he knew Bill McNutt in the year 2000 and that Bill

McNutt didn’t know what he was doing and was not mentally competent.” He

stated further that “David Boland instigated the problems and that somehow

he influenced Mr. McNutt’s decision-making in kicking Sherry off the ranch.”

CR3/1198-99.

      Kothmann went on to say that irrespective of the evidence, his mind was

made up and that Sherry deserved the entire north side of the ranch because

“he [Kothmann] knew what Bill McNutt would have wanted to have happened

with his ranch and that he [Kothmann] was not going to move from his



                                       8
position.” CR3/1199. The jurors traded answers “[w]hen it was evident that

Mr. Kothmann was not going to follow the evidence and/or Court’s

instructions” in an effort to bring deliberations to a close in that the jurors

“knew that we couldn’t get out of deliberations unless we compromised and

no one was happy about compromising.” CR 3/ 1199.

      Furthermore, Juror Gary Gardner admitted to the trial court during a

closed-door session with the judge after the trial that he also disregarded the

trial court’s instructions to set aside bias, prejudice, or sympathy when he

stated to the trial court in the presence of the other jurors that “there was no

way he could have put Sherry McNutt out on the street.” CR 3/1199.

G.    This appeal followed

      The trial court overruled Appellants’ motions and amended motions for

judgment notwithstanding the verdict and new trial on February 2, 2015.

RR5/45:10-12; 54:23-25. It then entered judgment on February 20, 2015, for

Sherry and against the Ranch Entities in accordance with the verdict awarding

her the Foreman’s House and an undefined one-half of the North Side of the

Ranch. CR3/1259- 62.

      This appeal followed. Supp. CR 1274 (NOTICE OF APPEAL).




                                       9
                    SUMMARY OF THE ARGUMENT

      The concept of an “oral gift of real estate” arises only as an exception to

the statute of frauds requirement that a conveyance of real estate be made in

writing. To prove an oral gift of realty, the claimant must prove (1) that the gift

took effect immediately, (2) the recipient took immediate possession of the gift

with the acquiescence of the donor, and (3) the recipient made permanent and

valuable improvements to the gifted property.

      The trial court erroneously submitted this cause to the jury, in part, on

a theory unknown to the law, that being – if a person is given an oral gift of a

house it is automatically presumed that “someone needs a little bit of land to

enjoy the property they were given” without requiring proof of the elements

of an oral gift of real estate as to that land. RR2/271:17-18 (Trial Court:

“someone needs a little bit of land”) (emphasis added); PRETRIAL MTNS RR dtd

2.7.14, at 4:21-23 (gift of a house must “by nature” include some amount of

property).

      The trial court required Sherry to prove the elements of an oral gift of

real estate in order for the jury to answer “yes” that Bill had given her the

Foreman’s House in 1983. But it did not impose the same requirement in the

second question. Question No. 2 did not even identify or define the “plot of



                                        10
land” Sherry claimed, instead, it asked only “what amount of land, if any, do

you find to be necessary for Sherry McNutt to have full use and enjoyment of

the foreman’s house.”6 An oral gift of real estate is subject to the same

specificity requirements that are imposed upon any other transfer of real

estate. Absent that specificity, any purported transfer is void and

unenforceable.

      This Court’s remand of this cause did not change real property law in

Texas. Hence, to take the gift Bill supposedly made to Sherry in 1983 out from

under the writing strictures imposed by the statute of frauds, Sherry was

required to show all the elements of an oral gift of real estate not only as to the

Foreman’s House but as to any accompanying acreage. She failed to carry her

burden, in large part, because, at her behest and with her acquiescence

(PRETRIAL MTNS RR dtd 2.7.14, at 15:20-25, 32:10-11),               the trial court

submitted the issue to the jury in improper form.

      No matter how the issues were submitted to the jury, however, the

evidence was legally and factually insufficient to show clearly and convincingly

that (1) Bill made an oral gift to Sherry in 1983 of the Foreman’s House, (2)

Bill also made an oral gift to Sherry in 1983 of the 5 acres surrounding the



      6
          CR3/993, 997 (CHARGE OF THE COURT, Question No. 2) (App’x Tab 2).

                                          11
Foreman’s House and Pasture 9 as claimed in her Thirteenth Amended

Petition, and/or (3) that Bill gave her any other specific acreage in 1983 or

why any of it would be “necessary for the full use and enjoyment of the

foreman’s house.”

      The jury’s award of “½ the North Side,” which is approximately 1000

acres, is simply not supported by Sherry’s pleadings or by legally or factually

sufficient evidence. In fact, the only way that terminology entered into the

discussion, over a multitude of objections by counsel for the Ranch Entities,

is because of Sherry’s improper interjection into the deliberations of a “gift of

the northside,” which had already been decided adversely to her as a matter

of law.

      This Court gave Sherry an opportunity on remand to develop the theory

of an oral gift of the Foreman’s House AND an appropriate amount of acreage

for the full use and enjoyment of that house. Even so, she ignored the

numerous admonitions of the trial court to not inject into the retrial the issue

of the gift of the 2000 acre/North Side, which had already been tried and

decided against her. Thus, she failed to develop the only theory upon which

the case was remanded.

      Accordingly, because the case was submitted to the jury on a theory



                                       12
unknown to Texas law with her acquiescence and because, even at that, Sherry

failed to provide legally and/or factually sufficient clear and convincing

evidence to support any theory, the judgment of the trial court should be

reversed and judgment rendered that Sherry take nothing.




                                     13
                                ARGUMENT

I.    All transfers of real estate, including by gift, are subject to the
      statute of frauds, which requires that the conveyance be in
      writing, unless it is subject to an exception.

      “Generally, the statute of frauds prohibits enforcement of an oral

conveyance of real property.” Flores v. Flores, 225 S.W.3d 651, 655 (Tex.

App.— El Paso 2006, pet. denied) (citing TEX. BUS. & COM. CODE 26.01(a),

(b)(4)). A party who relies on an exception to the statute of frauds to prove the

validity of a transaction must request and obtain a jury finding on the

exception. See Dynegy, Inc. v. Yates, 422 S.W.3d 638, 641 (Tex. 2013)

(citation omitted). To prove an oral gift of real estate as an exception to the

statute of frauds the claimant must show a present gift, taking immediate

possession, and making permanent and valuable improvements to the gift all

with the acquiescence of the donor. Dawson v. Tumlinson, 150 Tex. 451, 242
S.W.2d 191, 192-93 (Tex. 1951).

      The rule for describing parol gifts of real property is the same as that for

describing parol sales. Dawson, 242 S.W.2d at 192. It is settled law that the

description in a written conveyance must furnish within itself or by reference

to some other existing writing, the means or data by which the particular land

conveyed can be identified. Rowson v. Rowson, 275 S.W.2d 468, 470 (1955).



                                       14
Oral gifts are no different. Republic Nat’l Bank v. Stetson, 390 S.W.2d 257,

262-63 (Tex. 1965).

      “We can think of no reason that the description of land which is the

subject of a parol gift should not be governed by the settled rule for written

conveyances.” Stetson, 390 S.W.2d at 262-63 (finding oral gift of land void

that did not include adequate description); see Pick v. Bartel, 659 S.W.2d 636,

637 (Tex. 1983). If a conveyance of an interest in real property does not

sufficiently describe the land to be conveyed, it is void and unenforceable

under the statute of frauds. Nguyen v. Yovan, 317 S.W.3d 261, 267 (Tex. App.

— Houston [1st Dist.] 2009, pet. denied) (citing Stetson, 390 S.W.2d at 261).

II.   The trial court erred by improperly instructing the jury and
      by failing to grant a directed verdict or judgment
      notwithstanding the verdict.

      A court may disregard the jury’s answers if a legal principle precludes

the party’s recovery and justifies a judgment notwithstanding the verdict.

UPS, Inc. v. Tasdemiroglu, 25 S.W.3d 914, 916 n. 4 (Tex. App.– Houston [14th

Dist.] 2000, pet. denied); Purina Mills, Inc. v. Odell, 948 S.W.2d 927, 932

(Tex. App.– Texarkana 1997, pet. denied). A court may also disregard the

jury’s answers to immaterial questions. Salinas v. Rafati, 948 S.W.2d 286,

288 (Tex. 1997); Spencer v. Eagle Star Ins. Co. of Am., 876 S.W.2d 154, 157



                                      15
(Tex. 1994). A jury finding is immaterial if, among other reasons, the jury

question was improperly submitted. Salinas, 948 S.W.2d at 288; Spencer, 876
S.W.2d at 157.

            A.    Standards of Review

                  1.     Refusing to grant a directed verdict or JNOV

      A judgment non obstante veredicto/JNOV is proper when a directed

verdict would have been proper. TEX. R. CIV. P. 301; Fort Bend County

Drainage Dist. v. Sbrusch, 818 S.W.2d 392, 394 (Tex. 1991). A directed or

instructed verdict is proper when (1) a defect in the opponent’s pleadings

makes them insufficient to support a judgment; (2) the evidence conclusively

proves a fact that establishes a party’s right to judgment as a matter of law;

(3) the evidence offered on a cause of action is insufficient to raise an issue of

fact; or (4) a legal principle precludes recovery. John Masek Corp. v. Davis,

848 S.W.2d 170, 173 (Tex. App.—Houston [1st Dist.] 1992, writ denied)

(element #4); Edlund v. Bounds, 842 S.W.2d 719, 723-24 (Tex. App.— Dallas

1992, writ denied) (elements # 1,2, & 3).

      Whether a legal principle precludes recovery is reviewed de novo. See

Zenith Star Ins. Co. v. Wilkerson, 150 S.W.3d 525, 530 (Tex. App.— Austin

2004, no pet.). A trial court’s decision to deny a motion for a directed verdict



                                       16
or a JNOV on evidentiary issues is reviewed under the legal sufficiency

standard of review. See Brown v. Bank of Galveston, N. A., 963 S.W.2d 511,

513 (Tex. 1998), abrogated on other grounds, Ford Motor Co. v. Ledesma, 242
S.W.3d 32 (Tex. 2007). All the evidence is viewed in the light most favorable

to the fact challenged or the finding found by the jury and if a reasonable trier

of fact could not have formed a firm belief or conviction that the fact or finding

was true, a directed verdict and/or a JNOV is proper. See City of Keller v.

Wilson, 168 S.W.3d 802, 822 (Tex. 2005).

                  2.     Charge Error

      The standard of review for jury charge error is abuse of discretion. Tex.

Dep’t of Human Servs. v. E.B., 802 S.W.2d 647, 649 (Tex. 1990) (op. on

reh’g). However, “[w]hether a charge submits the controlling issues in a case”

and submits them correctly is a question of law reviewed de novo. See Alamo

Cmty. College Dist. v. Browning Constr. Co., 131 S.W.3d 146, 160 (Tex. App.

— San Antonio 2004, pet. denied) (citing Cont’l Cas. Co. v. Street, 379 S.W.2d
648, 651 (Tex. 1964)). A trial court abuses its discretion by acting arbitrarily,

unreasonably, or without consideration of guiding principles. Walker v.

Gutierrez, 111 S.W.3d 56, 62 (Tex. 2003).




                                        17
        While a trial court has broad discretion in fashioning the jury charge, it

must be legally correct. Hyundai Motor Co. v. Rodriguez, 995 S.W.2d 661,

664 (Tex. 1999). “A trial court has no ‘discretion’ in determining what the law

is or applying the law to the facts, even when the law is unsettled.” In re

Prudential Ins. Co. of Am., 148 S.W.3d 124, 135 (Tex. 2004) (internal quotes

omitted) (quoting Walker v. Packer, 827 S.W.2d 833, 840 (Tex. 1992).

        Charge error is generally considered harmful, when as here, it relates to

a contested, critical issue. See Columbia Rio Grande Healthcare, L.P. v.

Hawley, 284 S.W.3d 851, 856 (Tex. 2009). Charge error is reversible if it

“probably caused the rendition of an improper judgment.” See TEX. R. APP. P.

44.1.

             B. Question No. 2 was immaterial and, thus, harmful
        because it is legally incorrect in that it did not specifically
        identify the property supposedly gifted to Sherry nor did it
        satisfy any exception to the statute of frauds by requiring her
        to prove the elements of an oral gift of real estate.

        A jury question and its answer are immaterial when (1) the question was

defective and should not have been submitted, and/or (2) the answer cannot

alter the effect of the verdict. City of Brownsville v. Alvarado, 897 S.W.2d
750, 752 (Tex. 1995) (citing Fleet v. Fleet, 711 S.W.2d 1, 2 (Tex. 1986) and C.

& R. Transport, Inc. v. Campbell, 406 S.W.2d 191, 194 (Tex. 1966)).



                                        18
Submission of an immaterial question is harmful, among other reasons, when

it confuses or misleads the jury. Boatland of Houston, Inc. v. Bailey, 609
S.W.2d 743, 750 (Tex. 1980).

                  1.     Question No. 2 was legally incorrect.

      Question No. 2 was harmful because it permitted the jury to find that

Sherry was entitled to some unidentified, undefined amount of acreage

without satisfying any exception to the statute of frauds by proving the

elements of an oral gift of real estate.

      In rendering its 2011 judgment that Sherry failed to prove the oral gift

of the 2000 acres but that she had proved an oral gift of the Foreman’s House,

the trial court observed that:

      it must be commonly understood . . . that a person must have a
      significant enough plot of land surrounding the house to enjoy the full
      aspect of the house.

McNutt I, 405 S.W.3d at 204.

      Based on that observation and that Bill had reserved five acres

surrounding his home to himself when he conveyed the rest of the Ranch,

except for his home and that 5 acres, to McNutt Ranch, Ltd. in 2007 for estate

planning purposes, the trial court also awarded Sherry five acres surrounding

the Foreman’s House. RR2/267:4-7 (Trial Court: “since Mr. McNutt reserved



                                           19
5 acres for his whole house, I’m going to go ahead and give 5 acres. That was

my ruling.”); 2/271:16-18 (Trial Court: “It’s only a presumption that someone

needs a little bit of land to enjoy the property they were given.”) (emphasis

added). The trial court made that award even though it acknowledged that no

one had pled or proved that theory. RR 2/267:10-11.

      On remand, the trial court understood this Court’s opinion and its

statement of the issue to be determined on remand as an affirmation of the

trial court’s presumption that the gift of a house automatically included some

amount of land to go with it. RR dtd Feb. 7, 2014, at 4:20-23 (Trial Court:

“[T]he gift of a house must by nature carry with it a reasonable amount or –

– of property for full use and enjoyment of that house”); 17:22-25 (“ [I]t would

seem to be necessary that there would be at least some amount of property

that would be understood to go with the house for the full use and enjoyment

of the house”); PRETRIAL MTNS RR dtd 2.7.14, at 5:3-12 (trial court expressed

opinion that this Court agreed with trial court’s view of the case and remanded

two separate issues rather than determination of one issue — theory of gift of

house AND accompanying land); 19:1-6 (same).

      But there is no legal authority for such a presumption and, in fact, the

only authority this writer finds that comes close to addressing that issue is to



                                      20
the contrary. See Conner v. Johnson, No. 02-03-0316-CV, 2004 Tex. App.

LEXIS 9633, at*1 (Tex. App.-Fort Worth 2004, pet. denied) (mem. op.)

(“Janice [Claimant] bought the small house located on part of the land but not

the land itself. She contends Lora Lee [her mother] gave her the plot on which

the house is located, as well as the 10 acres adjacent to it.”).

      The oral gift of real estate claimant in Connor bought a small house and

leased the 70' by 70' plot of land on which the house sat and the adjoining 10

acres. Id. at *1-2. On the death of her mother, claimant asserted that her

mother had orally gifted her with the plot on which the house sat and the 10

acres. Id. To the contrary, however, her mom had executed a written deed

conveying the property to claimant’s nephew. Id. The house and the land on

which it sat owned by different people. Id.

      The jury heard testimony referring to the disputed realty as “[claimant’s]

land” and testimony by the claimant’s brother that “mom told me she had

given [claimant] the land that went with the house” and “that there wasn’t any

dispute in the family about this and ‘it was hers.’” Id. at *19. Even so, the jury

found that this evidence was NOT clear and convincing and there was NO

ORAL GIFT of the plot of land on which claimant’s home sat or the adjoining

10 acres. Id. at *19, 24.



                                       21
      Here, the trial court read the remanded issue disjunctively as two

separate issues to be determined rather than as one question as it should have

— the development of the “legal theory of an oral gift of a house AND the

necessary plot of land surrounding the house.” McNutt I, 405 S.W.3d at 197

(emphasis added). The trial court understood the question to be determined

on remand as: (1) whether there was an oral gift to Sherry of the Foreman’s

House; and, if so (2) what would constitute “the necessary plot of land

surrounding the house for the full use and enjoyment of the house.” PRETRIAL

MTNS RR dtd 2.7.14, at 5:6-12 (“for consideration on the further development

of the two issues”) (emphasis added); PRETRIAL MTNS RR dtd 2.7.14, at 19:1-6.

And that is how the trial court submitted the questions to the jury. It did not

require Sherry to identify the gift she claimed or present proof as to the

elements of an oral gift regarding that acreage.

      Thus, the trial court’s improper submission permitted the jury to make

an award to Sherry without her ever having testified to or having identified in

the question to the jury what was allegedly gifted to her by Bill in 1983. RR

3/42:10-17. And, fatally, Question No. 2 did not satisfy any exception to the

statute of frauds because it did not require proof of the elements of an oral gift




                                       22
of real estate. Accordingly, this Court should reverse the judgment of the trial

court and render judgment that Sherry take nothing.

                      2.   The Ranch Entities were entitled to a jury
                      charge consistent with the law of the statute of
                      frauds and the equitable exceptions thereto.

      The court is required to ensure that what it submits is legally correct. In

re Prudential, 148 S.W.3d at 135. A failure to do so is an abuse of discretion.

See id. A trial court’s refusal to submit the particular items in the charge is

reviewed for an abuse of discretion. In re V.L.K., 24 S.W.3d 338, 341 (Tex.

2000).

      The question proposed to the trial court for submission by the Ranch

Entities asked:

      Do you find by clear and convincing evidence that William H.
      McNutt, Jr. [sic]7 made an oral gift of the “foreman’s” house and
      the necessary plot of land surrounding the house for the full use
      and enjoyment of the house, consisting of 5 acres more
      particularly described as [fill in description of gifted property],
      and Pasture #9 consisting of approximately 700 acres to Sherry
      McNutt?

CR 3/974; RR 4/16:12-18.

      The trial court reversibly erred by refusing to submit the Ranch Entities’

proposed jury question, which asked about an oral gift of the Foreman’s



      7
          Bill McNutt was not a Jr.

                                       23
House and the necessary plot of land in one question requiring specific

identification of the “plot of land” claimed and proof of the elements of an oral

gift of real estate as to the house AND the plot of land.

      The Ranch Entities objected to the defects in the trial court’s proposed

charge, submitted their own proposed question in substantially correct form

(CR 3/974), and obtained a ruling denying the submission of that proposed

question (RR4/ 17:1 -21). See Transcon. Ins. Co. v. Crump, 330 S.W.3d 211,

227 (Tex. 2010) (citing State Dep’t of Highways v. Payne, 838 S.W.2d 235,

241 (Tex. 1992) for the proper means by which to preserve jury charge error

on an erroneous question).

      The trial court’s failure to submit the Ranch Entities’ proposed question

improperly permitted the jury to make an award to Sherry without her ever

having identified the specific property gifted to her and without her having to

satisfy an exception to the statute of frauds by proving the elements of an oral

gift of real estate. See RR 4/10:4-11, 22-24. The trial court’s erroneous refusal

to submit the Ranch Entities’ proposed question was an abuse of discretion

and harmful because it probably led to the rendition of an improper judgment.

TEX. R. APP. P. 44.1; see Harris County v. Smith, 96 S.W.3d 230, 234-35 (Tex.

2002).



                                       24
      Because Sherry asked for the question to be submitted as it was (RR4/

14:21-15:7), she cannot now ask for a third bite at the apple. Accordingly, this

Court should reverse the judgment of the trial court and render judgment that

Sherry take nothing.

           C.    The legal principles of the “law of the case,” res
      judicata, and collateral estoppel preclude the trial court from
      giving effect to the jury’s answer to Question No. 2 because of
      this Court’s 2013 judgment holding as a matter of law that
      Sherry failed to prove an oral gift of the 2000-acre/North Side
      of the Ranch.

                  1.    The law of this case precludes retrying an oral
                  gift of the 2000 acres/North Side of the Ranch or
                  any significant part thereof .

      “Under the law of the case doctrine, ‘questions of law decided on appeal

. . . will govern the case throughout its subsequent stages’ and therefore ‘a

court of appeals is ordinarily bound by its initial decision if there is a

subsequent appeal in the same case.’” Briscoe v. Goodmark Corp., 102 S.W.3d
714, 716 (Tex. 2003). While it is generally true that the “law of the case”

doctrine is limited to questions of law decided on appeal by a court of last

resort, it also applies to decisions of a court of appeals in instances where

neither party files for a motion for rehearing in the court of appeals or petition

for review challenging the holding in question. Henry v. Masson (In re




                                       25
Henry), 388 S.W.3d 719, 728 (Tex. App.— Houston [1st Dist.] 2012, pet.

denied).

      Sherry is, thereby, precluded by the “law of the case” from arguing and

proving that the “necessary plot of land surrounding the house” is the

2000-acre/ North Side of the Ranch or that any significant part of it was gifted

to her because that issue has previously been resolved as a matter of law. See

id. at 728 (issue already decided as a matter of law, thus, no fact issue to be

determined).

      Had there been sufficient evidence presented in the previous trial to

substantiate the elements of an oral gift as to a significant portion of the North

Side of the Ranch, including the Foreman’s House, this Court would have

reversed the previous judgment of the trial court and found for Sherry in 2013

on her initial claim of an oral gift of the entire North Side of the Ranch . But

it did not do that. Thus, Sherry cannot re-argue and retry an oral gift of the

2000 acres or any significant portion of it because this Court has already

adjudicated that issue and found that Sherry failed to prove her “possession”

of the 2000 acre/ North Side of the Ranch. McNutt I, 405 S.W.3d at 196-97.

      Instead, having decided that there was no gift of the 2000 acres, this

Court remanded this cause for the possible development of the theory of an



                                       26
oral gift of the “Foreman’s House” and a “little bit” of land surrounding it on

which the house could sit for its full use and enjoyment, not for a retrial of the

previously decided issue. See id.

      This Court’s opinion and judgment in the 2013 appeal is the law of the

case and no claim or issue determined there may be retried here. Hence, the

issue of an oral gift of the 2000 acres or any significant part of it, which was

previously adjudicated, cannot be retried by consent even if counsel had

“opened the door,” which the trial court ruled he had not. See id.; see also RR

2/197:14-15, 219:12-14.

                   2.   Res judicata and collateral estoppel prevent
                   the relitigation of claims or issues resolved in a
                   prior dispute and, as a consequence, preclude a
                   judgment in Sherry’s favor on Question No. 2.

      Res judicata prevents the relitigation of a claim or cause of action that

has been finally adjudicated in a prior lawsuit. Barr v. Resolution Trust Corp.,

837 S.W.2d 627, 628 (Tex. 1992). This Court affirmed the trial court’s

judgment that Sherry failed to prove an oral gift of the 2000-acre/ North Side

of the Ranch at the 2011 trial. McNutt I, 405 S.W.3d at 197. Despite Sherry’s

consistent violation of the trial court’s numerous admonitions not to inject the

issue of a gift of the 2000-acre, North Side into this retrial, the trial court was




                                        27
precluded from entering judgment for Sherry for any substantial part of the

2000-acre, North Side of the Ranch and it reversibly erred by doing otherwise.

        Similarly, the legal concept of collateral estoppel, also known as issue

preclusion, “prevents the relitigation of a fact issue resolved in a prior dispute”

as a matter of law. Barr, 837 S.W.2d at 628. The fact issues of whether Sherry

took dominion and control of the 2000-acre, North Side of the Ranch in 1983

and from that time forward to the exclusion of Bill have already been decided

adversely to her and, therefore, cannot be re-litigated and decided differently

here.

        Thus, the trial court was precluded from giving effect to the jury’s

answer to Question No. 2 by the legal principles of relating to (a) the law of the

case; (b) res judicata; and (c) collateral estoppel. Accordingly, this Court

should reverse the judgment of the trial court and render judgment that

Sherry take nothing.

        D.    The jury’s answer to Question No. 2 is immaterial for the
              additional reason that it does not conform to the
              pleadings.

        It is elementary that a judgment must conform to the pleadings and

proof. TEX. R. CIV. P. 301. A plaintiff may not be granted relief not requested

by her pleadings unless there has been trial by consent. Oilfield Haulers Ass’n



                                        28
v. R. R. Comm’n of Tex., 381 S.W.2d 183, 191 (Tex. 1964). The mere

introduction of testimony on a given issue does not amount to trial by consent.

Wendell v. Central Power & Light Co., 677 S.W.2d 610, 618 (Tex. App.—

Corpus Christi 1984, writ ref’d n.r.e.) (quoting Harkey v. Tex. Employers’ Ins.

Ass’n, 146 Tex. 504, 208 S.W.2d 919, 922 (1948)). Important to the analysis

here is that Sherry never pled for “½ of North Side.” Even if she had, however,

the trial court’s judgment is defective on its face because it does not define

what constitutes “½ of North Side.”

      Besides, the Ranch Entities repeatedly and vehemently objected to the

injection of the issue of a gift of the North Side. Sherry cannot now claim that

issue was tried by consent or because the Ranch Entities’ counsel supposedly

“opened the door.” See Wendell, 677 S.W.2d at 618. Even if parties do not

object to the testimony, which the Ranch Entities strenuously did here, an

issue cannot be regarded as impliedly being tried by consent when that party’s

objection to the submission of that issue — a gift of the 2000-acre North Side

— is made clear to the trial court. See, e.g., RR2/155:6, 194:11, 200:20, 262:14.

      More than that the trial court summarily rejected Sherry’s counsel’s

claims that counsel for the Ranch Entities had opened the door to a discussion

of a gift of the North Side observing that, instead, counsel’s mention of the



                                       29
North Side amounted to an attempt to impeach Sherry on her changing

allegations. RR 2/197:13-24 (Court: “Nothing he said opened that door – not

as far as a gift of the north side. . . . Only that she claimed it – a number of

years before she changed her claim. There is a world of difference between

that.”); RR2/218:9-16 (“anyone can be impeached by prior testimony,”

RR2/219:1-5 (sworn pleadings are judicial admissions).

      Sherry’s purposeful and persistent attempts to infect the jury

deliberations with claims of a gift of the “North Side” violated this Court’s

opinion and judgment, the motions in limine, and the trial court’s numerous

and repeated admonitions that the issue of the oral gift of the “North Side” or

the “2000 acres” could not even be mentioned much less be retried. RR 2/

194: 20-21 (Court: “no reference to a gift of the 2,000 acres is to be

mentioned, period”);RR2/155:11- 156:17, 194:13-195:12, 196:17-200:14, 263:5-

274:24; see also PRETRIAL MTNS RR dtd 2.7.14, at 42:21-43:2, 43:8-11, 44:6-18,

45:4-6.

      Sherry presented two other witnesses at trial besides herself, David Ross

and Tom Mayo. Her intentional violations of the Motion in Limine began with

her first witness, David Ross. The trial court repeatedly admonished Sherry’s

counsel about staying away from discussion of any gift of or any statements



                                      30
about the North Side as is seen by the example set out below. Sherry’s counsel

assured the Court that he was going to avoid reference to the North Side, but

he did not.

      Court:        But not any gift of or any statements about the north side .
                    ..

      Sherry’s
      counsel:      I’m going to avoid the north side.

RR 2/153:2-5.

      Sherry’s counsel then attempted to elicit testimony from her witness,

Mr. Ross, about the gift of the North Side.

      Q.      All right. Now, did he ever make any comments to you, if he did,
              regarding the acreage on the north side of the ranch?

      A.      Yes. He –

              Ranch Counsel: Objection, Your Honor.

              Court:            Sustained.

      Q.      (By Sherry’s counsel) Okay. Okay. That’s on the north side of I-
              10?

      A.      Yes. He referred to that –

              Ranch Counsel: Objection, Your Honor. Right there. That’s a
                             violation of Motion in Limine 17 and 18.

      Court:                    Approach the bench.

              (At the bench out of the hearing of the jury.)


                                        31
Court:              You’re about to let him go into talking about
                    giving her the north side.

Ranch Counsel:      Yeah.

Court:              You can’t do that.

Sherry’s counsel:   Yeah. Okay. Well, the question that you have in
                    –
Court:              I know, but I know what he’s going to answer
                    too, and it’s objectionable. It’s improper under
                    my rules on – and Motion in Limine –

Sherry’s counsel:   Uh-huh.

Court:              -- and so you can’t go into it at this time.

Sherry’s counsel:   Well, Judge, I’m – I’m going to refrain from
                    using the words, and the words in the Motion in
                    Limine were “the north side.” I’m going to talk
                    about acreage on the north side for the
                    necessary use of the house.

Court:              That’s not what is being asked.

Sherry’s counsel:   Okay. Okay.

Court:              You didn’t ask it that way –

Sherry’s counsel:   Okay.

Court:              --and you asked it in a way that would let him
                    testify –

Sherry’s counsel:   All right.

Court:              --the whole 2,000 acres has been given to her.
                    We’ve already ruled on that.


                            32
RR 2/154:21-156:13.

     Sherry’s counsel continued to ignore the trial court’s warnings and also

violated the Motion in Limine with Sherry’s second witness, Tom Mayo:

     Q.    [Sherry’s counsel] All right, and what – did he ever refer to any
           restrictions on Sherry’s use, occupation, possession of that acreage
           on the north side of I-10?

     A.    No. It was her place.

     Q.    Okay.

           Ranch Counsel: Objection, Your Honor. I mean, we’re talking
                          about “it was her place,” the home? Because
                          we’re – what he’s doing is he’s baiting him in to
                          violation Motion in Limine 17 and 18.

           Sherry’s counsel:          No.

     Court:        Let me ask the jury to step out – the jurors will step out for
                   just a few moments.

                          (The jury left Courtroom.)

     Court:                    Mr. Nichols:

     Sherry’s counsel:         Yes.

     Court:                    Unless you want to avoid a mistrial in this case,
                               you must let your witnesses know no reference
                               to a gift of the 2,000 acres is to be mentioned,
                               period.
RR 2/194:3-21.

     The trial court noted that an instruction to the jury to disregard the



                                       33
objectionable question and answer wouldn’t cure the prejudice inflicted upon

the opposing party. RR 2/195:5.

      Sherry was the third witness called to testify. Her counsel made another

attempt at injecting the gift of the North Side into the deliberations by asking

Sherry about her attempts to pay taxes on the pastures on the north side of IH

10. RR 2/238:10-22. Sherry intentionally violated the trial court’s previous

cautions and warnings when asked by her counsel what property she would

need for the full use and enjoyment of the house by answering she “had full

use of all the pastures on the north side.” RR 2/262:9-14. At that point Ranch

Counsel objected that she was violating “Motion in Limine 17 and 18,”

whereupon the trial court, again, admonished Sherry’s counsel:

      Court:      If you continue to try to get in what historically from the
                  beginning of this appeal has been ruled by the appellate
                  courts, has been ruled upon by me that you cannot go into,
                  I don’t care what else happens in this case, at the end of it
                  I’m going to give a directed verdict in favor of the
                  Defendants. Now, I’m just telling you right now what I’m
                  going to do.

RR 2/263:5-12.

      Court:      -- I don’t know how many times I have to go through this.
                  I don’t think you fully understood or you’re refusing to
                  understand the appellate court’s decision.

                  That decision is that they are giving you one opportunity to
                  do what I have found about an oral gift of the house, and in


                                      34
                   my findings I said there should be a reasonable amount of
                   land to enjoy that. I have no idea from the testimony, but
                   since Mr. McNutt reserved five acres for his whole house,
                   I’m going to go ahead and give five acres. That was my
                   ruling.

RR 2/266:22-267:7.

      Court:       But the fact is, you can – you cannot go into specific pieces
                   of – of pastures. Now, whether you want to go into a
                   specific amount of acreage and have her explain how – it’s
                   subject to cross-examination of course.

RR 2/267:25-268:6.

      The trial court acknowledged the prejudicial effect of Sherry’s repeated

violations of the motions in limine and her continuous attempts to interject a

gift of the North Side into this trial when it stated in reference to those

violations, “the cat’s out of the bag, so to speak.” RR 2/269:20. Further, the

trial court warned Sherry, as it had earlier in the day, that it was getting to the

point where the court had no other choice but to declare a mistrial. RR

2/270:2-6.

      Despite the trial court’s multiplicity of admonitions and warnings

starting at the February 2014 pretrial hearings and continuing through the

trial itself for all of which Sherry was in attendance, she intentionally violated

the Motion in Limine at her first opportunity under cross-examination. RR

3/42:10-17. Ranch Counsel specifically asked her about her conversation with


                                        35
her father only about his supposed gift to her of the “foreman’s house” and she

immediately injected the issue of a gift of the entire North Side of the ranch.

RR 3/42:10-17.

      The Ranch Entities repeatedly objected to Sherry’s persistent attempts

to interject the issue of a gift of the North Side/2000 acres into this trial.

RR2/155:6, 194:11, 200:20, 262:14. And the trial court continuously warned

Sherry of the adverse consequences of her actions. RR2/194: 18-20, 263:2-12,

270:2-6. Nonetheless, she intentionally infected the jury’s deliberations by

ignoring all the prior orders and warnings. See, e.g., RR 3/42:16-17 (“he would

give me half the ranch”).

      The effect of Sherry’s and her witnesses’ improper injection of the issue

of the gift of the North Side into this trial is evident from the jury’s answer to

Question No. 2. The only reason the jury would have to use the phrase “½ of

North Side” in response to Question No. 2 is because of Sherry’s continued

interjection of the “North Side” into this case and her ongoing disobedience

of the trial court’s explicit rulings on the motions in limine and its definitive

instructions to the contrary. See, e.g., RR 2/194:3-21 (Court: “no reference to

a gift of the 2,000 acres is to be mentioned, period”).

      Question No. 2 was improper because it submitted an issue to the jury



                                       36
based on a theory unknown to the law and, thus, the jury’s answer to that

question is immaterial. Moreover, the legal principles of scope of the remand,

law of the case, res judicata, and collateral estoppel preclude any award to

Sherry based on the jury’s answer to Question No. 2.

      Accordingly, because Sherry failed to develop the theory of an oral gift

of the Foreman’s House AND an appropriate amount of acreage for the full

use and enjoyment of that house, this Court should reverse the judgment of

the trial court and render judgment that Sherry take nothing.

III. The jury’s verdict is not supported by legally or factually
     sufficient clear and convincing evidence that would produce
     a firm belief or conviction that Bill gave Sherry the Foreman’s
     House or any other part of the ranch in 1983.

           A. Standard of Review for clear and convincing
      evidence.

                  1.    Legal Sufficiency

      A person claiming an inter vivos gift must prove the gift by clear and

convincing evidence. Nipp v. Broumley, 285 S.W.3d 552, 558-59 Tex. App. –

Waco 2009, no pet.) (citing Hayes v. Rinehart, 65 S.W.3d 286, 289 (Tex.

App.— Eastland 2001, no pet.) and Dorman v. Arnold, 932 S.W.2d 225, 228

(Tex. App.— Texarkana 1996, no writ)). Because of this elevated burden of

proof at trial, an elevated standard of review also applies on appeal. Sw. Bell



                                      37
Tel. Co. v. Garza, 164 S.W.3d 607, 627 (Tex. 2004).

      No evidence points of error must be upheld when the record discloses:

(a) a complete absence of evidence of a vital fact; (b) the court is barred by

rules of law or of evidence from giving weight to the only evidence offered to

prove a vital fact; (c) the evidence established conclusively the opposite of the

vital fact; or because the evidence is too weak. Garza, 164 S.W.3d at 627 &

n.30; Juliette Fowler Homes, Inc. v. Welch Assocs., 793 S.W.2d 660, 666 n.9

(Tex. 1990) (citing Robert W. Calvert, “No Evidence” and “Insufficient

Evidence” Points of Error, 38 TEX. L. REV. 361, 362-63 (1960) (hereafter

“Calvert”).

      “No evidence” means not only a complete absence of evidence but also

evidence which cannot be given legal effect, either because the law does not

permit it or because the evidence is too weak. Garza, 164 S.W.3d at 627 &

n.30 (citing Calvert). “[W]hen the evidence offered to prove a vital fact is so

weak as to do no more than create a mere surmise or suspicion of its existence,

the evidence is, in legal effect, no evidence, and will not support a verdict or

judgment.” Garza, 164 S.W.3d at 627 & n. 31.

      But when proof of an allegation must be clear and convincing, even

evidence that does more than raise surmise and suspicion will not suffice



                                       38
unless it is capable of producing a firm belief or conviction that the allegation

is true. Id. “As a matter of logic, a finding that must be based on clear and

convincing evidence cannot be viewed on appeal the same as one that may be

sustained on a mere preponderance.” In re J.F.C., 96 S.W.3d 256, 264 (Tex.

2002) (quoting In re C.H., 89 S.W.3d 17, 25 (Tex. 2002)). “Evidence of lesser

quality is, in legal effect, no evidence. Whether evidence is of such quality is

thus a question of law.” Garza, 164 S.W.3d at 621.

                  2.      Factual Sufficiency

      The traditional factual sufficiency standard “is inadequate when

evidence is more than a preponderance (more likely than not) but is not clear

and convincing.” In re J.F.C., 96 S.W.3d at 264. To be factually sufficient

evidence under the heightened clear and convincing standard, the evidence

must have been of such quality that the jury could determine that the

existence of the fact at issue was “highly probable.” In re C.H., 89 S.W.3d at

19. That is, “the evidence [must be] sufficient to produce in the mind of the

trier of fact a firm belief or conviction as to the truth of the allegation sought

to be established.” Id.




                                       39
            B. As an exception to the statute of frauds, the rules
      for proving the elements of an oral gift of real estate are
      strictly enforced.

      An oral gift of real estate is an exception to the writing requirement in

the Property Code and the statute of frauds. TEX. PROP. CODE ANN. § 5.021; see

TEX. BUS. & COM. CODE ANN. § 26.01(a), (b)(4); Stetson, 390 S.W.2d at 262

(exception to writing requirements in conveyances are strictly enforced). To

satisfy the Property Code and take an oral gift of real estate from under the

ambit of the statute of frauds, a claimant must prove: (1) a gift “in praesenti,”

that is, a gift that takes effect immediately; (2) immediate possession of the

gift by the donee with the donor’s consent; and (3) permanent and valuable

improvements or the existence of such facts as would make it a fraud upon the

donee not to enforce the gift. Thompson v. Dart, 746 S.W.2d 821, 825 (Tex.

App.— San Antonio 1988, no writ); see Dawson, 242 S.W.2d at 192-93.The

intent of the donor is the principal issue in determining whether a gift has

been made. Thompson v. Lawson, 793 S.W.2d 94, 96 (Tex. App.— Eastland

1990, writ denied).

       “To constitute a gift inter vivos there must not only be a donative

intention, but also a complete stripping of the donor of all dominion or control

over the thing given.” Peterson v. Weiner, 71 S.W.2d 544, 546 (Tex. Civ. App.-



                                       40
San Antonio, 1934, writ ref’d). “[A]n inter vivos gift can have no reference to

the future, but must go into immediate and absolute effect.” Akin v. Akin, 649
S.W.2d 700, 704 (Tex. App.—Ft. Worth 1983, writ ref’d n.r.e.). A donee’s

possession must be in the nature of an owner’s right to control. Dawson, 242
S.W.2d at 194.

      “A mere intention to make a gift, however clearly expressed, which has

not been carried into effect, amounts to nothing, and enforces no rights in the

subject matter of the proposed gift upon the intended donee. The intention

must be effective by complete and unconditional delivery.” Grimsley v.

Grimsley, 632 S.W.2d 174, 178 (Tex. App.— Corpus Christi 1982, no writ)

(quoting Harmon v. Schmitz, 39 S.W.2d 587, 589 (Tex. Comm’n. App. 1931,

judgm’t adopted)).

      Moreover, as stated earlier, “the description of land which is the subject

of a parol gift should . . . be governed by the settled rule for written

conveyances.” Stetson, 390 S.W.2d at 263. Thus, because “a written

conveyance must furnish within itself or by reference to some other existing

writing, the means or data by which the particular land conveyed can be

identified,” the claim of an oral gift of real estate must do the same. Id. An oral

gift of undescribed land is void. Id. at 261, 263 (finding parol gift of land void



                                        41
because it lacked a description).

                  1.     The Foreman’s House

      Sherry presented no more evidence on retrial than what she had

presented in the original trial to the bench, which on appeal in 2013 this Court

thought was insufficient to affirm the judgment of the trial court. She offered

a 2005 letter from Bill McNutt’s attorney to her referring to the Foreman’s

House as “your home.” RR 6/PX4 (Harry Adams’ Letter to Sherry) (App’x Tab

3). Rather, to the contrary, that very letter, which Sherry contends is some

evidence of her ownership of the Foreman’s House, sets out Bill’s rules “which

will be enforced” if Sherry intended to continue “staying at his ranch.”

RR6/PX4 (emphasis added). In fact, Sherry testified she complied with Bill’s

rules as mandated by that letter. RR 3/108:22. (“Q. Okay, and – and you

abided by those rules, didn’t you?” Sherry: “A. Yes, I did.”). Bill certainly

didn’t think he had given the house or any of “his ranch” to Sherry.

      The only other evidence that could conceivably be argued to be evidence

of Sherry’s ownership of the Foreman’s House and a gift of it to her by Bill is

the testimony of two of Sherry’s friends neither of whom met her until 1994

or 1995 — 11 or 12 years after the supposed gift was made. David Ross testified

when asked about the house on the North Side of the McNutt Ranch that “it



                                      42
was the previous ranch foreman’s house and that it was given to Sherry.” RR

2/153:23-24; 154:20. Mr. Ross stated that he assisted Sherry in doing some

undescribed remodeling of the house. But he specifically disclaimed any

knowledge of when the supposed gift of the Foreman’s House was allegedly

made to Sherry. RR2/165:7. Tom Mayo, who also did not meet Sherry until

long after the 1983 gift was supposedly made, testified similarly to nothing

more than that he had heard the Foreman’s House referred to as Sherry’s. RR

2/191:6-8.

      While the foregoing may arguably be a scintilla, that is not sufficient

here because the standard is clear and convincing evidence, which requires a

greater quantum of proof. The evidence is not legally or factually sufficient to

constitute clear and convincing evidence satisfactory to produce a firm belief

or conviction in a reasonable person that Bill gifted the Foreman’s House or

any other part of the Ranch to Sherry in 1983. The evidence to the contrary is

overwhelming.

       When Bill conveyed all of the Ranch except for his house and the

surrounding 5 acres to the Ranch Entities for estate planning purposes in

2007, he did not except out the Foreman’s House as already having been given

to Sherry. Just as telling as the foregoing, the evidence shows Bill was



                                      43
extraordinarily meticulous in his record-keeping and very diligent in adhering

to his reporting requirements. RR 3/156:9. This is significant because Bill

gifted a four-plex in Colorado to Sherry in 1983 and filed a gift tax return with

the IRS reflecting the gift with that year’s return. RR3/153:17-154:6; DX 31. He

never filed a gift tax return at any time showing that he gave Sherry the

Foreman’s House or any real estate at the Ranch. RR3/156:14-15 (filing a gift

tax return as to one gift and not as to another “would have been completely

out of character for [Bill]”).

      As at the last trial, the testimony, particularly Sherry’s, showed

overwhelmingly that Bill paid for all of the improvements to the North Side,

INCLUDING the Foreman’s House. See, e.g., RR 3/44:13-14, 17 ; 45:25; 46:3,

6. Sherry never produced one receipt or any other original documentation to

substantiate her claim that she had paid for “some” of the repairs on the

Foreman’s House. RR 3/44:24-45:18 (Sherry: “I haven’t showed you anything.

No, sir.”); 3/46:20 (Sherry: “No [receipts] sir. No, sir.”).

      Sherry, again, failed to prove that Bill gave up dominion and control of

the Foreman’s House as of 1983. The mere references to the Foreman’s House

as “your home” or “Sherry’s house” are just as likely to be a shorthand

reference to a place where a person lives or stays, such as “Sherry’s apartment”



                                       44
or “trial counsel’s room at the Best Western Motel” as it is to denote

ownership. In fact, referring to the building at issue as the “Foreman’s House”

proves the point in that the foreman lived in that house and it was referred to

as the “Foreman’s House,” but he did not own it.

      The Supreme Court of Texas has held that when “only meager

circumstantial evidence suggests what happened, we cannot disregard other

meager evidence of equally likely causes.” City of Keller, 168 S.W.3d at 814.

Where the circumstances “are equally consistent with either of two facts . . .

neither fact may be inferred.” Id. Indeed, under the equal inference rule

evidence of circumstances equally consistent with two facts is legally

insufficient to prove either. See City of San Antonio v. Rodriguez, No. 04-13-

0116-CV, 2013 Tex. App. LEXIS 11169, at*11, 2013 WL 4682192 (Tex. App.—

San Antonio Aug. 30, 2013, pet. denied) (citing City of Keller, 168 S.W.3d at

813 and Hammerly Oaks, Inc. v. Edwards, 958 S.W.2d 387, 392 (Tex. 1997)).

      Because the reference to the Foreman’s House as “Sherry’s home” is as

equally consistent with it simply being the place she stayed as it is to a place

she owned, the evidence is so meager it could not produce a firm belief or

conviction in a reasonable person that Bill gifted the Foreman’s House to

Sherry in 1983. The meager circumstantial evidence presented here by Sherry



                                      45
is legally insufficient because “jurors would have to guess whether a vital fact

exists.” City of Keller, 168 S.W.3d at 813. Such limited evidence does not make

it “highly probable” that the fact sought to be proved is true. Accordingly, the

judgment of the trial court should be reversed and this Court should render

judgment that Sherry take nothing.

                  2.     Answer to Question No. 2 — “½ of North Side”

      When a charge is submitted to the jury without objection, the sufficiency

of the evidence is measured against the charge that was given. Osterberg v.

Peca, 12 S.W.3d 31, 55 (Tex. 2000). However, when a charge is defective and

a complaining party makes its objection known to the court, the sufficiency of

the evidence is measured against the charge that should have been given. See

Diamond Shamrock Refining & Mktg. Co. v. Mendez, 844 S.W.2d 198, 200

(Tex. 1992) (reviewing sufficiency of the evidence against a proper definition

of the cause of action at issue).

      Out of an abundance of caution the Ranch Entities will discuss the

sufficiency of the evidence both as it relates to the charge that should have

been given as well as the charge that was given.




                                      46
                        a.   The evidence was insufficient to produce
                   a firm belief or conviction in a reasonable person
                   based on the jury question that should have been
                   asked.

      As set out in detail in sections I and II. B., above, Sherry was required

to specifically identify the real property allegedly orally gifted to her by Bill in

1983. See Stetson, 390 S.W.2d at 261. Further, to satisfy an exception to the

statute of frauds, which requires all conveyances of real estate to be in writing,

Sherry was required to prove the elements of an oral gift of real estate made

to her by Bill in 1983 not only as to the Foreman’s House but also as to the

“necessary plot of land” for the full use and enjoyment of the house. Dawson,
242 S.W.2d at 192-93.

      The question the trial court should have asked was:

      Do you find by clear and convincing evidence that William H. McNutt,
      Jr. [sic] made an oral gift of the “foreman’s” house and the necessary
      plot of land surrounding the house for the full use and enjoyment of the
      house, consisting of 5 acres more particularly described as [fill in
      description of gifted property], and Pasture #9 consisting of
      approximately 700 acres to Sherry McNutt?

CR3/974 (Ranch Entities’ proposed jury question).

      As can be seen by reference to the pleadings, Sherry asserted in her

Thirteenth Amended Petition that in 1983 Bill gave her the Foreman’s House,

5 acres surrounding the house, and Pasture 9. App’x Tab 5 (THIRTEENTH



                                        47
AMENDED PETITION). However, there was no description of the 5 acres

surrounding the house or of Pasture 9 in the pleadings, the evidence, or the

question to the jury.

      Therefore, the evidence is legally and factually insufficient in that regard

because it would require the jury to speculate as to what was gifted to Sherry.

The open-ended manner Question No. 2 was submitted to the jury asking

only, “How much land?” is akin to the jury finding in answer to a predicate

question, “Yes, Sherry was given a necklace” and then being asked as a follow

up in a second question, “Which necklace?”

      The insufficiency of the evidence regarding the elements of an oral gift

as to the Foreman’s House have been discussed above and need not be

repeated here. What was missing in the trial court’s submission of Question

No. 2 was a requirement that, for the jury to find for Sherry, she had to prove

the elements of an oral gift of real estate as to a specifically defined “plot of

land” that supposedly accompanied the gift of the house.

      In relation to Sherry’s pleading that, in addition to the Foreman’s House,

Bill gave her five acres and Pasture 9 in 1983, the trial court aptly observed:

      Court:      [Y]ou can’t prove one bit of that, and you know it. You can
                  prove he gave her the house maybe by this testimony that
                  you’re trying to present. You can’t show one bit of testimony
                  he said, Sherry McNutt, you can have five acres and Pasture


                                       48
                  9. He never said that; you know it.

      Sherry’s
      Counsel:    What about five acres?

      Court:      He never said that. It’s only [a] presumption that someone
                  needs a little bit of land to enjoy the property they were
                  given.

RR2/271:12-18.

      Ironically, Sherry never mentioned the 5 acres or Pasture 9 in her

testimony. There is no evidence Sherry can point to, testimonial or otherwise,

that in 1983 Bill gave her five acres surrounding the Foreman’s House and

Pasture 9. More than that, because neither the five acres nor Pasture 9 is

defined Sherry cannot show she exercised dominion or control over it or that

she made permanent and valuable improvements to something that has no

definite location. Moreover, it has already been determined as a matter of law

that Sherry did not demonstrate possession of the 2000 acres/North Side of

the Ranch by exercising control of it to the exclusion of Bill. McNutt I, 405
S.W.3d 196-97.

      Consequently, Sherry’s claim is legally and factually insufficient as to the

question as it should have been submitted in that it is impossible for the finder

of fact to develop a firm belief or conviction as to the basic elements necessary

to prove an oral gift of real estate. Thus, this Court should reverse the


                                       49
judgment of the trial court and render judgment that Sherry take nothing.

                       b.   The evidence was insufficient to produce
                  a firm belief or conviction in a reasonable person
                  based on the jury question as it was actually asked.

      In Question No. 2, the trial court asked the jury:

      What amount of land, if any, do you find from clear and convincing
      evidence to be necessary for Sherry McNutt to have full use and
      enjoyment of the “foreman’s” house?

CR 3/997.

      When Sherry’s counsel asked her the $64,000 question during trial —

“What do you feel would be necessary for you to have for the full use and

enjoyment of that house over there on the north side of I-10?” — Sherry

answered, “acreage enough to run those operations,” referring to raising

cattle, sheep, goats, and hunting deer, wild game or exotic game. RR 3/10:14-

11:2. She never testified to what she pled in her Thirteenth Amended Petition

nor did Sherry testified to a specific amount of acreage necessary for the full

use and enjoyment of the Foreman’s House.

      Sherry’s entire thesis was that she needed enough land to make a living,

not simply enough land for the full use and enjoyment of the house. RR

3/11:12-16.Her counsel, in response to an objection by the Ranch Entities’

counsel, made it abundantly clear that Sherry’s objective was to be awarded



                                      50
enough property to make a living as opposed to just enough to enjoy the

Foreman’s House when he stated, “I think most houses are negative cash flow

pieces of property that have electricity, upkeep, maintenance, and all that

require money, and money requires income, and that’s the basis for the

question.” RR 3/11:12-16.

      Because of the lack of evidence as to the identity or amount of what was

being claimed, the jury was left no choice but to improperly speculate as to

what amount of land would be necessary for Sherry to have for the full use and

enjoyment of the Foreman’s House. While a jury has the discretion to make

an award within the range of the evidence presented so long as there is a

rational basis for its calculation, it cannot “arbitrarily fix an amount neither

authorized nor supported by the evidence.” Shearer’s, Inc. v. Lyall, 717 S.W.2d
128, 130, (Tex. App.— Houston [14th Dist.] 1986, no writ); see Holland v.

Lovelace, 352 S.W.3d 777, 792 (Tex. App.—Dallas 2011, no pet.).

      There is no evidence here from which the jury could answer “½ of North

Side” other than to base its answer on rank speculation. See Examination

Mgmt. Servs. v. Kersh Risk Mgmt., 367 S.W.3d 835, 844, (Tex. App.— Dallas

2012, no pet.) (reversing judgment because plaintiff failed to provide “reliable,

non-speculative” testimony from which damages could be determined with



                                       51
“reasonable certainty”).

      Because there is no legally or factually sufficient evidence from which

the jury could form a firm conviction and belief as to any specific “amount of

land . . . to be necessary for Sherry McNutt to have full use and enjoyment of

the ‘foreman’s’ house,” this Court should reverse the judgment of the trial

court and render judgment that Sherry take nothing.

IV.   Jurors engaged in misconduct by ignoring the trial court’s
      instruction not to let bias or sympathy play any part in their
      deliberations and by considering and discussing facts outside
      the record evidence in this case.

      A court should grant a new trial if the jury engaged in misconduct, the

misconduct was material, and the misconduct caused injury. See Golden Eagle

Archery, Inc. v. Jackson, 24 S.W.3d 362, 372 (Tex. 2000); Redinger v. Living

Inc., 689 S.W.2d 415, 419 (Tex. 1985).The Charge of the Court explicitly

instructed the jury: “do not let bias, prejudice or sympathy play any part in

your deliberations.” CR 3/ 993, at ¶ 1 ( Charge of the Court). The Court further

instructed the jury that it must “not consider or discuss anything that is not

represented by the evidence in this case” (CR 3/993, at¶ 2.), cautioning the

jurors that if they have “disregarded any of these instructions, it will be jury

misconduct” (CR 3/994, at ¶ 6).

      Certain members of the jury panel responded to voir dire questions with


                                      52
untruthful, erroneous, or incomplete answers and violated the trial court’s

instructions not to let bias or sympathy play into the rendition of their verdict.

Members of the jury also engaged in misconduct by ignoring the Charge of the

Court and improperly injecting outside information into the deliberations.

      Specifically, Jury Foreman Aubrey Kothmann injected facts outside the

evidence contained in the record and ignored the trial court’s instructions to

the jury when he stated to other jurors that “he knew Bill McNutt in the year

2000 and that Bill McNutt didn’t know what he was doing and was not

mentally competent.” See CR 3/1198 (Affidavit of Juror Daniel Meyer). He

stated further that “David Boland instigated the problems and that somehow

he influenced Mr. McNutt’s decision-making in kicking Sherry off the ranch.”

CR 3/1198-99, 1201 (Affidavits of Jurors Daniel Meyer and Dale Gipson).

      Kothmann stated, further, that irrespective of the evidence his mind was

made up and that Sherry deserved the entire north side of the ranch because

“he [Kothmann] knew what Bill McNutt would have wanted to have happened

with his ranch and that he [Kothmann] had made up his mind and was not

going to move from his position.” CR 3/ 1199, 1201.

      Because of the adamance of Jury Foreman Kothmann and his

willingness to disregard the evidence, the jurors traded answers in an effort



                                       53
to bring deliberations to a close in that the jurors “knew that we couldn’t get

out of deliberations unless we compromised and no one was happy about

compromising.” CR 3/ 1199.

      The Affidavit of Juror Daniel Meyer also shows that Juror Gary Gardner

admitted to the trial court during a closed-door session after the trial was over

that he also disregarded the trial court’s instructions to set aside bias,

prejudice, or sympathy when he stated to the trial court that “there was no way

he could have put Sherry McNutt out on the street.” CR 3/1198.

      This rationale for disobeying the instructions of the trial court is

particularly ironic in light of the fact that the credible evidence shows without

exception that Sherry did not live on the Ranch at the time of trial and had not

lived there in the since her mother died in 2006. RR2/170:7-8 (“Q. When was

the last time that Sherry McNutt lived in that house, sir?” Sherry’s witness,

David Ross: “A. I don’t know. I would guess that it was six or seven years ago

maybe.”); RR3/98:14-100:13; RR6/DX 10 (photographs dtd May 14, 2014 on

inside of Foreman’s House showing refrigerator with spoiled food and animal

feces throughout the house);

CONCLUSION

      Because the theory upon which the trial court rendered judgment at the



                                       54
2011 trial was not fully developed in that it had neither been pled nor proved,

this Court remanded this cause of action for a new trial for Sherry to develop

the “legal theory of an oral gift of a house AND the necessary plot of land

surrounding the house for the full use and enjoyment of the house.” McNutt

I, 405 S.W.3d at 197. But Sherry failed to do so.

      Instead, Sherry attempted to relitigate the issue that had already been

decided against her by this Court as a matter of law in the first appeal — the

oral gift of the 2000-acre , North Side of the McNutt Ranch. By violating the

law of the case and the orders of the trial court to not inject the issue of a gift

of the North Side into the retrial, Sherry failed to take advantage of the

opportunity presented to her to prove the oral gift of the Foreman’s House and

some little bit of land surrounding that house on which it could set.

      With Sherry’s acquiescence and encouragement, the case was submitted

to the jury on a theory unknown to the law, that is you automatically get some

small amount of land with the gift of a house without proving the elements of

an oral gift of real estate or even identifying the confines of that “plot of land.”

Even so, Sherry failed to prove that Bill gave her the Foreman’s House in 1983

and she also failed to prove that she was given any amount of land in 1983 by

any standard, whether it was as the question should have been submitted or



                                        55
as it actually was submitted.

PRAYER

      Accordingly, this Court should reverse the judgment of the trial court

and render judgment that Sherry take nothing. In the alternative, this Court

should reverse the judgment of the trial court and remand this cause for a new

trial, with instructions that Sherry be required to prove the elements of an oral

gift of real estate both as to the Foreman’s House and as to any explicitly

defined plot of land she claims is necessary for the full use and enjoyment of

the Foreman’s House but not as a means to make a living.

                                            Respectfully submitted,

                                             /S/   Jeff Small
Craig L. White                              Jeff Small
State Bar No. 21292400                      State Bar No. 00793027
LAW OFFICE OF CRAIG L. WHITE                LAW OFFICE OF JEFF SMALL
111 West Olmos Drive                        12451 Starcrest Dr, Suite 100
San Antonio, Texas 78212                    San Antonio, TX 78216.2988
210. 829.7183/f: 210. 829.0734              210.496.0611/f: 210.579.1399
craigwhite@111westolmos.com                 jdslaw@satx.rr.com


                            Counsel for Appellants

                    CERTIFICATE OF COMPLIANCE

     In accordance with Texas Rule of Appellate Procedure 9.4, by signature
below I certify that the foregoing computer-generated brief contains 12,396
words.


                                       56
                       CERTIFICATE OF SERVICE

      I hereby certify that on this 6th day of July, 2015, a true and correct copy
of the Brief of Appellants was served on counsel of record/interested parties
in accordance with the Texas Rules of Civil Procedure.

John F. Nichols, Sr.
State Bar No. 14996000
NICHOLS LAW, PLLC
5020 Montrose, Suite 400
Houston, Texas 77006
713.654.0708/F: 713.654.0706
john@nicholslaw.com

                                              /S/   Jeff Small
                                            Jeff Small
                                            Craig L. White




                                       57
           No. 04-15-0110-CV
                         In the Court of Appeals
                    for the Fourth District of Texas
                          Sitting at San Antonio


                    IN RE THE ESTATE OF
               WILLIAM H. MCNUTT, DECEASED



       On Appeal from the County Court of Kimble County, Texas
             Sitting in Matters Probate; Cause No. 2284
                    Hon. Joe H. Loving, presiding


             Appendix to Brief of Appellants
     McNutt Ranch, Ltd., DMK Ranching, L.L.C., and
 McNutt Management, L. L. C., Gen. Ptnr. McNutt Ranch, Ltd.


Craig L. White                         Jeff Small
State Bar No. 21292400                 State Bar No. 00793027
Law Office of Craig L. White           Law Office of Jeff Small
111 W. Olmos Dr.                       12451 Starcrest, Suite 100
San Antonio, TX 78212                  San Antonio, TX 78216.2988
210.829.7183/F: 210.829.0734           210.496.0611/F: 210.579.1399
craigwhite@111westolmos.com            jdslaw@satx.rr.com

                        Counsel for Appellants
TAB 1
                                                   NO. 2284

IN RE THE ESTATE OF                                                         IN THE COUNTY COURT

WILLIAM H. McNUTT,                                                                                           OF

DECEASED                                                                   KIMBLE COUNTY, TEXAS


                                              FINAL JUDGMENT

          Be it remembered that on November 17, 2014, came on for consideration the jury trial,

on the merits, in the captioned cause.

          I. Announcements           - Sherry McNutt, appeared in person and through counsel, John F.

Nichols, Sr., of Nichols Law, Houston, Texas, announced "ready" for trial. Defendants, McNutt

Ranch,    Ltd, DMK            Ranching, L.L.C, , and McNutt Management,       L.L.C., the General Partner of

McNutt Ranch, Ltd. , by and through              their counsel, Craig White, Allen        J.   Ahlschwede,      and

Jeffrey D. Small, also announced "ready" for trial.

          The trial was reported by Lisa C. Greernwalt, of Greenwalt Court Reporting.

          II. Jury      Selection - A panel of venire were sworn in and a six-person Kimble County,

Texas, jury      of five (5) men    and one   (1) woman   were selected, consisting of:

          1.        Mr. Aubrey Kothmann - Foreman;
          2.        Ms. Bethany Martin;
          3.        Mr. Gary Neisemeir;
          4.        Mr. Jack "Gary" Gardner, Jr.;
          5.        Mr. Dale Gipson; and
                    Mr. Daniel Meyer.

          III.   Opening Statements - Opening             statements   were made by John Nichols, Sr., for

the Plaintiff, Sherry McNutt, and by Craig White for the Defendants.




Final Judgment 02 10 15.wpd                                                                              Page   I   of 4




                                                                                                                      1259
         IV. Case-in-Chief - As counsel for Plaintiff                 Sherry McNutt, John Nichols, Sr., called

the following           live witnesses:       1) David Ross, 2) Tom Mayo, and 3) Sherry McNutt; and,

introduced     testimony         on the issues, as well as the offer and admission           of Plaintiff   s Exhibits    1



and 2, and Defendants'             Exhibit 3. Cross-examination       of Plaintiff's witnesses was conducted             by


Craig White for the Defendants.                  Aiter presentation   of the     witnesses    and exhibits, Plaintiff,


Sherry McNutt, rested her case-in-chief.

          V. Case-ln-Defense - As counsel for Defendants,                  McNutt Ranch, Ltd. , DMK Ranching,

L.L.C., and McNutt Management,                   L.L.C., the General Partner of McNutt Ranch, Ltd. , Craig

White called David Boland, Executor                  of the   William H. McNutt Estate, as a live witness and

introduced testimony through David Boland on the issues as well as the offer and admissions                              of

Defendants'        Exhibits.

          John Nichols, Sr., cross-examined             David Boland.

          VI. Rebuttal Evidence - Sherry McNutt was called as a rebuttal witness by John

Nichols, Sr., and examined in rebuttal on the issues, and then rested.

          VII. Evidence Closed - After                  the presentation    of   rebuttal    witness,   PlaintiQ' Sherry


McNutt, she rested, and all evidence was closed.

           VIII. Charge Conference- After the close of all evidence, the Court conducted the

Charge Conference, which resulted in the Charge                    of the Court. Objections to          the charge were


made by Defendants'               attorney,   Jeff Small,   and reported by the Official Court Reporter, Lisa C.


Greenwalt.




                                                                                                                  Page 2 of 4
 Flnalindgment02   l0   lf.wpd




                                                                                                                          1260
         IX. Jury Argument -                Jury argument     was made by John Nichols,      Sr., for Plaintiff,

Sherry McNutt, who fully opened, and by Craig White for the Defendants,                      who fully closed.

Rebuttal argument was made by John Nichols, Sr.

         X. Official Court Reporter - Lisa C. Greenwalt                served as the Official Court Reporter in

this case on 1) voir dire examination,           2) opening statements, 3) case-in-chief and defense, 4) the

charge conference, and 5) final arguments.

          XL Deliberations and Rendition - After final arguments,                   the jury deliberated    and

thereafter sent a request for the Plat         of the   McNutt Ranch used in the trial as a demonstrative    aid,

which request was denied by the Court.                  Thereafter, the jury rendered its verdict on the Charge

of the Court,       in open Court through the jury foreman, Aubrey Kothmann,               on the two (2} jury

questions, who announced to the Court that the verdict was unanimous                 on both jury questions, as

follows:

                                                  QUESTION NO.         1


                        Do you find from clear and convincing evidence that William H. McNutt
                        made an oral gift of the "foreman's" house to Sherry McNutt in 1983?

                                                Answer     "Yes" or "No"

                        Answer:       Yes

                        If you  have answered Question 1, "yes" then answer            Question No. 2;
                        otherwise, do not answer Question Two.

                                                QUESTION NO. 2

                        What amount of land, if any, do you find from clear and convincing
                        evidence to be necessary for Sherry McNutt to have full use and
                        enjoyment of the "foreman's" house?

                        Answer:       l/a   of North Side


Final Jndipncnt 02 10   15.wpd                                                                           Palc3of4




                                                                                                                   1261
         XII. Costs of Court            - It is ORDERED, ADJUDGED AND DECREED that this is the

Final Judgment          in this cause and that all costs   of Court   in the trial   of this    matter are adjudged


against and shall be paid by the Defendants,          McNutt Ranch, Ltd. , DMK Ranching, L.L.C, , and

McNutt Management,              L.L.C., the General Partner of McNutt Ranch, Ltd.
                                       gj
         Signed on the                  day   of                                           2015.




                                                     Joe     . Loving,        ge Presiding

APPROVED AS TO FORM:

NICHOLS LA%




      F. Nichols, Sr.                                                    a,        D„:,...&„'L,, naoc~. ....   d....... u  .

 tate Bar No. 14996000
5020 Montrose Boulevard, Suite 400
Houston, Texas 77006                                                      Haydee   Toir,   County Clerk, Kimble County,
                                                                                                                        Texas

(713}654-0708
(713) 654-0706 Facsimile

Attorney for Plaintiff          Sherry McNutt

LA%'OF            E0 C            IG    W      TE



  aigL. W e
Stategar o. 21292400
111    st Olmos Drive
San Antonio, Texas 78212
(210) 829-7183
(210) 829-0734 Facsimile

Attorney for Defendants




Final Judgment Og IO   15.wpd                                                                                     gage e   era

                                                                                                                                 1262
TAB 2
                                                                                  frle4„..                  —.  ~-.B~fv
                                                                                                             -.i9' --r



                                                                                  et   e
                                                                                                 /. 'o S
                                                                                           eeeoaeeouaseaasooeoeoee~oeeso   0 clook   eo   usaaaoo   ~




                                        CAUSE NO. 2284
                                                                                   Haydee       Tor, Gourity          Clerk, Kioible County, Texas
IN THE ESTATE OF:                                     IN THE COUNTY COURT

WILLIAM H. McNUTT                                     OF

DECEASED                                              KIMBLE COUNTY, TEXAS


                                  CHARGE OF THE COURT

LADIES AND GENTLEMEN OF THE JURY:

        This case is submitted to you by asking questions about facts, which you must decide
from the evidence you have heard in this trial. You are the sole judges of the credibility of the
witnesses and the weight to be given their testimony, but in matters of law, you must be governed
by the, instructions in this charge. In discharging your responsibility     on this jury, you will
observe all the instructions which you should carefully and strictly follow during your
deliberations.

        1.     Do not let bias, prejudice or sympathy play any part in your deliberations.

         2,      In arriving at your answers, consider only the evidence introduced here under oath
and such exhibits, if any, as have been introduced for your consideration under the rulings of the
court, that is, what you have seen and heard in this courtroom, together with the law as given you
by the Court. In your deliberations, you will not consider or discuss anything that is not
represented by the evidence in this case.

        3.       Since every answer that is required by the charge is important,       no juror should
state or consider that any required answer is not important.

       4.       You must not decide who should win and then try to answer the questions
accordingly. Simply answer the question, and do not discuss nor concern yourselves with the
affect of your answer.

        5.      You will not decide the answer to a question by lot or by drawing straws, or by
any other method of chance. Do no return a quotient verdict. A quotient verdict means that the
jurors agree to abide by the result to be reached by adding together each juror's figures and
dividing by the numbers ofjurors to get an average. Do not do any trading on your answers; that
is, onejuror should not agree to answer a certain question one way if others will agree to answer
another question another way.




Jury Charge
                                                                                                                           993
            6.  You may render your verdict upon the vote of five or more members of the jury.
The same five or more of you must agree upon all of the answers made and to the entire verdict.
You will not, therefore, enter into an agreement to be bound by a majority of any other vote of
less than five jurors. If the verdict and all of the answers therein are reached by unanimous
agreement, the presiding juror shall sign the verdict for the entire jury. If any juror disagrees as
to any answer made by the verdict, those jurors who agree to all findings shall each sign the
verdict.

         These instructions are given you because your conduct is subject to review the same as
that of the witnesses, parties, attorneys and the Judge. If it should be found that you have
disregarded any of these instructions, it will be jury misconduct and if may require another trial
by another jury; then all of our time will have been wasted.

       The presiding juror or any other who observes a violation of the Court's instructions shall
immediately warn the one who is violating the same and caution the juror not to do so again.

        When words are used in this charge in a sense that varies from the meaning commonly
understood, you are given a proper legal definition, which you are bound to accept in place of
any other meaning.

       Answer "Yes" or "No" to all questions unless otherwise instructed. A 'Yes" answer must
be based on the applicable standard of evidence, clear and convincing evidence, as instructed, If
you do not find that the applicable standard of evidence supports a "Yes" answer, then answer
Il+o   II




        Whenever a question requires an answer other than "Yes" or "No, " you must still base
you answers on clear and convincing evidence with respect to each matter inquired about in the
question.

           is your duty, as jurors, to consult with one another and to deliberate with a view to
            It
reaching an agreement; if you can do so without violence to individual judgment. Each of you
must decide the case for yourself, but do so only after an impartial consideration of the evidence
with your fellow jurors. In the course of your deliberations, do not hesitate to reexamine your
own views and change your opinion if convinced it is erroneous. But do not surrender your
honest conviction as to the weight or effect of evidence solely because of the opinion of your
fellowjurors, or for the mere purpose of returning a verdict.

                                  SPECIAL INSTRUCTIONS

Circumstantial   Evidence

       You are instructed that a fact may be established by direct or by circumstantial evidence
or by both. A fact is established by direct evidence when proved by witnesses who saw the act


Jury Charge

                                                                                                     994
 done or heard words spoken or by documentary evidence. A fact may be established
                                                                                                 by
 circumstantial evidence when it may be fairly and reasonably inferred from other facts proved in
 the case. In general, direct evidence is not required by law, but facts to be proved may be
 established by circumstantial evidence. Neither classification of evidence, either as direct or as
 circumstantial, necessarily possesses greater weight than the other.

        You are further instructed that, if a party has control over a piece of evidence and fails to
 retain or produce it, the jury should presume that the evidence would be unfavorable to the
 party who controlled it.

 Standard     of Proof:

       You are instructed that the standard of proof in this case is clear and convincing evidence.
"Clear and convincing evidence" is that measure or degree of proof that produces a firm belief or
conviction that the allegations sought to be established are true.


 Burden of Proof

         You are instructed that the burden    of proof   in this case is on the Plaintiff.

 Admissible     Evidence

         You are instructed that at times throughout the trial, the court has been called to rule on
 the question of whether or not certain offered evidence might properly be admitted. You are not
 to draw inferences from the court's ruling. Whether offered evidence is admissible is purely a
 question of law. In admitting evidence to which an objection is made, the court does not
 determine what weight should be given such evidence nor does it pass on the credibility of the
 witness. As to any matter to which an objection was sustained, you must not speculate as to what
 the answer might have been or as to the reason for the objection.

 0   inion   of the Court

         You are instructed that you are not to allow yourselves to be influenced to any degree
whatsoever by what you may think or surmise the opinion of the court to be. The court has no
right by any word or any act to indicate any opinion regarding any matter of fact involved in this
case, nor to indicate any desire regarding its outcome. The court has not intended to express any
opinion upon any matter of fact in this case, and if you have observed anything which you have
interpreted or anything which you may interpret as the court's opinion upon any matter of fact in
this case, you must wholly disregard it.



 Jury Charge




                                                                                                        995
 Statements of Counsel

           You are instructedthat any statements of counsel made during the course of this
 trial or during argument, which statements are not supported by evidence, are to be wholly
 disregarded. Further, you are instructed that any statements of law made by counsel, which
 statements are not in harmony with the law as stated to you by the court in these
 instructions are to be wholly disregarded.

 Parties

           The Plaintiff in the case is Sherry McNutt.

        The Defendants are William H. McNutt, Deceased and as Limited Partner of
 McNutt, Ltd. ; McNutt Ranch, Ltd. ; and McNutt Management, LLC, the General Partner of
 McNutt, Ltd, and as Limited Partner of McNutt Ranch.



 INSTRUCTIONS:

To establish an oral gift of the "foreman's" house Sherry McNutt must show: (1) a present gift to
her by William H. McNutt; (2) that she took immediate possession of the described property with
William H. McNutt's consent; and (3) she made permanent and valuable improvements to the
described property with William H. McNutt's knowledge and consent.

To be a present gift, William H. McNutt must have intended at the time he made the gift to
Sherry McNutt, if any, to immediately divest himself of the rights of ownership and for those
rights to immediately vest in Sherry McNutt. William must have released all dominion and
control over the described property at the time he made the gift,   if any.

                                         QUESTION NO.     1


           Do you find from clear and convincing evidence that William H. McNutt made an oral
 gift   of the "foreman's"house to Sherry McNutt in 1983?



                                     Answer "Yes" or "No"

 Answer:




 Jury Charge
                                                                                                    996
If yu have       answered Question No.         I, 'Pes" then   answer Question No. 2; otherwise, do not
answer Question Two.

                                                QUESTION NO. 2

        What amount of land, if any, do you find from clear and convincing evidence to be
necessary for Sherry McNutt to have full use and enjoyment of the "foreman's" house?




INSTRUCTION:

        After you have retired to the jury room, you will select your own Presiding Juror.
The first action the Presiding Juror will take is to have this complete charge read aloud and
then you will deliberate upon your answers to the questions asked.

        It is   the duty   of the   Presiding Juror:

        l.         to preside during your deliberations;
       2.          to see that your deliberations are conducted in an orderly manner and
                   in accordance with the instructions in this charge;
                   to write out and hand to the bailiff any communication concerning the
                   case which you desire to have delivered to the judge;
       4.          to vote on the issues;
       5.          to write your answers to the issues in the space provided; and,
       6.          to certify to the verdict in the space provided           for the Presiding
                   Juror's signature.

         After you have retired to consider your verdict, no one has any authority to
 communicate with you except the bailiff of this court. You should not discuss the case with
anyone, not even with other members of the jury, unless all of you are present and
assembled in the jury room. Should anyone attempt to talk to you about the case before a
verdict is returned, whether at the courthouse, at your home, or elsewhere, please inform the
judge of this fact.
         When you have answered all the foregoing questions which you are required to
answer under the instructions of the judge, and your Presiding Juror has placed your
answers in the space provided and signed the verdict as Presiding Juror, you will advise the
bailiff at the door of the jury room that you have reached a verdict, and then you will return
into the courtroom with your verdict.




                                                                JU GE P       IDING

Jury Charge
                                                                                                          997
                                       CERTIFICATE

        We, the Jury, have answered the above and foregoing questions            as herein indicated,
and herewith return same into the court as our verdict.


                           (To be signed by the Presiding Juror     if
                                        unanimous.   )



                                                     PRESIDING           ROR

                (To be signed by those rendering the verdict if not unanimous. )




JUROR'S SIGNATURE                                    JU ROR'S PRINTED NAME




J ROR'S SIGNATURE                                    JUROR'S PRINTED NAME



                                                     R                      E
JUROR'S SIGNATURE                                    JUROR'S PRINTED NAME




J   OR'S SIG       RE                                JUROR'S PRINT             NAME



                                                           &Ki             C~r    i
JUROR'S SI NATURE                                    JUROR'      PRINTED NAME



                                ACCEPTANCE OF VERDICT




                                                     PRE      ING         GE


Jury Charge
                                                                                                        998
TAB 3
                                                     ADAMS & FLAKE, INC.
--                                                                 A 'ITORNEYS AT LA w
                                                             1001 Pat Booker Road, Suite 200
                                                              Universal City, TX 78148-4199

       Harry B. Adams III                                                                                    Telephone: (210) 658-5305   ..t.(,{}~
                                                                                                             Facsimile:    (210) 658-1855 ~



                                                                               October 18, 2005


       VIA CERTIFIED MAIL,
       RETURN RECEIPT REQUESTED:
       NO. 7002 2030 0003 5477 2471
       & VIA FffiST CLASS MAIL
       Miss. Sherry D. McNutt
       McNutt Ranch
       445 McNutt Lane
       Mountain Home, Texas 78058

                                              Re:           W.H. McNutt Ranch

       Dear Miss. McNutt:

                  Our firm has been retained by your father to represent him in certain matters concerning your staying
         at his ranch. Your father has asked that I advise you and as he has in the past of certain rules, which will be
     ~.. en:f0rced:

                    1.    You are to have no guests on the ranch, except at your home.

                    2.    There will be no hunters allowed on the ranch by invitation or by payment authorized by you.

                    3.    You are not to participate in the ranch management in any manner, either with regards to hunting
                          or operations.

                   4.     You are not to interfere with anyone who may be hired to perform certain jobs on the ranch
                          including but not limited to the trapping or sale of domestic or exotic animals.

                    5.    You are to stay in the area of your home or your mother's home for the visits to her.

               If the foregoing rules are not adhered to, copiously by you, your father will have no choice but to have
       you evicted from the ranch.

               Your father and I sincerely regret the necessary of writing this letter but feel that your recent activities
       leave no choice.


                                                                                       Very truly yours,


                                  PLAINTIFF'S
                                                                                          \~O                             EXHIBIT
                                                                                       Harry B. Adams, III
                                    EXHIBIT
       /lmw                                    'f
       C:\Documents and Scuings\ Linda\My Documcnts\Clicnts\General\McNutt\McNuu 10 I 805.doc
TAB 4
 1                          REPORTER'S RECORD
                          VOLUME 1 OF 1 VOLUME
 2                     TRIAL COURT CAUSE NO. 2284

 3   IN RE:                              §   IN THE COUNTY COURT
                                         §
 4   ESTATE OF WILLIAM H. McNUTT         §   OF
                                         §
 5   DECEASED                            §   KIMBLE COUNTY, TEXAS

 6
                                                                   y
 7                                   *****
 8                      *** PRETRIAL MOTIONS ***
 9                                   *****
10

11

12

13

14

15

16

17
18            On the 7th day of February, 2014, the following

19   proceedings came on to be heard in the above-entitled

20   and numbered cause before the Honorable Joe H. Loving,

21   Jr., Statutory Probate Judge presiding, sitting by

22   assignment held in Junction, Kimble County, Texas;

23

24            Proceedings reported by machine shorthand.

25



                      GREENWALT COURT REPORTING
                             (830)    537-4223
                                                            2

 1                   APPEARANCES

 2   FOR THE PLAINTIFF, SHERRY McNUTT:
          Mr. John F. Nichols, Sr.
 3        SBOT NO. 14996000
          NICHOLS LAW, P.L.L.C.
 4        5020 Montrose Boulevard
          Suite 400
 5        Houston, Texas 77006-6550
           (713) 654-0708
 6        Fax:   (713) 654-0706
          john@nicholslaw.com
 7
     FOR THE DEFENDANTS, DAWN KELLER, McNUTT RANCH, LTD.,
 8   DMK RANCHING, L.L.C., AND McNUTT MANAGEMENT, L.L.C.,
     THE GENERAL PARTNER OF McNUTT RANCH, LTD.:
 9        Mr. Dennis J. Bujnoch
          SBOT NO. 03319500
10        BUJNOCH LAW OFFICES, P.L.L.C.
          211 N Main Street
11        Boerne, Texas 78006-2035
           (830) 816-2727
12
     FOR THE EXECUTOR, JAMES DAVID BOLAND:
13        Mr. Jeffrey D. Small
          SBOT NO. 00793027
14        LAW OFFICE OF JEFFREY D. SMALL
          12451 Starcrest Drive
15        Suite 100
          San Antonio, Texas 78216
16         (210) 496-0611
          Fax: (210) 579-1399
17        jdslaw@satx.rr.com

18
19

20

21

22

23
24

25



                   GREENWALT COURT REPORTING
                         (830)   537-4223
                                                                   3

 1                                INDEX
                            PRETRIAL MOTIONS
 2
     February 7,    2014                                    PAGE
 3
     Case called . . .                                        4
 4
     Announcements by the Court                               4
 5
     Interpretation of Issues to be Retried
 6        By Plaintiff . . . . .                              6
          By Defendants' . . . .                             13
 7        Response by Plaintiff                              15

 8   Court's Ruling .                                        16

 9   Plaintiff's Motion in Lirnine                           24

10   Defendants' Motion in Lirnine                           34

11   Jury Questionnaire                                      68

12   Motion to Strike Experts                                71

13   Reporter's Certificate .                                77

14

15
16

17

18
                             EXHIBIT INDEX
19
     PLAINTIFF'S
20   NO.    DESCRIPTION                        OFFERED   ADMITTED

21    A     Fourth Court Opinion                    8        11

22
                   (Exhibit not attached to transcript.)
23
24

25



                      GREENWALT COURT REPORTING
                            (830)   537-4223
                                                                     4

     1                   (In open court.}

     2                   THE COURT:     Court will come to order.

     3   This is the County Court of Kimble County, Texas.        This

     4   is Joe Loving sitting by assignment of the Statutory

 5       Probate Judge of the State of Texas, Guy Herman, in and

 6       for the elected Judge of this county, Darryl(sic}

 7       Roberts, sitting in Cause No. 2284.     That's the Estate

 8       of William H. McNutt, Deceased.

 9                  For the record this is a hearing based on

10       the remand from the Eighth(sic} Court.     The -- this

11       Court rendered an opinion on July the 11th, 2011, which

12       the Court made basically three distinct decisions.       One

13       was that there was no sufficient evidence to find that

14       there was an oral gift of a ranch of 2,000 acres on the

15       north side of I-10 as alleged by the Plaintiff in the

16       case, Sherry McNutt.

17                 The Court found that there was an oral gift

18       of a house that had been described as the foreman's

19       house that sat on the 2,000-acre piece of property on

20       the north side of I-10.   The Court further found that

21       the gift of a house must by nature carry with it a

22       reasonable amount or -- of property for the full use

23       and enjoyment of that house.

24                 The Appellate Court on May the 22nd, 2013,

25       sustained the Court's finding that there was no oral



                       GREENWALT COURT REPORTING
                             (830) 537-4223
                                                                         5

     1   gift of property -- of the farm or the acreage ranch,

 2       I'll say.   Let me repeat that.
 3                   The Appellate Court found that there was no
 4       oral gift of the 2,000-acre ranch on the north side of

 5       I-10 to the Plaintiff, Sherry McNutt.         The Court did
 6       find that there was reason to remand the case for

 7       consideration on the further development of the two

 8       issues of whether there was the oral gift of a house by
 9       William H. McNutt to Sherry McNutt, and, if so, what
10       amount of -- reasonable amount of property would be for

11       the full use and enjoyment of that property -- of that
12       house, rather.

13                   So the case today is proceeding along after

14       additional discovery and hearings relative to the
15       pleadings by the counsel on a pretrial relative to a
16       trial date of Tuesday, February the 17th?
17                         MR. NICHOLS:     That's right.
18                         MR. BUJNOCH:     Is that the Monday or the
19       Tuesday?
20                         MR. NICHOLS:     Tuesday is February 18th.
21                         THE COURT:     Tuesday is February the
22       18th, I think.
23                         MR. BUJNOCH:     That's what I thought,
24       18th.
25                         THE COURT:     Yes.   Tuesday, February the



                          GREENWALT COURT REPORTING
                                (830) 537-4223
                                                                      6

     1   18th, 2014.

 2                  There have been difference of opinion as to

 3       what the Appellate Court ruling is, and so in

 4       recognition of that difference of agreement, the Court

 5       is going to let attorney, Mr. Nichols, who represents

 6       the Plaintiff in this case, Sherry McNutt, put on any

 7       representation you have relative to this Court's

 8       understanding of the Appellate Court's remand and the

 9       issues that will be tried at the jury trial on February

10       the 18th      beginning February 18th.

11                  Mr. Nichols, do you wish to proceed?

12                        MR. NICHOLS:    Yes, I do, Your Honor.
13       Your Honor, I   am going to tender to the Court as -- for

14       purposes of this pretrial conference, I will designate

15       these documents as A, B, C, D as opposed to 1, 2, 3, 4

16       so they don't get confused with trial evidence

17       documents, and I will tender to the Court --

18                        MR. BUJNOCH:    Can I get a copy of that?
19                        MR. NICHOLS:    This is the -- yeah.

20                        MR. BUJNOCH·:   I mean --

21                        MR. NICHOLS:    This is just the opinion

22       that was sent to me which I think was

23                        MR. BUJNOCH:    Oh, your Court of
24       Appeals' opinion?

25                        MR. NICHOLS:    This is the Court of



                         GREENWALT COURT REPORTING
                               (830)   537-4223
                                                                    7

     1   Appeals' opinion
 2                         MR. BUJNOCH:   I'm sorry.   Excuse me,
 3       Your Honor.
 4                         MR. NICHOLS:   -- that was rendered in
 5       this matter.
 6                         MR. BUJNOCH:   I'm sorry.
 7                         MR. NICHOLS:   And -- and, Your Honor,
 8       in all due respect, this -- this opinion was a
 9       two-to-one opinion with a dissent by Judge Sandee Bryan
10       Marion, and there seems to be some difference as to the
11       interpretation of what the Court -- the effect of the
12       Court's ruling.
13                    Our take is that -- on it was when it was
14       reversed and remanded, it was reversed and remanded for
15       development of any and all theories of the trial of the
16       ownership or gift of the north side of the McNutt
17       ranch.   I understand the Court's pronouncements
18       preliminarily here today that the Court feels that the
19       opinion limits itself to basically a two-issue case,
20       and that is, did William H. McNutt make an oral gift of
21       the house that sits on the north side of the ranch to
22       Sherry McNutt back in 1983, and if he did make an oral
23       gift, what would be a necessary plot of land
24       surrounding the house for the full use and enjoyment of
25       the house.    That's basically for this upcoming trial



                         GREENWALT COURT REPORTING
                               (830) 537-4223
                                                                   8

 1   would be a two-issue case, and those would be the two

 2   issues.

 3                Issue number two or question number two

 4   would be predicated on a yes answer to question number

 5   one.   Our feeling is that the issue number two could be

 6   anywhere from,    you know, an acre surrounding the house

 7   all the way up to 1999 acres.       It'd be depending on the

 8   finder of fact and of course the evidence supporting

 9   the jury's finding.

10                We do not think that the       since this

11   matter was reversed and remanded that there's a

12   limitation on any finding by the jury as to what that

13   amount of land would be.       It would -- that would be

14   based on the admitted evidence supporting· the judgment.

15                So with that having been said, I would

16   tender for the record Plaintiff's Exhibit No. A.

17                     THE COURT:     Any objection?
18                     MR. BUJNOCH:     Is that just the opinion

19   itself, Your Honor?

20                     MR. NICHOLS:     Yes, it is.
21                     MR. BUJNOCH:    Could I take a look at
22   that so --

23                     MR. NICHOLS:    That's all it is.
24                     MR. BUJNOCH:    The only problem I have

25   with it is what format is this?       Is this LexisNexis or



                      GREENWALT COURT REPORTING
                           (830)    537-4223
                                                                    9

 1   what?
 2               I mean, I don't know if there's -- Judge, it

 3   just doesn't look like the opinion, and I'm not sure if

 4   this is the actual opinion or it might have been

 5   someone adding things to the        I mean, I'm not trying

 6   to say Mr. Nichols is trying to pull a fast one, but if
 7   I was looking at the actual opinion, I'd feel
 8   comfortable just saying it's okay, but it looks like
 9   somebody's almost prepared -- as a matter of fact,         I
10   don't -- it just -- can we just -- I've got a copy of

11   the opinion if the Court needs it, but I don't

12   understand why we need to introduce a copy of the
13   Court's opinion, and I'll object on that basis.
14                    THE COURT:     The opinion was sent to
15   this Court --

16                    MR. BUJNOCH:     Yes, sir.

17                    THE COURT:     -- from -- I believe it's

18   Eighth(sic) Court.   I'm not looking at it, but the
19   Court in San Antonio, Appellate Court in San Antonio,
20   so it's before this Court as a matter of record
21   anyway --
22                    MR. BUJNOCH:    Yes, sir.
23                    THE COURT:     -- so I -- and I believe
24   they would have a copy of their opinion.

25                    MR. BUJNOCH:    Yes, sir.



                     GREENWALT COURT REPORTING
                           (830) 537-4223
                                                           10

                 THE COURT:     So I don't know that the

record here is dependent on the admissibility of that.

                 MR. BUJNOCH:     Right.

                 THE COURT:     And to the degree that you

have objected to it by virtue of the format not

seeming -- but let me look at it to be sure if I agree

that the format is not the same.

                MR. BUJNOCH:      Yes.

                THE COURT:      Then obviously we maybe

have a concern about it.

                 (Court reviewing exhibit.}

                THE COURT:      It may be a matter of -- I
don't know that there's anything in error with it.

                MR. BUJNOCH:      Well, I wouldn't know

that either, Your Honor, without reading it word for

word, and also the fact that sections are being

highlighted.   I may be overcautious, and I apologize to

the Court, but it's just -- if it was the Westlaw

format or if we could just use what I'm looking at here

looking over Mr. Nichols' shoulder, I wouldn't have a

problem with that.

          It's just that I'm not sure what's in there.

I mean, if we look at the actual -- and if the Court

already has a copy, I'm not -- again, I object on the

basis why do we need it.      Why do we need to let the



               GREENWALT COURT REPORTING
                     (830) 537-4223
                                                                11

 1   Court see this particular copy?

 2                   THE COURT:     Well, let's find the

 3   basis -- the purpose for the admission of this.

 4                   MR. NICHOLS:     Your Honor, I've merely

 5   identified the opinion because of the ongoing

 6   discussion that we've had in this hearing today, both

 7   off the record and now on the record, regarding

 8   everybody's take or interpretation of what the Court of

 9   Appeals was saying and -- and to what limitation,

10   comma, if any, wasn't --
11                   THE COURT:     But to the degree that this

12   is being offered, I'm going to admit it with the

13   limitation that if there's anything in here that

14   differs from the original opinion, we're going to then

15   recognize the objection from Mr. Bujnoch.
16                   MR. NICHOLS:     That's
17                   THE COURT:     But here today, to move it
18   on along --

19                  MR. BUJNOCH:      Yes, sir.

20                  THE COURT:      Exhibit -- Plaintiff's

21   Exhibit A is admitted.
22                  MR. NICHOLS:     Thank you.   Your Honor,        .
                                                                         I
                                                                         I
                                                                         I

23   with that we have drafted with the Court's

24   pronouncement regarding the -- the limitation on the

25   actual issues to be tried on the 18th -- I had



                   GREENWALT COURT REPORTING
                         (830) 537-4223
                                                                  12

 1   previously drafted a Charge of the Court that had the
 2   -- the full panoply of issues that were in there, but

 3   with the limitation of this being this is the question

 4   that we're going to be trying at this particular trial,

 5   I have drafted or redrafted, which I have marked as
 6   Plaintiff's Exhibit No. B.
 7                   THE COURT:     We're not quite ready for
 8   that issue.
 9                   MR. NICHOLS:     Okay.   All right.
10                   THE COURT:     At this point we're

11   discussing the fact that the Court's opinion          that
12   this Court understands the Appellate Court's opinion to
13   sustain the finding that there was no oral gift of the

14   ranch in its entirety, and part of the motions in
15   limine relative to the Eighth Amended Petition that has

16   been filed is asking the Court to grant a denial of

17   those portions of your Eighth Amended Petition that
18   requests a finding relative to the entire 2,000 acres
19   of land.
20              And so my reference to the fact that I had
21   drawn the conclusion and was led -- and you have the
22   opportunity to reflect upon the -- my conclusion, that

23   the Eighth(sic) Court opinion limits you to the house
24   and a reasonable amount of land, not what that
25   reasonable amount of land might be, and so we're not to



                   GREENWALT COURT REPORTING
                         (830) 537-4223
                                                                  13

 1   that issue yet.

 2              But, now, in        in light of anything that

 3   Mr. Nichols has said, Mr. Bujnoch, do you or your

 4   co-counsel, Mr. Small, have anything for the Court?

 5                     MR. BUJNOCH:     Your Honor, I'm going to

 6   pass that over to Mr. Small who has the appellate

 7   experience.

 8                     MR. SMALL:     Your Honor, I'm going to

 9   present to the Court our Motion to Limit Trial on

10   Remand to Sole Issues Stated in the Mandate or in the

11   alternative a Motion for Continuance, and this is a

12   motion that I would like to have file-stamped.

13              Mr. Nichols, there is a copy of that motion

14   in the black binder that I gave you and the Court

15   earlier today

16                     THE COURT:     Well, let's let the court

17   reporter mark it --

18                     MR. SMALL:     Okay.

19                     THE COURT:     -- and then identify -- see

20   if there's an objection.       Then we'll go forward with

21   it.

22                     MR. SMALL:    Certainly.

23                     (Defendants' Exhibit No. A marked.)
24                     THE COURT:    Back on the -- before we go

25   any further,   the Court did not, and I -- I will at this



                     GREENWALT COURT REPORTING
                           (830) 537-4223
                                                                  14

     1   time state further that the Defendants in this case
     2   which I did not put on the record and perhaps it would
     3   be more advisable to do that at this time, the McNutt
     4   Ranch, Ltd., David Boland, Executor of the Estate of
 5       William H. McNutt, DMK Ranching, L.L.C., and McNutt
 6       Management, L.L.C., the Central Partner of McNutt
 7       Ranch, Ltd.
 8                   So with that, now, proceed, Counsel.
 9                        MR. SMALL:   Thank you.   Your Honor,
10       this motion asks the Court for this relief and -- and
11       the Court has preliminarily indicated an intention to
12       limit the trial to the specific language of the mandate
13       and judgment on remand.   Specifically we are asking the
14       Court to limit the trial to the theory of an oral gift
15       to Sherry D. McNutt of the house and an appropriate
16       amount of acreage for full use and enjoyment of the
17       house which is language quoted directly from the
18       mandate and the judgment of the -- the San Antonio
19       Court of Appeals.
20                  It's my understanding that the Court's
21       preliminary indication was that it was going to limit
22       the consideration at trial to question one, was there
23       an oral gift of the house, and question two, if so,
24       what was the appropriate amount of acreage for the
25       house.   Now, I -- I'm not indicating that I agree with



                        GREENWALT COURT REPORTING
                              (830) 537-4223
                                                                    15

     1   the Court's formulation of the question to the jury,
     2   but what I am asking the Court to do is to discard and
     3   dismiss any other causes of action that would be

     4   outside of that explicit language.

 5                   Additionally, this motion asks the Court to
 6       recognize the law of the case, that being that the San

 7       Antonio Court of Appeals has explicitly found that
 8       there was no oral gift of the 2,000-acre north side
 9       part of the ranch, and the Court's earlier comments, I
10       believe, indicate that       that the Court is of that
11       of that opinion; but just as a response to -- to

12       counsel's argument, there should be no question other
13       than was there an oral gift of the house and an
14       appropriate amount of acreage.
15                       THE COURT:     Thank you.   You have a
16       response?
17                       MR. NICHOLS:     Yes, Your Honor.   I don't
18       know if he is -- is stating that in a one-question
19       format in the conjunctive or in a two-question format
20       as you had previously suggested.     If he is suggesting
21       that in a two-question format,    I -- I can understand
22       that, but if it's a one-question format, you're having

23       the jury answer multiple subparts, I guess, without any
24       designation, and I would rather it be a two-question
25       format.



                        GREENWALT COURT REPORTING
                              (830) 537-4223
                                                             16

 1                    THE COURT:    Well, the statement's been

 2   made, and we'll go on to something else, but before we

 3   do that, let -- in order for clarification of this

 4   record let the record reflect that there was an unusual
 5   amount of delay this morning because of icy conditions
 6   in several counties in the southwest portion of the
 7   State of Texas, not South Texas, but southwest -- the
 8   Hill Country, as it's commonly referred to.     As a

 9   result, the attorney and the Court was ready, but there

10   was not at that time an opportunity to put this matter
11   on the record and begin the discussions at that time at
12   9:30 as originally intended.

13              However, since the Court and the attorneys

14   were present, we got into some discussion off the
15   record at that time, and in light of the issues that
16   were coming up relative to motions in limine and the

17   differences of opinion, this Court has already
18   expressed to the attorneys, and they have made
19   reference to that expression, that in my understanding
20   of the case that was remanded to this Court, that the

21   San Antonio Court of Appeals upheld the decision
22   rendered by this Court that there was no oral gift of
23   the 2,000-acre ranch, and, therefore, they sustained
24   that.   So that appears to this Court at this time to be
25   a settled fact that is not to be retried.



                   GREENWALT COURT REPORTING
                         (830) 537-4223
                                                                 17

     1              The Court understands the remand to be on
     2   the issue previously found by this Court that when --

     3   and was before the Appellate Court that there was an
     4   oral gift of the house, and that as the Court expressed
 5       either on the record or to the attorneys, the Court is

 6       not clear, but it believes it's in the record that
 7       since the lesser -- the greater would include the

 8       lesser, and that the pleadings before this Court at
 9       that time that had been made by the Plaintiff would
10       justify a finding, even though the house was not a part
11       -- separate pleading, that nevertheless since they have

12       plead an oral gift of the ranch in its entirety and
13       since the principal of the greater would include the

14       lesser, that therefore the lesser gift of the house
15       would have been covered by that pleading.   So this
16       Court went further at that time to make a definitive
17       finding based on the evidence that there had been an
18       oral gift of the house.

19                 Recognizing an oral gift of the house -- and
20       this is what I had explained to the attorneys earlier,
21       so I'm just repeating what we have discussed earlier
22       this morning -- that therefore it would seem to be

23       necessary that there would be at least some amount of
24       property that would be understood to go with the house

25       for the full use and enjoyment of the house.



                       GREENWALT COURT REPORTING
                             (830) 537-4223
                                                                  18

     1              That being before the Appellate Court also,
     2   it's my understanding from the reading, or this Court,
     3   I'll say, of the appellate decision, that because those
     4   two issues, the gift of the house and the how much

 5       land, was not actually properly presented to the Court,

 6       that there should be additional evidentiary findings
 7       based on proper pleadings and presentation by counsel
 8       as to those two issues; and, therefore, this Court does
 9       not understand itself to have the opportunity to expand

10       upon that appellate decision and go into issues that
11       were not ruled upon -- that were not granted to this

12       Court's authority to open up again additional issues.
13                 Therefore, some of the motions in limine
14       that have been filed by Mr. Bujnoch in relation to the
15       pleadings by Mr. Nichols which relate to matters that

16       would expand and go beyond the Court's understanding of

17       the Eighth(sic) Court's opinion have to be addressed by
18       this Court, and, therefore, I was giving Mr. Nichols
19       the opportunity to show why he felt at this time that
20       the appellate decision would have justified a greater
21       interpretation than this Court is understanding it to
22       have.

23                 Having made all of that presentation, we
24       will now go on to the issue as I have stated previously
25       and will restate and both of you have indicated I've



                       GREENWALT COURT REPORTING
                             (830) 537-4223
                                                                          19

     1    stated.     We are going to try the case, as far as I

     2   understand, on the remand by the San Antonio Court as

     3   to whether there was an oral gift of the house, and if

     4   so, what amount of land, if any, would be understood to

     5   be necessary for the full use and enjoyment of that

     6   house.

 7                     With that understanding, let's go forward to

 8       something else now.

 9                          MR. BUJNOCH:     Yes, Your Honor.

10                          THE COURT:     I believe you had some

11       motions in limine.

12                          MR. BUJNOCH:     Yes.
13                          THE COURT:     Do you want to take those

14       up at this time?

15                          MR. BUJNOCH:     Yes, Your Honor.

16                          MR. NICHOLS:     Well, since I'm the

17       Plaintiff, do I go first or second?

18                          THE COURT:     I haven't seen yours, and

19       so I did not know you had some for me, but if you do

20       have them,    you're exactly correct and you may go

21       forward.

22                         MR. BUJNOCH:      Your Honor, before he -
23                         MR. NICHOLS:      And let me say --
24                         THE COURT:      Well, let me see.     Just a
25       minute.



                          GREENWALT COURT REPORTING
                                (830)    537-4223
                                                                           20

     1                        MR. BUJNOCH:     I had an objection.

 2                            THE COURT:     I'm iorry?

     3                        MR. BUJNOCH:     I have an objection to

     4   his Motion in Limine.

 5                            THE COURT:     Okay.

 6                           MR. BUJNOCH:      And, Your Honor,    it is

 7       that the Court in the pretrial order stated it had to

 8       be filed ten days in advance of this pretrial

 9       conference, and I had -- that's why I rushed mine up

10       here by Federal Express to make sure that it was timely

11       filed, but in the Court's order it says it shall be

12       filed ten days prior to the conference, and that's my

13       objection to his Motion in Limine, Your Honor.

14                           MR. NICHOLS:      Well, let me just say
15       this:   I   -- I

16                           THE COURT:      Well

17                           MR. NICHOLS:            I prepared the Motion

18       in Limine and sent it to opposing counsel, and it was

19       only after I prepared mine and sent it to opposing

20       counsel did I get his, so if -- if mine's out, his is

21       out 'cause I did not get his until after I had already

22       sent him mine.

23                           MR. BUJNOCH:     But -- I disagree with

24       that, Your Honor, and I can dig it out and get the

25       faxed statement on that



                            GREENWALT COURT REPORTING
                                  (830) 537-4223
                                                                  21

 l                   MR. NICHOLS:     Well --

 2                   MR. BUJNOCH:     -- to show that -- and

 3   also --

 4                   THE COURT:     The issue is the filing of

 5   it.

 6                   MR. BUJNOCH:     Yes, Your Honor, and we

 7   did --

 8                   THE COURT:     Not sending it to each

 9   other.

10                   MR. BUJNOCH:     Yes, Your Honor.

11                   THE COURT:     We signed a pretrial

12   scheduling order.
13                  MR. NICHOLS:      We did.

14                   THE COURT:     I don't know that I have

15   authority to just wink at what's in a pretrial

16   scheduling order.

17                  MR. NICHOLS:      Uh-huh.

18                  THE COURT:      And if the pretrial

19   scheduling order says that motions in limine must be

20   filed ten days before the pretrial hearing, then it has

21   to be filed ten days before the pretrial hearing.       It

22   has nothing to do with sending it to counsel and

23   showing them what you're going to do and all of that.

24                  MR. NICHOLS:     Okay.
25                  THE COURT:      I cannot control anything



                   GREENWALT COURT REPORTING
                         (830) 537-4223
                                                                  22

 1   other than what we do before the Court, and the

 2   pretrial scheduling order, which I will refer to at

 3   this time, but I have read that order a number of times

 4   'cause I use it in every case, and I'm satisfied in my

 5   own mind, but just for the record we will go back and

 6   review that and put on the record what the pretrial

 7   scheduling order requires in relation to the filing of

 8   motions in limine, and I'm sorry.       Those -- those are

 9   the basis of which you -- I have to work on.

10                  MR. NICHOLS:     Okay.    I understand the

11   rules now.
12                  THE COURT:     Huh?

13                  MR. NICHOLS:     I understand the rules

14   now.

15                  THE COURT:     Well, I think that's basic.

16   It's not something I make up.
17                  MR. SMALL:     Is it -- it's in your

18   notebook?

19                  MR. BUJNOCH:     Yeah, it's -- yeah.    Here

20   it is.

21                  MR. NICHOLS:     Well, Judge, if you're --

22   if you're in the process of going to strike that, I'd

23   ask that you strike his too, because part and parcel of

24   the

25                  THE COURT:     If it was filed here



                   GREENWALT COURT REPORTING
                         (830) 537-4223
                                                                    23

 1   timely --
 2                     MR. NICHOLS:     -- part and parcel of
 3   the --
 4                     THE COURT:     No.     If it was filed
 5   timely, Counsel, I can't strike something that was
 6   timely filed.
 7                     MR. NICHOLS:     Well, then --
 8                     THE COURT:     That's all there is to it.
 9   You can -- where is the copy of it?          I don't mind --
10                     MR. NICHOLS:     It may have been filed,
11   but it was never tendered to me.
12                     THE COURT:     No.     We have it.   I was
13   looking at it the other day.       I just don't have it

14   right here.     I think I grabbed the other.       Let me go
15   get the Court's file.     We'll work off the Court's file.
16   It may not have been.     We'll make sure.

17                     (Recess at 2:00 p.m. to 2:04 p.m.)
18                     THE COURT:     Back on the record.
19   Proceed.    I believe you were going to make a
20   presentation to the Court, Mr. Nichols -- I mean,
21   Mr. Bujnoch.
22                     MR. BUJNOCH:     No.    It would be his
23   Motion in Limine.
24                     THE COURT:     But -- but you objected to
25   it earlier.



                     GREENWALT COURT REPORTING
                           (830) 537-4223
                                                                    24

 1                   MR. BUJNOCH:      Yes, Your Honor.

 2   We've -- between -- discussion between counsel, we've

 3   agreed to waive any objection to the filing of

 4   Mr. Nichols' motion in limine, Your Honor.

 5                 PLAINTIFF'S MOTION IN LIMINE

 6                   THE COURT:      All right.    With no

 7   objection, then we'll go forward with his.         After the

 8   first one then we'll go forward with yours after that,

 9   and I apologize.     I've not had a chance to read yours.

10                   MR. NICHOLS:      That's fine.

11                   THE COURT:      So I've not had a chance to

12   consider them prior to this hearing.         So we'll take

13   them up one at a time.     Proceed.

14                   MR. BUJNOCH:      Okay.   John, are they the

15   same?

16                      THE COURT:   Do y'all agree -- do y'all

17   want a moment to see if you agree to any of these?

18                   MR. BUJNOCH:      If we could, Your Honor,

19   it might -- well, or I'll start --

20                      THE COURT:   Make it quicker.

21                   MR. BUJNOCH:      Okay.

22                   THE COURT:      Let me just step out for a

23   moment.   You can talk.

24                   MR. BUJNOCH:      I can probably do it

25   pretty quick, Judge.



                    GREENWALT COURT REPORTING
                          (830) 537-4223
                                                                 25

 1                     THE COURT:      Okay.
 2                     MR. BUJNOCH:      No. 1 is agreed.

 3                     THE COURT:      I'm sorry.   One is agreed?
 4                     MR. BUJNOCH:      Yes, Your Honor.
 5                     THE COURT:      Okay.
 6                     MR. BUJNOCH:      No. 2 is agreed.   I don't
 7   remember that happening, but -- No. 3 is agreed.         No. 4
 8   is agreed.     No. 5 is agreed.     Okay.   I don't understand
 9   No. 6.   Maybe Mr. Nichols can explain it to me.
10                     MR. NICHOLS:      Well, there was evidence
11   developed in the discovery process, Your Honor, about
12   Sherry McNutt sometimes going missing for periods of
13   time and so on and so forth.        I don't see the relevance
14   of it, but it had a connotation to it when it was
15   discovered in the depositions that it was a negative
16   connotation that she would disappear and no one would
17   know where she was, so ...
18                     MR. BUJNOCH:     My response to that, Your
19   Honor, is a big part of the evidence that we're going
20   to prove in this case is that she hasn't lived in the
21      in the foreman's house now for at least eight
22   years -- seven, eight years.        We have photographs that
23   show that no one's been living in that house.
24                The fact that she considers it her home and
25   that's a place she wants to live for the rest of her



                     GREENWALT COURT REPORTING
                            (830)   537-4223
                                                                    26

     1   life, and I'm sure -- that's testimony that came out in
 2       the original trial, Your Honor.     It was not -- and we
 3       did not introduce the photographs.
 4                  We did inform the Court that she never lives
 5       in that -- she hasn't lived that house in years, so I
 6       believe that it's relevant to -- as far as any mention
 7       that she did often going missing, she talks about this
 8       ranch as being hers, something she's always wanted to
 9       live on this house -- ranch for the rest of her life,
10       but the evidence is going to show that she was gone for
11       long periods of time, and so we believe that that
12       should be admissible, Your Honor, for that fact, or
13       those facts.
14                       MR. NICHOLS:    Judge, that's contrary to
15       the evidence in this case.     This Court has -- your
16       predecessor in handling this matter had issued orders
17       based on motions by us giving our client the exclusive
18       use and possession of the house primarily because when
19       she would come in from work, things would be missing,
20       and so she was granted the exclusive use and possession
21       of the house and in fact did occupy it.    I know that
22       for a personal fact because I went out there and
23       visited, and all her belongings, clothing, everything
24       else was there, so -- but if they want to bring this
25       up, I'll withdraw No. 6, and -- and we'll just try it



                        GREENWALT COURT REPORTING
                              (830) 537-4223
                                                                   27

 1   wide open.

 2                      MR. BUJNOCH:     As far as the missing

 3   from the house, yes.

 4                      THE COURT:     You say you're withdrawing

 5   No. 6?

 6                      MR. NICHOLS:     I'm withdrawing 6.

 7                      MR. BUJNOCH:     Okay.

 8                      THE COURT:     All right.    Proceed.

 9                      MR. BUJNOCH:     On No. 7, Your Honor, we

10   would agree at this time to No. 7

11                      THE COURT:     Okay.

12                      MR. BUJNOCH:     -- with the option to

13   approach the bench if it does become relevant.

14                      MR. NICHOLS:     Sure.

15                      THE COURT:     I think that's always

16   proper --

17                      MR. BUJNOCH:     Thank you, Your Honor.

18                      THE COURT:     -- if you show later.

19                      MR. BUJNOCH:     Yes, sir.   No. 8 we -- we

20   do not agree to.     The fact that Sherry McNutt did not

21   file income tax returns for a number of years I think

22   is very relevant in this case.        It's a violation of a

23   federal statute to start with which goes to her

24   credibility, and I believe that's relevant for a jury

25   to consider in this case.



                   GREENWALT COURT REPORTING
                         (830) 537-4223
                                                                28

 1                Anything that has to do with her
 2   credibility, particularly if we're dealing with an oral
 3   gift, whether or not what she tells this jury is right

 4   or wrong,    I mean, that's a violation -- that's a

 5   that's a criminal violation, Your Honor.

 6                     MR. NICHOLS:     I don't have any response

 7   to that.

 8                     THE COURT:     Then you are objecting.

 9   Let me make sure now.

10                     MR. NICHOLS:     Judge, let me --

11                     THE COURT:     Plaintiff's Motion in

12   Limine, the Court orders Defendant and his counsel

13   to ...

14                     MR. NICHOLS:     See, I don't see how

15   this --

16                     THE COURT:     Let me be sure I've -- huh?

17                     MR. NICHOLS:     I don't see how No. 8
18   would go to the issues we're going to be trying to the

19   jury about the -- the oral gift of land and the

20   ownership.    There's a collateral --

21                     THE COURT:     You don't want me

22   commenting on my rulings, do you?

23                     MR. NICHOLS:     No, I don't.

24                     THE COURT:     Okay.   I'm not -- I will --

25   I will only make sure the -- after considering



                     GREENWALT COURT REPORTING
                           (830) 537-4223
                                                                  29

 1   Plaintiff's Motion in Limine, the Court orders
 2   Defendant Dawn McNutt Keller and all other witnesses to
 3   refrain from mentioning -- I'm going to deny that at
 4   this time.    If you show later, I'll take it up later.

 5                     MR. BUJNOCH:    Your Honor, on No. 9
 6   we're in agreement on that as long as it goes both

 7   ways.   Any mention that any party or witness is rich or
 8   poor.
 9                Your Honor, No. 10 I would disagree with
10   from the standpoint, and maybe I'm reading more into

11   this than is evident in the paragraph, but I'd like to
12   get into the fact all the judgments that are against

13   Sherry McNutt and the fact that she has some -- the
14   list of judgments, the fact that she hasn't been paying
15   her bills, and I think -- I'm not sure if that gets
16   into the assets, but it shows that she has negative

17   assets at this point, and in that regard I'd like to
18   I disagree or -- I object to No. 10.
19                    THE COURT:     And why do you think that's
20   admissible for what --

21                    MR. BUJNOCH:     Her judgments?   Her
22   judgments, Your Honor?
23                    THE COURT:     That she owes money and as

24   to whether Mr. McNutt back years before had orally
25   gifted the property to her.



                     GREENWALT COURT REPORTING
                           (830) 537-4223
                                                                     30

 1                     MR. BUJNOCH:         With that understanding,

 2   Your Honor, I don't believe it is relevant.           I agree to

 3   it.

 4                         THE COURT:     I grant the objection.

 5                         MR. BUJNOCH:     No. 11 is agreed as long

 6   as it goes both ways.        No. 12, I mean, if it -- in

 7   regards to testimony in violation of the Dead Man's

 8   Rule,   I guess we'll just have to handle that as it

 9   comes up.     That Dead Man's Rule has been kind of

10   watered down pretty much the last time I looked at it.

11                         MR. NICHOLS:     And that's true.

12   Corroboration witnesses can testify.           So I -- I will

13   withdraw No. 12.

14                         THE COURT:     Okay.

15                         MR. BUJNOCH:     No. 13 is agreed.   Okay.

16   I agree to No. 14.        Agree to No. 15.     Agree to No. 16.

17   Agree to No. 17.
18                Your Honor, on No. 18 I would disagree with

19   that, because -- from the standpoint it goes to

20   credibility, and again other lawsuits, particularly

21   when she hasn't paid her bills and those sorts of

22   things.     I mean,    just as an oral gift of land, again,

23   Your Honor, we're talking about the oral testimony of

24   Sherry McNutt, and I would -- I would disagree with

25   No. 18.



                      GREENWALT COURT REPORTING
                                (830) 537-4223
                                                                   31

 1                      MR. NICHOLS:     I'll withdraw No. 18.

 2                      MR. BUJNOCH:     No. 19 is agreed.     Number

 3   -- can you elaborate on that for me, John, No. 20?

 4   You're saying I can't call somebody a liar or --

 5                      MR. NICHOLS:     I'll withdraw that.

 6                      MR. BUJNOCH:     I don't think -- does

 7   anyone have a contingency fee contract in this case?

 8                      MR. NICHOLS:     Withdrawn.

 9                      MR. BUJNOCH:     21, okay.

10               Your Honor, No. 22, we will disagree with.

11                      THE COURT:     Wait a minute.     I got lost

12   on something.     What -- you withdrew 20.        What about 21?

13                      MR. NICHOLS:     Withdrew.

14                      THE COURT:     Both?

15                      MR. NICHOLS:     Both.

16                      THE COURT:     Okay.     20 and 22, okay -- I

17   mean, 20 and 21.     Okay.   Now then, No. 22.

18                     MR. BUJNOCH:      No. 22 we disagree with

19   because a major part of an oral gift of land is to show

20   that the Plaintiff made substantial improvements to the

21   property.   We need -- we intend to show as the

22   dissenting opinion pointed out in the Court of Appeals

23   that Sherry McNutt received extensive contributions

24   from her family and from her -- particularly from her
25   father, William       adopted father William H. McNutt,



                     GREENWALT COURT REPORTING
                           (830) 537-4223
                                                                     32

 1   and that's all

 2                     MR. NICHOLS:     I'll withdraw it.

 3                     MR. BUJNOCH:     I think I'll agree to

 4   No. 23.     I don't see any reason to that.

 5                I agree with No. 24    'cause I don't think the

 6   Court is going to award any money in this case.             I

 7   mean, if I understand right, there's not going to be

 8   any blanks for an amount of money; is that correct,

 9   Your Honor?

10                     MR. NICHOLS:     It's a two-issue case.

11   Was there a gift, and, if so, how much.

12                     MR. BUJNOCH:     Okay.

13                     MR. NICHOLS:     And acreage, you're

14   exactly right.     There won't be a dollar figure in there

15   for that.

16                     THE COURT:     So that's granted.     I

17   mean --

18                     MR. BUJNOCH:     Well,   I would object on

19   that basis --

20                     THE COURT:     I mean, denied.     Wait a

21   minute.

22                     MR. BUJNOCH:     Denied.

23                     THE COURT:     Any comment to the jury

24   that the Court can reduce         well,    that --

25                     MR. NICHOLS:     I'll just withdraw it,



                      GREENWALT COURT REPORTING
                            (830) 537-4223
                                                                  33

 1   25.

 2                    MR. BUJNOCH:     And 25 --

 3                    THE COURT:     How are they going to rule

 4   on that anyway with the issues that we have?

 5                    MR. BUJNOCH:     Yes, Your Honor.

 6                    THE COURT:     That's not even before

 7   and then you say 25 is agreed to?

 8                    MR. BUJNOCH:     Yes, Your Honor.    He's

 9   withdrawn, and I agree to it.

10                    THE COURT:     Well, I know he withdrew

11   24.
12               Did you withdraw 25?

13                    MR. NICHOLS:     I did.

14                    THE COURT:     Oh,   I didn't know that.

15   Okay.

16                    MR. BUJNOCH:     Your Honor, I have --

17   since I've allowed Mr. Nichols to file his motion late,

18   I have --

19                    THE COURT:     Well, let me sign this

20   order --

21                    MR. BUJNOCH:     Yes, Your Honor.

22                    THE COURT:     -- before I do anything

23   else.

24                    MR. BUJNOCH:     A little hyper.    I'm

25   sorry, Your Honor.



                    GREENWALT COURT REPORTING
                          (830) 537-4223
                                                                         34

     1                    THE COURT:     That's all right.     I know

     2   we're trying -- I want to move it as quickly as

     3   possible too, but

     4                    MR. BUJNOCH:      I just feel bad --

 5                        THE COURT:     -- if I don't sign it now,

 6       I'll forget to do it and --

 7                        MR. BUJNOCH:     Yes, Your Honor.      I was

 8       just -- I feel bad that I got here late.        So I was just

 9       trying to push it along, Your Honor.

10                         (Recess at 2:15 p.m. to 2:24 p.m.)

11                      DEFENDANTS' MOTION IN LIMINE

12                        THE COURT:     Back on the record.     We're

13       now ready to take up the Defendants', as in plural,

14       Defendants, Motion in Limine.       You ready to proceed,

15       Mr. Bujnoch?

16                        MR. BUJNOCH:     Your Honor,   I believe

17       Mr. Nichols is -- I mean, I can argue them but until

18       he --

19                        THE COURT:     I mean, you're ready to go?
20                        MR. BUJNOCH:     Yes, Your Honor.
21                        THE COURT:     And are you ready,

22       Mr. Nichols?

23                        MR. NICHOLS:     Yes, Your Honor.

24                        THE COURT:     Okay.   Do you have
25       first -- first do you have agreements?



                        GREENWALT COURT REPORTING
                              (830)    537-4223
                                                                       35

 1                     MR. NICHOLS:     Yes.     I can read off the

 2   ones I agree to, Your   Hono~.


 3                     THE COURT:     Proceed then.

 4                     MR. NICHOLS:     All right.     No. 1.

 5                     THE COURT:     Okay.

 6                     MR. NICHOLS:     No. 2, No. 3, No. 4.

 7                     THE COURT:     Okay.

 8                     MR. NICHOLS:     No. 5, No. 6, No. 7,

 9   No. 8.

10                     THE COURT:     Wait just a second.       I've

11   got to change pages.    No. 8.

12                     MR. NICHOLS:     No. 9.

13                     THE COURT:     Okay.

14                     MR. NICHOLS:     No. 10.

15                     THE COURT:     Okay.

16                     MR. NICHOLS:     No. 11, No. 13.

17                     THE COURT:     Wait.     18?

18                     MR. BUJNOCH:     13.

19                     MR. NICHOLS:     13.

20                     THE COURT:     Oh, 13.     So you don't agree

21   to 12.   Okay, 13.

22                     MR. NICHOLS:     14.

23                     THE COURT:     14.

24                     MR. NICHOLS:     I agree to 14, 16, 17,

25   and that's it.



                      GREENWALT COURT REPORTING
                            (830) 537-4223
                                                                        36

     1                      THE COURT:     Okay.   So now we'll go into

     2   the ones you don't agree with.
     3                     MR. NICHOLS:      Right, and that first one
     4   would be No. 12.
 5                         THE COURT:     Okay.    You want to explain
 6       your position?
 7                         MR. NICHOLS:      Yes, Your Honor.   First

 8       of all, I'm having trouble understanding what this
 9       would actually apply to in this particular case.         So

10       that's -- I'm confused as to what -- what they really
11       mean here.    It says, Any reference to the financial

12       status of either party to this suit and especially any
13       reference to Plaintiff as a little person or a small or
14       struggling business.

15                    The fact of the matter is that she's off the
16       ranch or out of the Will and everything, and her sister
17       got everything.     So    she works as a caretaker for an
18       elderly lady so -- and her sister has absolute control

19       over a 5,000-acre ranch.        Now, if they want to construe
20       that as a violation of No. 12, then I have a problem
21       with it.
22                         MR. BUJNOCH:     Your Honor, the objection
23       would be, again, this is going to apply -- the Court's

24       rule we're only going to talk about oral gift of a

25       house and a reasonable amount of land to enjoy that



                         GREENWALT COURT REPORTING
                               (830) 537-4223
                                                                   37

     1   house, and Mr. Nichols is a very, very good trial
 2       attorney, and I'm sure he's going to do what I'd
     3   probably do under these circumstances if I was sitting
     4   in his chair, and that's going to be to -- to get the

 5       jury's sorrow -- make them feel sorry for his client,
 6       that she didn't get anything.     Her sister got

 7       everything, and she got nothing.
 8                 And to influence the jury in regards to
 9       their answers, particularly on the house, well, at

10       least she ought to have a house, and if we talk about
11       control of a 5,000-acre ranch, then why don't we at

12       least give her a thousand acres or something like that.
13       I don't think that has anything      any bearing on the
14       issues in this case as to the personal wealth of the
15       parties, Your Honor.
16                 And -- and also if we do that, Your Honor, I

17       should be able to talk about under the Will the amount
18       of money that Ms. Sherry McNutt did get under the Will,
19       but for Mr. Nichols -- and, again, he's a very capable
20       attorney and I would expect him to do this -- to get up
21       there and say Dawn Keller, her sister, got all these
22       things and Sherry only got one -- this, I think that's
23       very -- that's improper, irrelevant, and highly
24       prejudicial, Your Honor, and I would -- I think the

25       reference to anyone's financial worth is not relevant



                       GREENWALT COURT REPORTING
                             (830) 537-4223
                                                               38

 1   in this case and will only prejudice a jury.

 2                   THE COURT:     Final response?

 3                   MR. NICHOLS:     I believe I've already

 4   stated it, Your Honor.    This is basically a case

 5   between the haves and the have-nots, and I think a jury

 6   needs to understand that.

 7                   MR. BUJNOCH:     Response, Your Honor?

 8                   THE COURT:     Yes.

 9                   MR. BUJNOCH:     Response is, again,

10   that's exactly what I was afraid of, Your Honor, that

11   it's the    the big -- the big guy against the little

12   guy, big    big-lady-against-the-little-lady kind of

13   thing, and that's not the issues to be decided by

14   the -- by the jury.    It's whether or not Mr. McNutt

15   made an oral gift of that house, and as the Court said,

16   a reasonable amount of land to enjoy the house.

17   Otherwise it's just going to inflame the jury,

18   prejudice the jury, and we will object to that.

19                   THE COURT:     (To the reporter)   You saw

20   me breathe, didn't you?     I did start to say something,

21   but then I thought I better think a little bit more.

22              I'm going to grant your objection the way

23   you have phrased the objection, but I want to be very

24   cautious about that.   A disparitive gift to one child

25   as compared to another when we're talking about an oral



                   GREENWALT COURT REPORTING
                         (830) 537-4223
                                                                      39

 1   gift, not the financial statuses and not that the

 2   smaller or larger person, I agree with that type of an

 3   approach.

 4                But I don't want it to be misunderstood

 5   because y'all have made some statements that concern me

 6   that if he made gifts of property to some, it might go

 7   to confirm that he would make a gift of oral.           It may

 8   not.     That's for the jury to decide, but I can't say

 9   automatically here right now that that evidence is not

10   going to be able to come in as to a gift of certain

11   properties to some, which you mentioned, and a gift of

12   this to her, but only to the degree of those gifts

13   itself but not as to financial statuses and all.            I

14   don't think that's relevant.

15                So I will grant it with that limited amount

16   of avenue that it's strictly limited to references of

17   financial status via the property and any reference to

18   the person being little and the other one big.          I don't

19   think that's appropriate.

20                Okay.     No. 13 was agreed to.     14 is agreed

21   to.    15 and 16, 17.     Now 18.

22                        MR. NICHOLS:     Well, 15 I did not agree

23   to.

24                        THE COURT:     Oh, you did not agree

25   to 15?



                     GREENWALT COURT REPORTING
                           (830) 537-4223
                                                                   40

 1                      MR.   NICHOLS~   I think what he's
 2   referring to on No. 15 is that -- all attorneys,
 3   parties, representatives of the attorneys refrain from
 4   showing disagreement, disbelief, approval.        I don't
 5   know if someone made an incredulous statement from the
 6   stand and I -- and I took my glasses off and sat there
 7   and looked at them whether I'd be violating the Motion
 8   in Limine or not.
 9              So, you know, it's -- it's an inherent
10   nature of people to act or react to statements made by
11   someone.   Even jurors do that.       So to, you know, lower
12   your pencil down and get up and say, I can't believe
13   she said that or something -- I understand that, but
14   this --

15                     MR. BUJNOCH:      And that's what I'm
16   looking for.
17                     MR. NICHOLS:      -- there is no limitation
18   on that motion.     That means I have to sit there with a
19   totally bland face when someone says something that may
20   be totally out of the park and -- or even if the jury
21   reacts to it.     As far as making gestures and         and
22   things like that and grimacing and rolling your eyes
23   and so on and so forth,      I -- I would agree to that.      I
24   think that's probably off base.
25                     THE COURT:     The only question I had on



                     GREENWALT COURT REPORTING
                           (830) 537-4223
                                                                      41

 1   this one, I'm going -- I had already decided I'd grant

 2   it to a degree, but that it runs one bit of a concern,
 3   and that is everyone -- y'all have a right to object to

 4   my ruling.

 5                      MR. BUJNOCH:     Yes, Your Honor.

 6                      THE COURT:     And technically if you
 7   strike this to a logical conclusion, that's showing a

 8   disagreement with the Court's ruling.            If you --
 9                      MR. BUJNOCH:     I see.
10                      THE COURT:     -- say, Your Honor, I -- I

11   object to that and would like to --
12                     MR. BUJNOCH:      Your Honor, I'm just
13   going to withdraw.
14                      THE COURT:     -- I understand that, but
15   what I'm saying is, that is a disagreement with the
16   Court's ruling.
17                     MR. BUJNOCH:      I'll just -- I'll
18   withdraw No. 15, Your Honor.
19                     MR. NICHOLS:      All right.
20                     THE COURT:      And I think it's no

21   question that we're not going to allow this case to
22   deteriorate like the old cases did where             like you
23   just mentioned, you go, My goodness, you know.           I can't
24   believe that.     We are not       we'll try this case.      I
25   think both of you -- both of your sides are going to



                     GREENWALT COURT REPORTING
                           (830) 537-4223
                                                                         42

     1   try it the correct way.        So let's not have a problem
     2   with 15 anyway.

     3              No. 16?
     4                     MR. NICHOLS:     Neither one of us want to
 5       end up in the Crossbar Hotel, Judge.
 6                         MR. BUJNOCH:     Right.     That's not a good
 7       place.

 8                         THE COURT:     Any -- oh, you agreed to 16
 9       and 17.
10                         MR. NICHOLS:     I had 16 and 17.
11                         THE COURT:     Now, 18.     You didn't agree
12       to 18, did you?
13                         MR. NICHOLS:     No.
14                         THE COURT:     Okay.     You want to say why?
15                         MR. NICHOLS:     Yes.     There can be the
16       testimony, and some of the testimony from the prior
17       trial as the Court may remember the witnesses say, I
18       was out with Mr. McNutt, and, you know, I made a

19       comment about the south side of the ranch is a lot
20       prettier than the north side.
21                         THE COURT:     We're not trying the north
22       side of the ranch.
23                         MR. NICHOLS:     Okay.
24                         THE COURT:     We're trying the house.       So
25       your questions have to be limited to -- the witnesses



                       GREENWALT COURT REPORTING
                             (830) 537-4223
                                                                         43

     1   that you're talking about to testimony relative to what
 2       they know about an oral gift of the house, statements
 3       that are -- that were in the record before that you're
 4       familiar with where individuals testified upon which I

 5       found that there was enough basis to conclude that

 6       there was an oral gift of the house.
 7                  Now, those are -- you can go into -- but
 8       you're not going to be able to go into all the fact
 9       that he was giving her the 2,000 acres.      That's not
10       before the Court.    That's not      the Appellate Court
11       has already ruled on it.      I'm going to grant that --

12       wait a minute.   Yeah.    I'm going to grant the motion.
13                        MR. NICHOLS:     Okay, Your Honor.   Do I
14       understand if someone gets on the witness stand and

15       says, That's Sherry's.     She can do with it what she
16       wants to or an offhand comment like one of the

17       witnesses that we put on -- one of the witnesses in the
18       last trial commented about how nice the -- the south
19       side was and -- and the north side wasn't as nice as
20       the south side was, and       and Mr. McNutt said, Well,
21       the north side is Sherry's and the south side is mine,
22       and Sherry can do with it whatever she wants to.         Now,
23       that -- that's a kind of a comment
24                        THE COURT:     What was the confusion
25       about what I said?   What was confusing about what the



                       GREENWALT COURT REPORTING
                             (830) 537-4223
                                                                      44

     1   Appellate Court said?     I'm bound by the Appellate
 2       Court.   It's not what I would like to do.
 3                          MR. NICHOLS:    Okay.
 4                          THE COURT:     It's what the Appellate
 5       Court has already found.
 6                  The Appellate Court has already found that
 7       there was not an oral gift of 2,000 acres.        Going into
 8       the 2,000 acres as a gift in and of itself, I'm not
 9       going to limit my -- what I'm saying -- explain to you
10       what I mean by that saying.        You listen very carefully
11       what I say, and then you go from there, and if you get
12       into something else, we'll take it up at the trial.
13                 My statement is, you cannot go into
14       statements, and I'll sustain his objection in the
15       Motion in Limine to any of your witnesses bringing up
16       the fact that       like they did at the trial which we
17       found was not sufficient evidence to support an oral
18       gift of the 2,000 acres.        So any effort to show that
19       that was given to her -- now, you've expanded some of
20       the statement.     I'm not ruling on anything other than
21       what I've just said.     Okay?
22                         MR. NICHOLS:     Well, Judge, on the one
23       hand I understand what your ruling is, but on the other
24       hand if the jury is -- what is a reasonable amount or
25       plot of land to sustain the house and the living there



                          GREENWALT COURT REPORTING
                                (830) 537-4223
                                                                 45

 1   and so on and so forth, you had indicated earlier that

 2   could be any number that the jury wants to put in

 3   there.

 4                    THE COURT:     But not to the point that

 5   they are saying that William H. McNutt gave her the

 6   2,000 acres.

 7                    MR. BUJNOCH:     Your Honor, in my --

 8                   THE COURT:      Otherwise the Appellate

 9   Court's decision would have been meaningless.

10                   MR. BUJNOCH:      Your Honor, I just wanted

11   to point out one statement Mr. Nichols said, and that

12   is ''to sustain the house.''    I don't believe that's

13   going to be the issue before the Court.      It's just

14   going to be to enjoy -- I mean, for the jury, to enjoy

15   the house.

16                   THE COURT:      Enjoy the house.   Right.

17                   MR. BUJNOCH:      Enjoy the house, and I

18   just wanted to make -- before that comes up, I just

19   wanted to make sure that there wasn't going to be any

20   mention that

21                   MR. NICHOLS:     Well --
22                   MR. BUJNOCH:     -- to have the house, she

23   would need a pasture and hunting lease and all these

24   things that -- I mean, all of that is just a --

25                   THE COURT:     I'm not going to limit to



                    GREENWALT COURT REPORTING
                          (830) 537-4223
                                                                          46

     1   -- now -- now, you're going into something else,
 2       Counsel.
 3                          MR. NICHOLS:        That's my whole point.
 4                          MR. BUJNOCH:     All right.
 5                          THE COURT:     No.    Just a minute.   What
 6       can be brought out to show what would be reasonable and
 7       necessary for enjoyment of a ranch in this county is
 8       not something I'm going to decide here today, and if
 9       there's testimony that bears on that issue, then that's
10       proper, whether it be 2,000 acres or 50,000 acres or
11       one acre, and that's between you two attorneys to
12       convince the jurors.     That's not for me to rule today
13       and limit anything.
14                  The jur¥ is going to have to make a decision
15       based on the evidence as to whether there's a house
16       that was given, number one, and if so, what amount of.
17       land; and if there's testimony that relates simply to
18       the amount of land necessary for the full use and
19       enjoyment of that property, then I'm going to allow it
20       to come in, but I'm not going to allow it to come in on
21       the basis of an oral gift of that land by Mr. McNutt.
22                         MR. BUJNOCH:     I'm sorry, Your Honor.
23       So she would have -- they would have to show an oral
24       gift of -- I'm
25                         THE COURT:     No.     They -- an oral gift



                          GREENWALT COURT REPORTING
                                (830) 537-4223
                                                                  47

 1   of what?

 2                     MR. BUJNOCH:     Well, I mean, they would

 3   have to show
 4                     MR. SMALL:     You're saying, Your Honor,
 5   as I understand it, that they have to show an oral gift
 6   of the house and the acreage to enjoy the house.

 7                     THE COURT:     That's exactly right.

 8                     MR. NICHOLS:     Okay.
 9                     THE COURT:     But I'm saying I can't

10   limit the testimony from a person as to what the amount
11   of land would be because I already ruled on it and the
12   Appellate Court said in essence that there was no basis
13   for that.

14                     MR. SMALL:     I understand, Your Honor.
15                     THE COURT:     And so, therefore, in
16   essence they say you go back and have another trial on
17   the issues of the oral gift of the house and how much
18   land should be.    So I don't know how I'm limited to

19   say, Well, you can't show that there's going to need to
20   be this much land.    Where am I limited in that?
21                     MR. SMALL:     I understand, Your Honor.
22                     THE COURT:     If someone can show me,
23   I'll be glad      I don't mind, but I just don't see it,
24   but anyway --
25                     MR. NICHOLS:    Your Honor --



                     GREENWALT COURT REPORTING
                           (830) 537-4223
                                                                   48

 1                     THE COURT:     -- my ruling is that I

 2   grant that.

 3                     MR. NICHOLS:     This is number

 4                     THE COURT:     Now, No. 19.

 5                     MR. NICHOLS:     Okay.    Now, what about

 6   No. 18?

 7                     THE COURT:     That's what I granted.

 8                     MR. BUJNOCH:     Granted.

 9                     MR. NICHOLS:     Okay.

10                     THE COURT:     Now, 19, any mention,

11   reference, or statement from Plaintiff or any of the

12   witnesses, and do not mention, reference, or state the

13   north side
14                     (Mr. Small stepped out.)

15                     THE COURT:     -- of the ranch was

16   Sherry's side.    That's just like the 18 one.

17                     MR. NICHOLS:     Your Honor, the

18                     THE COURT:     That's the same issue.

19                     MR. NICHOLS:        the testimony at the

20   trial -- the prior trial of this matter was that --

21   that my client lived in Colorado.          She had her own

22   business.

23                     THE COURT:     I know all that testimony.

24   That has nothing to do with this --

25                     MR. NICHOLS:    But he says, if you come



                      GREENWALT COURT REPORTING
                            (830) 537-4223
                                                                49

 1   back, you can have the north side, so she shut down her

 2   business and moved back here and moved onto the north

 3   side.-    Now, there -- there has to be, at least I would

 4   think in the jurors' minds, what was the impetus for

 5   her to give up her business and come back and move in

 6   and start working on the ranch.

 7                     THE COURT:     Well, it may be, and it may

 8   be you can re-establish it, but this is not the time

 9   for it.     As it reads right now, that's my ruling.

10                     MR. NICHOLS:     All right.

11                     THE COURT:     Now, if you can show a

12   reason at the time of trial that you're about to go

13   into some evidence that necessitates --

14                     MR. NICHOLS:     I will approach.

15                     THE COURT:     Right now, I'm going to

16   grant it.

17                Now then, No. 20.

18                     MR. NICHOLS:    Now, any reference to the

19   personal habits of William H. McNutt.       This is going to

20   get into something that's pretty sticky.        The testimony

21   that would be elicited in this -- in the trial in this

22   matter was that Mr. McNutt on numerous occasions made

23   sexual advances toward my client which were rebuffed by

24   her --

25                     (Mr. Small returned to the courtroom.)



                     GREENWALT COURT REPORTING
                           (830) 537-4223
                                                                     50

 1                      MR. NICHOLS:     -- which made him angry

 2   and ultimately resulted in my client being totally cut

 3   out of his Will because she didn't give into his sexual

 4   demands.

 5                 Now, that's -- people can wonder, well, why

 6   would he give one child or one daughter the north side

 7   of the ranch and then in a series of events later

 8   change his Will and say everything goes to Dawn.           So I

 9   think it's -- it's relevant to show what the

10   relationship was between father and daughter.

11                     MR. BUJNOCH:      Can I respond, Your

12   Honor?

13                     THE COURT:      Well,   let me ask one

14   question before you do that.

15                     MR. BUJNOCH:      Yes, sir.

16                     THE COURT:      You've mentioned the basis

17   for doing it for William H. McNutt.          How have you shown

18   any basis for Beth McNutt, Dawn Keller, David Boland,

19   Marvin Keller or Cassidy Keller?

20                     MR. NICHOLS:      I -- I -- I don't have --

21   I don't know why they were in there.          My reference in

22   this regard would be to Mr. McNutt.

23                     THE COURT:     With that understanding let

24   me -- go ahead.     You may still have something you want

25   to tell me.



                      GREENWALT COURT REPORTING
                            (830) 537-4223
                                                                          51

     1                    MR. BUJNOCH:     Yes, Your Honor.   The

     2   deal with -- as far as Mr. McNutt is concerned, Your

     3   Honor,   that is something that occurred long before

     4   if it ever did occur, long before this movement -- she

 5       moved back from Colorado, that sort of thing.        It's

 6       highly prejudicial, highly inflammatory, and really has

 7       nothing to do with the facts of this case, Your Honor.

 8                   It's just simply a way to inflame the jury.

 9       There's no evidence to support or corroborate this

10       particular -- these so-called actions on the part of

11       Mr. McNutt, and we would definitely object on that

12       basis, Your Honor.     Again, it has to do with whether or

13       not he made an oral gift of the -- of the foreman's

14       house and a necessary amount of land to enjoy that

15       house.   That's the only issues before this Court, and

16       we would object to any of this testimony about any

17       allegations of sexual abuse.

18                        MR. SMALL:     Your Honor, the -- if I

19       might add, there's -- there's no issue here of the

20       difference between what Mr. McNutt gave to Dawn and

21       what Mr. McNutt gave to Sherry.      The one and only

22       question is, did Mr. McNutt intend to give Sherry a

23       gift of the house and an appropriate amount of acreage

24       to enjoy that house.    That's the only question.

25                  The differential between the gifts is            is



                        GREENWALT COURT REPORTING
                              (830) 537-4223
                                                                   52

 1   irrelevant.     It's just simply not an issue.      The one
 2   question is the gift to Sherry or not.

 3                     MR. BUJNOCH:     Judge, if we open the

 4   door to something like this, I mean, we're -- we're
 5   guaranteeing an appeal of the case.        It's so highly
 6   inflammatory.    It really has nothing to do with any of

 7   the issues as the Fourth Court has defined those

 8   issues, Your Honor.
 9             And there's no evidence to support this,
10   other than Sherry McNutt's statements, but there's
11   nothing to support any -- any position that that had
12   anything to do, if it did occur, with Mr. McNutt's
13   actions in this case, and I would just -- the highly

14   inflammatory, prejudicial nature of that evidence, Your

15   Honor, we would object, and it's just -- that's
16   something that
17                     MR. NICHOLS:     Well, you know --
18                     MR. BUJNOCH:     I don't know how else to
19   put it, Your Honor.
20                     THE COURT:     What -- what I'm going to
21   do on that one, I'm not going to allow you to go into
22   it at this time, but you can approach the bench at the
23   right time if you think you want to go into it.
24                    MR. NICHOLS:      All right.   Okay.
25                    THE COURT:      And I'll see if the



                     GREENWALT COURT REPORTING
                           (830)    537-4223
                                                                     53

 1   development of this case is such as to justify it at

 2   that time.     However, you can't run the risk of highly

 3   prejudicial statements that destroy, and -- and so at

 4   this time with the limited opportunity            well,   I think

 5   you always have the opportunity anyway to approach the

 6   bench and say, We want to come into this right now, but

 7   I'm going to grant it at this time, and then at the

 8   proper time you want to offer that· evidence --
 9                     MR. NICHOLS:     Yes.

10                     THE COURT:     -- you can approach the

11   bench and show me.

12                     MR. NICHOLS:     Okay.
13                     THE COURT:     Now, you -- you didn't

14   agree to 21?

15                     MR. NICHOLS:     No.     I didn't agree with

16   21 because --

17                     THE COURT:     You agreed to it when he

18   you had it in yours.    Oh, you -- you -- I'm sorry.

19   That was the other -- that might have been other

20   people's statements.    You're right.

21                     MR. NICHOLS:     Yeah.
22                     THE COURT:     Yeah.     His was -- his was

23   framed differently.

24                    MR. NICHOLS:      Right.
25                    THE COURT:      So why do you think that



                     GREENWALT COURT REPORTING
                           (830) 537-4223
                                                                       54

     1   the -- his should be denied?
     2                      MR. NICHOLS:     They would not be
     3   hearsay, Your Honor, if -- if there -- if you have a

     4   corroboration witness under Texas Rules of Evidence

 5       60l(b) in the case of Fraga vs. Drake, 276 S.W.3d 55,

 6       jump cites 56, by the El Paso Court of Appeals in 2008,
 7       and the case of Quitta, Q-u-i-t-t-a, versus Fossati,
 8       F-o-s-s-a-t-i, 808 S.W.2d 636, jump cite 641, writ
 9       denied out of the Corpus Christi Court of Appeals in
10       1991 provides that corroborating witnesses can testify

11       to statements by the decedent.
12                         THE COURT:      I'll deny that one.
13                         MR. BUJNOCH:      As long as the -- he
14       meets the requirements of the Rules, Your Honor?
15                         THE COURT:      Well, you have to.
16                         MR. NICHOLS:      Well, yeah, 601(b).
17                         MR. BUJNOCH:      Yeah.   Okay.
18                         MR. NICHOLS:      22 is -- I guess shades
19       and phases of 20.
20                         THE COURT:     I'm sorry?
21                         MR. NICHOLS:      I think No. 22 is just
22       shades and phases of No. 20 about the personal habits
23       of Mr. McNutt.
24                         THE COURT:     So what are we saying?
25       You --



                          GREENWALT COURT REPORTING
                                (830) 537-4223
                                                                       55

 1                     MR. NICHOLS:       This one says, Any

 2   mention, reference, statement from the -- from Sherry

 3   McNutt or any of her witnesses by any alleged --

 4                     THE COURT:     Well, I granted 20.       Are

 5   you saying go ahead and grant 22?

 6                     MR. NICHOLS:       No, I'm not.   I'm just --

 7                     THE COURT:     Well, you said the same as

 8   22.

 9                     MR. NICHOLS:       I'm not saying that.        I'm

10   just saying it's shades and phases of it, but it is a
11   direct reference to what I was referring to earlier

12   about sexual conduct --

13                     THE COURT:     Anyway, I'll grant that.

14   Yeah.

15                     MR. NICHOLS:       Okay.

16                     THE COURT:     Same thing.

17                     MR. NICHOLS:       And I will approach.

18             Okay.     Judge, this -- the granting of this

19   means I can't prove an oral gift of that house

20   because

21                     THE COURT:     I

22                     MR. BUJNOCH:       Well, Your Honor, I

23   wanted it as far as the north side.          That's what my

24   objection was to.

25                     THE COURT:     Well -- but you're saying



                   GREENWALT COURT REPORTING
                         (830) 537-4223
                                                                       56

     1   that he can't introduce evidence of what she was doing
 2       while she was on the place, making improvements

     3                     MR. BUJNOCH:     Uh-huh.

     4                     THE COURT:     -- spending money,

 5       performing labor --

 6                        MR. BUJNOCH:      Uh-huh.

 7                        THE COURT:      -- and I -- I don't think

 8       that's proper.

 9                        MR. NICHOLS:      That's denied.     Okay.

10       Thank you.

11                        THE COURT:      So I deny your objection.

12                        MR. NICHOLS:     All right.     Got that out
13       of the way.

14                        THE COURT:      I could say a limited
15       grant.   I agree to you that he can't introduce it to

16       show an oral gift of the north side.         Okay.

17                        MR. BUJNOCH:     Your Honor, I -- I wanted

18       to bench file

19                        THE COURT:     Now, you want a separate

20       order, though, don't you?       You have yours in a separate
21       order?

22                        MR. BUJNOCH:     Yes, Your Honor.
23                        THE COURT:     And you don't have ''agreed''

24       on it so -- you want to submit it?
25                        MR. BUJNOCH:     No, or -- or I could



                         GREENWALT COURT REPORTING
                               (830) 537-4223
                                                                    57

 1   submit it or I just have the Court sign and -- and

 2   underneath that order.

 3                   ~THE   COURT:    "Granted" or "denied" is

 4   all you have on it.

 5                    MR. BUJNOCH:        Right.

 6                    THE COURT:      You want one that says

 7   "agreed"?

 8                    MR. BUJNOCH:        Well, wouldn't granted

 9   mean if it was agreed, it's granted?

10                    THE COURT:      I   guess you could say

11   that --

12                    MR. BUJNOCH:        Yes, sir.

13                    THE COURT:      -- but I don't want it to

14   look like I did the statements.

15                    MR. BUJNOCH:        Oh, okay.

16                    THE COURT:      No.    That's all right if

17   that's what you want.     Do you have a separate one for

18   me --

19                    MR. BUJNOCH:        Yes, Your Honor.

20                    THE COURT:      -- 'cause this has -- okay.

21   Let me go back through this.

22                    MR. SMALL:      Dennis, what did the Court

23   do on No. 19?

24                    MR. BUJNOCH:        No. 19?     Let me see.

25   Where's my copy?



                     GREENWALT COURT REPORTING
                            (830)    537-4223
                                                                       58

 1                     THE COURT:     Let me go back through here

 2   and make my marks.

 3                     MR. NICHOLS:     Court granted it.

 4                     THE COURT:     So agreed is granted.

 5   Right?

 6                     MR. BUJNOCH:     Right.

 7                     THE COURT:     Okay.     Granted on 1.     Make

 8   sure I do this -- now, y'all go through with me.

 9                     MR. BUJNOCH:     Okay.

10                     THE COURT:     Granted on 2.

11                     MR. BUJNOCH:     I had one of them.

12                     THE COURT:     Granted on 3.       Granted on

13   4, actually down through 17 I think, but granted on 5,

14   6, and 7 granted.     8, 9, 10, 11, okay            11 -- all the

15   way through 11.     Now, 12 was denied.       No.     I granted

16   it.   He didn't agree to it, but it was granted, and 13

17   and 14 were agreed to.

18                     MR. NICHOLS:     15 was withdrawn.

19                     THE COURT:     15 -- see, you don't have a

20   withdrawal.

21                     MR. BUJNOCH:     Okay.

22                     THE COURT:     I'll just write "withdrawn"

23   in here.

24                     MR. BUJNOCH:     All right, Your Honor.

25                     THE COURT:     Okay.     Now, that's 15.     16



                    GREENWALT COURT REPORTING
                          (830) 537-4223
                                                                     59

 1   is agreed.     17 is agreed.     18 was granted.    19 is
 2   granted.     20 is granted.    21 is denied.     22 is granted,

 3   and 23 is denied.
 4                     MR. NICHOLS:     Your Honor, may I take
 5   a --

 6                     THE COURT:     And I don't see 24 through

 7   27.
 8                     MR. BUJNOCH:     Yes, Your Honor.     I was
 9   going to make a bench filing of those additional ones.

10                     MR. NICHOLS:     May I take a short break

11   to go to the restroom?
12                     THE COURT:     I'm sorry?
13                     MR. NICHOLS:     Can I go to the restroom?

14                     THE COURT:     Yes.   That's fine.
15                     (Recess at 2:55 p.m. to 3:02 p.m.)

16                     THE COURT:     Back on the record.     You

17   say you have other motions?
18                     MR. BUJNOCH:     Yes, Your Honor,    I had a
19   supplemental motion I wanted to add.          I think that the
20   Court has pretty much ruled on all of that, but -- do
21   you have another copy of that, Jeff?

22                     MR. NICHOLS:     Is this 24, 25, 26, and

23   27?
24                     MR. BUJNOCH:     Yeah.
25                     THE COURT:     23, 24, 25, 26, 27.



                     GREENWALT COURT REPORTING
                           (830) 537-4223
                                                                    60

 1                   MR. BUJNOCH:      Yes, sir.     I think we've

 2   already done 23 and 24.     Yeah.

 3                   MR. NICHOLS:      We've done 23.    We

 4   haven't done 24.

 5                   THE COURT:      What was 23?

 6                   MR. BUJNOCH:        23, I believe the Court

 7   denied that.

 8                   MR. NICHOLS:        Yeah.

 9                   THE COURT:      Was what?

10                   MR. BUJNOCH:        I think you denied that.

11                   MR. NICHOLS:        I think you denied 23.

12                   THE COURT:      But you said we've done it?

13                   MR. BUJNOCH:        We did it, yes, Your

14   Honor.

15                      THE COURT:   Add on?

16                   MR. BUJNOCH:        Well, no.   This will be

17   No. 24, Your Honor.     This was a bench brief that we
18   filed -- I mean, a bench -- it'd be 25 -- excuse me

19                   THE COURT:      What about 24?

20                   MR. BUJNOCH:        It's ones I added in a

21   supplemental filing, Your Honor.         I believe the

22                   THE COURT:      I deny that.

23                   MR. BUJNOCH:        On the caging of animals,

24   Your Honor, No. 24?

25                   THE COURT:      Right.



                    GREENWALT COURT REPORTING
                          (830) 537-4223
                                                                     61

 1                    MR. NICHOLS:     Thank you.

 2                    THE COURT:     It depends on how it comes

 3   up, but I can't right now say that that's
 4   automatically going to be

 5                    MR. NICHOLS:     Yeah.

 6                    THE COURT:     -- granted because it shows

 7   a -- I don't know what their testimony is going to be,

 8   but if their testimony is there was no oral gift --
 9                    MR. BUJNOCH:     Uh-huh.
10                    THE COURT:     -- it goes into their

11   credibility because they had an altercation with her.
12   It just -- you're asking me to rule on evidence first
13   of all that -- now, if you want to ask the -- well, I

14   don't know how -- I just deny it.         That's all.
15                   MR. BUJNOCH:      Yes, Your Honor.      Okay.
16                   THE COURT:      I can't --

17                   MR. BUJNOCH:     Yes, Your Honor.
18                   THE COURT:      I've got to give as much of

19   an understanding of what the case may develop, and you
20   know full well that that may very well come in as to
21   why they would be saying there was no oral gift, and if
22   there was an altercation, that might show the basis for
23   it.   Might not, and it's up to a jury to decide that,
24   not me.
25                   MR. BUJNOCH:     And the reason I say



                    GREENWALT COURT REPORTING
                          (830) 537-4223
                                                                         62

     1   that,    Your Honor, it's Martin Keller.       It's not

     2   Mr. McNutt.

     3                     THE COURT:     It's what?

     4                     MR. BUJNOCH:     It's Martin Keller.     It's

 5       Mr. McNutt's grandson in this altercation.          It's not

 6       William H. McNutt.

 7                         THE COURT:     Oh, I'm sorry.     I misread

 8       that.     That's why I like to have these ten days

 9       early

10                         MR. BUJNOCH:     Yes, sir.

11                         THE COURT:     -- so I can really read

12       them --

13                         MR. BUJNOCH:     Yes, Your Honor.

14                         THE COURT:     -- instead of shooting off

15       my hip here today.

16                    Regarding Martin Keller's altercation

17                         MR. BUJNOCH:     Uh-huh.

18                         THE COURT:     -- with Sherry McNutt, now,

19       I don't even know what that altercation was about.

20                         MR. BUJNOCH:     Yes -- well, but it has

21       nothing to do with an oral gift of land.          That's why I
22       was --

23                         THE COURT:     Well, I don't know whether

24       it does or not.    I have nothing --
25                         MR. BUJNOCH:    Okay.



                         GREENWALT COURT REPORTING
                               (830) 537-4223
                                                                   63

 1                  THE COURT:       I have no way of saying.

 2   Is he going to stand up there and give testimony that
 3   he knows that there was no oral gift?         Then it goes to
 4   his credibility.   Now, as of today, it should be
 5   granted, but if he testifies to something, then you
 6   ought to be able to bring it out.

 7                  MR. NICHOLS:       I will.

 8                  MR. BUJNOCH:       Okay.

 9                  THE COURT:       It depends.    These -- all

10   these are depending on certain situations that may

11   occur
12                  MR. BUJNOCH:       Right.

13                  THE COURT:       -- during the trial of a

14   case, so I can't say either right now for sure but --

15                  MR. NICHOLS:       All right.

16                  THE COURT:       -- obviously right now I

17   grant that.
18                  MR. BUJNOCH:       Yes, Your Honor.

19                  THE COURT:       Okay.     Now, number -- I see

20   what you're saying.    I misread that.

21                  MR. BUJNOCH:       Okay.

22                  THE COURT:       25, Any mention or
23   statement from Plaintiff and from any witness regarding
24   promissory estoppel.    Oh, I've already ruled on that.
25   I grant that, unless there's something else in there



                   GREENWALT COURT REPORTING
                            (830)   537-4223
                                                                     64

 1   that I'm not reading.    Adverse possession, fiduciary

 2   duty -- now, wait --

 3                     MR. BUJNOCH:     Your Honor, if I could

 4   speed it up --

 5                     THE COURT:     Are you talking about the

 6   pleadings that you have filed previously that went into

 7   these as a basis of a cause of action?

 8                     MR. NICHOLS:     Actually this is a -- I

 9   think this is a live pleading at this point.

10                     MR. BUJNOCH:     And Mr. Nichols had

11   produced some special issues that he wanted submitted

12   to the Court that covered all these.

13                     MR. NICHOLS:     Your Honor, you've made

14   it clear the two issues that you want to submit.

15                     MR. BUJNOCH:     Okay.

16                     THE COURT:     So I don't think there's any

17   question 25 is not applicable in this case at this

18   time.
19                     MR. BUJNOCH:     Your Honor, No. 26 is
20   just the shade of No. 22 about the sexual abuse, and

21   that
22                     THE COURT:     Yeah.     I don't -- I grant

23   that.
24                     MR. NICHOLS:     That's the approach one.

25                     THE COURT:     Huh?    Then 27, any



                      GREENWALT COURT REPORTING
                            (830) 537-4223
                                                                 65

 1   reference, statement --

 2                  MR. BUJNOCH:     To the Sherry McNutt

 3   ranch, which as in the first trial had to do with the

 4   north side.

 5                  THE COURT:     Any reference, statement,

 6   inference or allusion to the Sherry McNutt ranch.

 7                  MR. NICHOLS:     Yes, Your Honor.

 8                  THE COURT:     Now, wait a minute.     How

 9   much land does it take to have a ranch?

10                  MR. BUJNOCH:     Well, in the first trial,

11   Your Honor, they called the north side her ranch.

12                  THE COURT:     I know, but we're -- we're

13   saying they can't get into the whole north side as a

14   ranch.

15                  MR. BUJNOCH:     Right.

16                  THE COURT:     But how much land does it

17   take to have -- make a ranch?

18                  MR. BUJNOCH:     According to my wife, it

19   needs -- you have to have more than 70 acres, but --

20                  THE COURT:     Do you?

21                  MR. BUJNOCH:     That's what she says.

22                  THE COURT:     I have no idea.

23                  MR. NICHOLS:     Is she going to testify?

24                  THE COURT:     I can't take judicial

25   notice how much land is --



                   GREENWALT COURT REPORTING
                         (830) 537-4223
                                                                    66

     1                   MR. NICHOLS:     And if she -- if his wife

 2       testifies, Judge, am I limited to my cross-examination

     3   of her?

     4                   THE COURT:     I don't know.   I can't say

 5       how --

 6                       MR. NICHOLS:     Be careful now.     Be

 7       careful.

 8                       THE COURT:     -- unless you get some

 9       evidence in here as to what a definition of a ranch is,

10       if she wants to call that a house and whatever land is

11       necessary for the use and enjoyment of it as her

12       ranch --

13                      MR. BUJNOCH:      Right.

14                      THE COURT:         I don't know what she

15       can say, This is my ranch.     It may be one acre.

16                      MR. NICHOLS:      Judge, I'm inclined to

17       rename any one I ever get to one I saw driving by New

18       Braunfels, the highway going -- leading to New

19       Braunfels the other day that said it's the Rancho Not

20       So Grande.

21                      THE COURT:      Yeah.
22                      MR. BUJNOCH:      No.   It's just that --

23                      THE COURT:      See what I'm saying though?

24                      MR. BUJNOCH:      Yes, Your Honor.

25                      THE COURT:      I can't say that right now.



                      GREENWALT COURT REPORTING
                             (830)    537-4223
                                                                         67

     1                    MR. BUJNOCH:     Right.

     2                    THE COURT:     I will limit it to where

     3   they can't refer to the north 2,000 acres as her

     4   ranch --

 5                        MR. NICHOLS:     Yeah.

 6                        MR. BUJNOCH:     Okay.

 7                        THE COURT:     -- but, now, I don't know

 8       how that statement is going to come in of any

 9       reference, statement, inference, or allusion to the

10       Sherry McNutt ranch and what degree are they alluding

11       to the Sherry McNutt Ranch.       If they mean by that the

12       2,000 acres,   I'd have to sustain the objection, and if

13       it comes out, I'd have to order the jury to disregard

14       the statement, but just to say that they can't refer
15       to --

16                        MR. BUJNOCH:     Well,    I was -- again, it

17       has to do with, like, Sherry's side is the north side.

18       Sherry's side is the 2,000 acres.

19                        THE COURT:     Yeah.     Those -- those sort

20       of things, you're right.

21                        MR. BUJNOCH:     Right.    Okay.

22                        THE COURT:     I don't want that -- that

23       shouldn't come out

24                       MR. BUJNOCH:      Right.

25                       THE COURT:      -- but -- under the



                        GREENWALT COURT REPORTING
                              (830) 537-4223
                                                                     68

 1   rulings, but you understand that you don't want to go
 2   into anything about the 2,000 acres as her ranch.

 3                     MR. NICHOLS:     I'm pretty clear about

 4   it.
 5                     MR. BUJNOCH:     Okay.
 6                     THE COURT:     I'm just going to deny it
 7   the way it's phrased right now.
 8                     MR. BUJNOCH:     Okay.
 9                     THE COURT:     Okay.     Now, you have places

10   for y'all to agree, but you might also agree to it as
11   to form --
12                     MR. BUJNOCH:     Okay.
13                     THE COURT:     -- not as to my rulings,
14   'cause I don't think either one of you have agreed with

15   all my rulings.    I've never seen someone have one
16   that's agreed to by attorneys as to motions in limine

17   when the Judge grants some and denies some.
18                       JURY QUESTIONNAIRE

19                     MR. NICHOLS:     Judge, the next thing
20   is    and I don't know what your            your practice has

21   been, but -- whether you have in the past used jury
22   questionnaires, but the Supreme Court of Texas has come
23   out with cases that are shades and phases of that old
24   case that said about having a fixed opinion, you know,
25   being a disqualifier for a juror.



                   GREENWALT COURT REPORTING
                           (830)    537-4223
                                                                       69

     1                     THE COURT:    You're going to read my

     2   jury charge.     If you have any objections to the jury

     3   charge at the time I give it, I'll be glad to hear it.

     4   Let's not go into what the jury charge is going to be.

 5       I can't really one hundred percent tell you what the

 6       jury charge -- here's the -- I've signed one Motion in

 7       Limine.   This is another order.        I don't know what

 8       these two are.    I don't know if they're exhibits or

 9       motions to limit trial on

10                         THE CLERK:    This is your order.

11                         THE COURT:    That's my order, yeah.

12                         MR. SMALL:    Your Honor, those are the

13       motions and bench briefs that I submitted to you

14       earlier and that we already discussed.

15                         THE COURT:    They're mine then.

16                         MR. SMALL:    Yeah      well, no.   Those

17       are -- those go in the file.

18                         THE CLERK:    Yes, sir.

19                        THE COURT:     Okay.

20                        THE CLERK:     And I've already filed them

21       in.

22                        THE COURT:     Okay.    Good.   Now then,
23       what --

24                        MR. NICHOLS:     What I had previously

25       submitted to the other side was, and I would submit to



                        GREENWALT COURT REPORTING
                              (830) 537-4223
                                                                          70

     1   the Court, is a jury questionnaire.           I don't know if

     2   you have used jury questionnaires before, but I've --

     3   I've used them quite a bit, and the Texas Supreme Court

     4   has come out with cases that say, you know, if a juror

 5       has an uncheckable conviction about a certain point,

 6       that would be a disqualifier, and what I --

 7                         THE COURT:     Now, that's not -- that's

 8       on your voir dire examination.
 9                         MR. NICHOLS:     It is.     It is.

10                         THE COURT:     Well

11                         MR. NICHOLS:     But this would be

12       submitted to the jury ahead of time to -- so that I

13       could voir dire the jury on          on these points.

14                         THE COURT:     I don't ever do that.

15                         MR. NICHOLS:     Okay.     All right.   I'll

16       withdraw the questionnaire then.

17                         THE COURT:     As far as I'm concerned --

18       off the record.

19                         (Recess at 3:12 p.m. to 3:23 p.m.)

20                         THE COURT:     Okay.     Back on the record.

21       Anything further that we --

22                         MR. NICHOLS:     No.
23                         THE COURT:     I apologize.     I was

24       presented by Mr. Nichols a jury questionnaire.            I will

25       take this back to -- and consider it at the time of



                       GREENWALT COURT REPORTING
                             (830) 537-4223
                                                                    71

 1   the -- we get ready for jury trial and see what I may

 2   rule on in this and so with that --
 3                     MR. NICHOLS:     And, Your Honor, and I

 4   can handle --

 5                     THE COURT:     That's it.     Let's go

 6   forward with another motion.
 7                     MR. NICHOLS:     I can handle it in oral

 8   examination.
 9                     MR. BUJNOCH:     Judge, can I respond then

10   to the jury questionnaire?       I thought the Court wasn't

11   going to allow it.
12                     THE COURT:     I'm   not~-   well, at this
13   time I'm not saying any way -- one way or the other.
14   Yes.     You'll have plenty of time before I make a
15   decision, but I'm just not going to do it today.           Let's

16   go on with it.
17                     MOTION TO STRIKE EXPERTS

18                     MR. BUJNOCH:    All right, Your Honor, it
19   has to do with the Motion to Strike Experts, and that
20   has to      it primarily has to do with Mr. Nichols being
21   listed as an expert on attorney's fees, because
22   there's no -- that is an issue not to be considered in

23   this trial based on the Fourth Court's opinion; and
24   additionally, there's nothing, no statute or any cause
25   of action he has cite      that the Court is going to



                      GREENWALT COURT REPORTING
                            (830) 537-4223
                                                                72

 1   allow that allows attorney's fees.
 2                   THE COURT:     Where do you think,

 3   Mr. Nichols, under the provisions for attorney's fees

 4   that you're entitled to attorney's fees?
 5                   MR. NICHOLS:     Judge, being perfectly
 6   honest here, that's something I just always put in my

 7   pleadings, and if I'm not entitled to them, I'm not
 8   going to urge it.

 9                   THE COURT:     Well, unless you show me

10   you're entitled to them, I
11                  MR. NICHOLS:      All right.
12                   THE COURT:     There has to be some --
13   either -- probate law is pretty clear, but this comes

14   outside the probate case.

15                  MR. NICHOLS:      It does and --

16                  THE COURT:      This is a private, personal

17   case between your client and
18                  MR. NICHOLS:     Right.
19                  THE COURT:      -- and the Estate and all

20   the Defendants, and so unless you show me some
21   authority for attorney's fees
22                  MR. NICHOLS:     In my review of the
23   authorities in the -- in this particular issue, I -- I

24   haven't read anything where attorney's fees ever even
25   came up, so it's -- it's not been addressed



                   GREENWALT COURT REPORTING
                         (830) 537-4223
                                                                   73

 1                    THE COURT:     Well, unless you can show

 2   me something

 3                    MR. NICHOLS:     -- unless it's outside --

 4                    THE COURT:     -- at the time when we get

 5   to it, then I'm going to grant that.

 6                    MR. NICHOLS:     Okay.

 7                    MR. BUJNOCH:     And, Your Honor, also

 8   objecting to Sherry McNutt as an expert in this case.

 9                    THE COURT:     Yes, and I considered that,

10   and I am going to deny that at this time.

11                    MR. NICHOLS:     Thank you.

12                    MR. BUJNOCH:     Okay, and is that in

13   regards to just her working on the ranch, Your Honor?

14   I mean --

15                    THE COURT:     Y'all sure like to pin me

16   down on my rulings.

17                    MR. BUJNOCH:     Well, I'm sorry, Your

18   Honor.    It's just -- it has to do with the fact, what's

19   a reasonable amount of land around the house, and I

20   don't know if she's an expert in that regard or not.
21                    THE COURT:     Well, I've denied the
22   motion.

23                    MR. BUJNOCH:     Okay, Your Honor.     Let
24   me --

25                    THE COURT:     Do you know why?



                    GREENWALT COURT REPORTING
                          (830) 537-4223
TAB 5
                                                                  NO. 2284

THE ESTATE OF                                                        §       IN THE COUNTY COURT
                                                                     §
                                                                     §                           OF
                                                                     §
WILLIAM H. McNUTT, DECEASED                                          §       KIMBLE COUNTY, TEXAS


                                          THIRTEENTH AMENDED PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

Comes now Sherry McNutt, Plaintiff, filing her Thirteenth Amended Petition, showing the Court as

follows:


1.         Discovery Level


           This is a Level 2 discovery matter.


2.         Parties


           The parties to this matter are:


           (I)          Plaintiff, Sherry McNutt;


           (2)         Defendant, Estate of William H. McNutt, Deceased, and as Limited Partner of
                       McNutt Ranch, Ltd.;


           (3)         Defendant, McNutt Ranch, Ltd., and


           (4)         Defendant, McNutt Management, LLC, the General Partner ofMcNutt Ranch, Ltd.,
                       and as Limited Partner ofMcNutt Ranch.




S:\Cases\MNO\McNutt, Sherry\Pleadings\13th Amended Pctition.wpd                            Page 1 of 6
3.         Service of Process

           No service is necessary. All parties have appeared and answered this suit.


4.         Jurisdiction and Venue

           This Court has subject matter jurisdiction over this matter and personal jurisdiction over the
           parties. Venue is proper in Kimble County, Texas because the acts or omissions complained
           of herein occurred in Kimble County, Texas, and venue of this matter is mandatory in
           Kimble County, Texas.


5.         Causes of Action - Oral Gift of the Foreman's House and the Surrounding Five (5)
           Acres and Pasture 9


           Sherry McNutt invokes the "discovery rule," under Gaddis v. Smith, 417 S.W.2d 577 (Tex.
           1967) and Little v. Smith, 943 S.W.2d 414 (Tex. 1997), the doctrine of"relation back," under
           Tex. Civ. Prac. & Rem. Code §16.068, and the doctrine of "continuing tort" under Twyman
           v. Twyman, 790 S.W.2d 819, 821 (Tex. App.-Austin 1990), reversed on other grounds, 855
S.W.2d 619 (Tex. 1993). The original date of filing of this suit is October 11, 2007, of
           which Plaintiff, Sherry McNutt, asks the court to take judicial notice of the "Plaintiffs
           Original Petition." Hereinafter, in this Thirteenth Amended Petition, Sherry McNutt alleges
           an outright "oral gift of the foreman's house and the surrounding five (5) acres and a specific
           amount of land, being Pasture 9, for the full use and enjoyment of the house," on the north
           side of the McNutt Ranch in Kimble County, Texas. The claims made herein are within the
           applicable statute of limitations, discovery rule, and doctrines of "relation back" and
           "continuing tort." The causes of action alleged against the parties to this matter are: oral gift
           of the foreman's house and the surrounding five (5) acres, and a specific amount of land,
           being Pasture 9, for the full use and enjoyment of the house.


           Primarily, Sherry McNutt alleges a cause of action for an outright "oral gift of the foreman's
           house and the surrounding five (5) acres ofland and a specific amount ofland, being Pasture
           9, for the full use and enjoyment of the house," from William H. McNutt, Deceased, to
           Sherry McNutt, which Sherry McNutt asserts and refers to herein to be located on the north
           side of the McNutt Ranch, approximating specific acreage appropriate for the full use and

S:\Cascs\MNO\McNutt, Sheny\Pleadings\l 3th Amended Petition.wpd                                    Page 2 of 6
            enjoyment of the house, as hereinafter stated. William H. McNutt adopted Sherry McNutt
           when she was a small child. Sherry McNutt is presently over sixty (60) years of age.


           In the Spring of 1983, William H. McNutt ("Bill McNutt") called his daughter, Sherry
           McNutt, in Denver, Colorado, where she lived and operated her business, and told her that
           because Mr. Erwin Wahrrnund, the ranch foreman of thirty-eight (38) years and four (4)
           months, had died in February 1983, he and her mother, Johnnie Beth McNutt, wanted and
           needed Sherry McNutt to assume the responsibility of running the McNutt Ranch ("Ranch"),
           where Sherry McNutt had lived practically all of her life. Bill McNutt told his daughter,
           Sherry McNutt, then about age 30, that if she came back to Texas and took over the day-to-
           day responsibilities of running the Ranch, he would gift the "foreman's house and a specific
           amount of land for the full use and enjoyment of the house" on the north side of the Ranch
           to her, which Sherry McNutt alleges to be five (5) acres surrounding the house, and Pasture
           9, also on the north side of the McNutt Ranch.


           Sherry McNutt placed her trust and confidence in her father, in his statement to her, and
           accepted her father's offer and gift, and in reliance thereon, Sherry McNutt moved back to
           the Ranch and began what would be approximately a twenty-five (25) year commitment to
           her parents, Betl1 and Bill McNutt, and the McNutt Ranch.


           Sherry McNutt personally worked on the McNutt Ranch on a daily basis, managed the
           ranching and hunting operations, and supervised the work of others. All work done on the
           McNutt Ranch by Sherry McNutt, including the permanent and valuable improvements, were
           done in addition to the oral gift of the foreman's house and surrounding five (5) acres, and
           Pasture 9 as outlined above, and done with the knowledge and consent of her father, Bill
           McNutt, as well as her mother, Beth McNutt. A list of day-to-day ranch work and jobs
           performed on the south side of the McNutt Ranch by Sherry McNutt and permanent
           improvements made on the McNutt Ranch by Sherry McNutt is attached hereto as Exhibit
           1, and incorporated by reference as though fully set forth herein.


           As outlined above, Sherry McNutt took possession of the specific ranch property on the
           North side ofI-HlO, and for 25 years continually exercised acts of ownership of the oral gift
           of land, stated above, with the full knowledge, acceptance, and blessing of Bill and Beth
           McNutt. Sherry McNutt demonstrated her ownership of the foreman's house and the

S:\Cases\MNO\McNutt, Sherry\Pleadings\13th Amended Pctition.wpd                                Page 3 of 6
            surrounding five (5) acres, and Pasture 9, by making valuable and pennanent improvements
            thereon, managing her own hunting and ranching operations, and making day-to-day, as well
            as Jong-term, management decisions without prior approval from, or consultation with,
            anyone. A list of permanent improvements made to the foreman's house and surrounding
            five ( 5) acres, and Pasture 9, are attached hereto as Exhibit 2, and incorporated by reference
            as though fully set forth herein, and support an oral gift ofland, as specifically stated herein,
           under Texas law.


           Through the years Bill McNutt openly showed and voiced his approval of Sherry McNutt's
           hard work and accomplishments and encouraged her dedication. He bragged to others about
            Sherry McNutt's dedication and accomplishments as set out in Exhibit 2, relating to the oral
           gift ofland.


           As a true "Steward of the Land," and in reliance on the oral gift of the foreman's house and
           surrounding five (5) acres ofland, as well as Pasture 9, Sherry McNutt dedicated her life to
           the McNutt Ranch. Being a devoted caretaker of the McNutt Ranch, Sherry McNutt
           expended time, toil, talent and effort for approximately the past 25 years on the McNutt
           Ranch, including the numerous and valuable permanent improvements, which were made
           in good faith, trust, and in reliance of the gift of the foreman's house and surrounding five
           (5) acres of land, and Pasture 9, given to her by Bill McNutt. Bill McNutt and his legal
           representatives are legally and equitably estopped from asserting that there was no oral gift
           of the foreman's house and land (5 acres surrounding the house and Pasture 9) to Sherry
           McNutt, above described.


           See Thompson v. Dart, 746 S.W.2d 821 (Tex. App. - San Antonio 1988, no writ), which
           provides for an oral gift ofland when there is proof that there was: (1) a present gift of the
           property by William H. McNutt to Sherry McNutt, (2) possession of the property by Sherry
           McNutt with William H. McNutt's consent, and (3) permanent and valuable improvements,
           i.e., the existence of such facts as would make it actual or constructive fraud upon Sherry
           McNutt not to enforce the gift. See also Troxel v. Bishop, 201 S.W.3d 290 (Tex. App. -
           Dallas 2000, no pet.), and Nichols v. Nichols, 170 S.W.2d 558 (Tex. Civ. App. - El Paso
            1942, no writ). Neither the doctrine of estoppel nor the statute of frauds applies to an oral
           gift ofland if all elements of a parol gift of the foreman's house and surrounding five (5)
           acres, and Pasture 9, are proven. Sherry McNutt did not waive any rights acquired under the

S:\Cases\MNQ'.McNutt, Sheny\P!cadings\l 3th Amended Petition.wpd                                    Page 4 of 6
           oral gift of the house and land since she occupied this land on the McNutt Ranch
            contemporaneously therewith when the gift of the foreman's house and surrounding five (5)
           acres of land, and Pasture 9, were made, and she complied with all requirements and
           elements of an oral gift of the foreman's house and surrounding five (5) acres, and Pasture
           9.


           Sherry McNutt filed suit against her father, William H. McNutt, on October 11, 2007. She
           was previously stripped of her power and authority to occupy and possess the property orally
           gifted to her by her dad by persons alleged to be speaking for, on behalf of, and with the
           approval of William H. McNutt. Shortly after filing this suit on October 11, 2007, the
           Defendants formed, on November 6, 2007, a limited liability corporation named "McNutt
           Management, LLC" with J. David Boland acting as Registered Agent and "Manager," along
           with Dawn McNutt Keller and Martin Keller, also being named as Managers. Additionally,
           the Defendants on November 6, 2007, contemporaneously therewith, formed a limited
           partnership named McNutt Ranch, Ltd., with J. David Boland acting as Registered Agent.
           The Defendants also formed and signed a limited partnership agreement on November 6,
           2007, naming McNutt Management, LLC (Boland, Keller and Keller), General Partner and
           naming Dawn McNutt Keller I J. David Boland, President ofMcNutt Management, LLC, and
           conveying the McNutt Ranch into the limited partnership. Finally, on November 6, 2007,
           the Defendants formed another corporation called DMK Ranching, LLC, with J. David
           Boland also as it's registered agent. All Defendants are jointed herein and represented by
           attorney Craig White of San Antonio, Texas.


           Sherry McNutt seeks a finding and determination by the finder-of-fact that William H.
           McNutt made an "oral gift of the foreman's house and surrounding five (5) acres ofland, and
           Pasture 9," to be determined by the finder-of-fact.


6.         Prayer

           A.          Sherry McNutt seeks judgment and damages against Defendants, jointly and
                       severally, in conformity with the pleadings herein.


           B.          Sherry McNutt has paid a jury fee and requests trial by jury.




S:\Cases\MNO\McNutt, Sherry\Pleadingsll3th Amended Petition.wpd                               Page 5 of 6
            C.          Sheny McNutt seeks such other and further relief, at law or in equity, general or
                        special, to which she may show herself justly entitled.

                                                                   Respectfully submitted,

                                                                   NICHOLS LAW



                                                                   John Nichols, Sr.
                                                                   State Bar No. 14996000
                                                                   Traditions Bank Plaza
                                                                   5020 Montrose, Suite 400
                                                                   Houston, Texas 77006
                                                                   Tel: (713) 654-0708
                                                                   Fax: (713) 654-0706
                                                                   www.nicholslaw.com

                                                                   Attorneys for Plaintiff, Sheny McNutt

                                                   CERTIFICATE OF SERVICE

I certify that a true copy of the above was served on the following attorney of record or party in
accordance with Tex. R. Civ. P. 2la, on the 27'h day of October, 2014.


Judge Joe H. Loving
310 An County Road 4493
Palestine, Texas 75803
Via Facsimile: (903) 549-2037

Craig L. White
The Law Office of Craig White
111 West Olmos Drive.
San Antonio, Texas 78212
Via Facsimile: (210) 930-9353




                                                                   John Nichols, Sr.




S:\Cases\MNO\McNutt, Sherry\Pleadings\l 3th Amended Petition.wpd                                           Page 6 of 6
EXHIBIT 1
     RANCH WORK, JOBS, AND PERMANENT IMPROVEMENTS PERFORMED ON
         THE SOUTH SIDE OF THE McNUTT RANCH BY SHERRY McNUTT
                                (Exhibit 1)




A.    General Ranch
      I.       Manage and operate commercial cattle operation.
      2.       Manage and operate commercial hunting operation.
      3.       General maintenance of pasture fences, windmills, houses, yards, barns, pens, offices,
               hunting lodges, shooting ranges.


B.    Cattle
      1.       Check windmills and water supply for all pastures.
      2.       Clean and maintain water troughs regularly three times a week.
      3.       Repair any water trough or fixtures when broken or not functioning.
      4.       Thaw pipes with hot water or fire and drip faucets when cold weather approaching.
      5.       Put out special mineral salt mix in all six pastures.
      6.       Feed cotton seed cubes every other day during dry winter months and some years will
               feed year-round if dry conditions exist.
      7.       Feed alfalfa hay in dry months or when necessary and also special feedings during
               extra cold or freezing conditions.
      8.       Locate and order alfalfa hay.
      9.       Receive and unload one or two 18 wheeler truck loads of hay into 2"ct story barn.
      10.      Locate, order, travel to pick up oat or sudan round bales and haul to ranch and unload
               into barns.
      11.      Roundup and work cattle.
      12.      Record all information on special lists after all work is done.
      13.      Constant care of cattle-check cattle for overall health, possible injury, snake bite,
               porcupine quills, newborn calf or sickness.
       14.     Treat animal if sick ..
       15.     Treat animals for intestinal parasites.
       16.     If needed, keep animal in isolation and treat daily.
       17.     Mix and spray cattle for tics. lice, flies and grubs.


                                                                                           Page I of7
18.   Gather fecal samples of cows to test for intestinal parasites.
19.   Roundup cattle and work in chutes to palpate for pregnancy, then separate according
      to due dates or haul to sale or locker plant or separate into different pastures to be
      with bull.
20.   Replace eartag if needed by clipping hair around ear and reading personal tattoo in
      ear.
21.   Work calves in chutes and on calf table to clip ears and insert new eartag(white or
      yellow depending on sex) and then tattooing personal number and ranch brand in
      ears, dehorn by cauterizing with hot electrical iron.
22.   Work calves at weaning time (205 days old) to weigh and wean and decide to sell or
      keep.
23.   Keeper bulls were separated and fed out to sell as breeder bulls.
24.   Keeper heifers were separated and kept in separate pasture and at 16 to 18 months
      were pelvic tested and decision to sell or keep to breed and put with bull.
25.   Nurse sick cattle.
26.   Check cows when calving.
27.   Pull calves if cow having problem. If I cannot handle, call vet and assist.
28.   Daily care for cows that are sick or down from calving. (Possible prolapsed uterus
      to re-insert and sew up).
29.   Feed and water daily any sick animal. Change positions, clean feces away, possibly
      spray for flies, extract milk if necessary for calf or bury calf.
30.   Haul cattle to auction when necessary.
31.   Replace eartag iflost or unreadable. (I would stencil these eartag front and back with
      special personal number that I could read off of the tattoo and paint the number with
      special paint pen.
32.   Inject cattle with Vitamin A during dry months. (500 head)
33.   Meet buyers and conduct sell of bull. Load for buyer or deliver to buyers ranch.
34.   Retrieve animals if found in neighbors pasture.
35.   Do extensive bookwork for keeping records on each individual cow, calf and bull.
36.   Hour and hours of bookwork for record keeping. Very detailed-List of herd kept
      up to date, list and location of animals at all times, list of bulls by age, list of heifers
      by age, list of calves by cow. fertility tests of bulls, list of calves by chronological
      birth with date of birth, dam, sire, tattoo, date to wean, date actually weaned,
      adjusting weaning weight (had to figure by special adjusted weaning weight

                                                                                       Page 2 of7
              formula), pasture lists, notes to whether bulls or cows jumped fences or got mixed
              up (would have to call double sire for calf), record for black leg vaccinations, records
              of changing of pastures, records of when bulls were put in and taken out of pastures,
              records of gestation periods of cows. Keep all records up to date.
     37.      Pick up feed weekly, daily or when necessary.
     38.      Hauled cattle to London lease (40 miles) and checked on them weekly.
     40.      Meet with vet and discuss problems and how to improve herd, etc.


B.   Fences
     1.       Constant repairing of miles of existing low fences of net wire and barb wire.
     2.       Clearing cedar and other trees and bushes out of fence lines with chain saws or
              machetes. (Four miles)
     3.       Tearing down and replacing old low fences with new netting 48" high with barb wire
              8" to 19" above.
     4.       Built high fence 8' tall enclosing about 500 acres.
              When I say build high fence 8' tall I mean:
              a. research cost analysis.
              b. plan time efficiency for pickup. (Traveled to Louisiana to pick up some pipe.)
              c. tear down the old existing fence.
              d. clean the right of way with bulldozer, bobcat, chainsaw or all three (12' on both
                   sides of fence)
              e. mark the line by stretching single wire from point A to point B(must know survey
                   points) and mark braces, line posts and t-posts.
              f. dig holes by hand with crowbar or mechanical auger 3' to 4' for brace posts and
                   2' for line posts and t-posts. (Some holes later were hired done and some were
                   dug with my bobcat and t-posts were dig with rockdrill)
              g. mix cement with cement mixer and often times in a wheelbarrow by hand and
                   cement all pipe and !-posts.
              h. weld double cross bar H braces and kickers(a pipe angled from top of brace
                   post to bottom of next pipe.
              1.   cap each pipe by welding special metal cap on top or by forming wire in an "S"
                   shape form and hanging inside the pipe and stuffing the top with paper and then
                   filling with cement and rounding off to keep water out.
              J. clean pipe with steel brushes.

                                                                                            Page 3 of7
             k. paint pipe with ospho then with special metal paint.
             I. paint !-posts if unpainted.
             m. roll wire out. (Possibly 660' at a time and tie together)
             n. double wrap and tie wire to brace post.
             o. stretch wire netting with bulldozer and come-along.
             p. tie off by double wrapping and tying.
             q. tie every rung on every pipe post and t-post with stay wire
             r. repeat with second netting.
             s. double wrap and tie barb wire to brace post.
             t. unroll and stretch barb with bulldozer and come-along.
             u. tie off by double wrapping and tying.
             v. tie with stay wire to all posts and t-posts.
             w. repeat barb wire stretch 6" above.
     5.      Repair and replaced water gaps numerous times when had large rains.
     6.      Began building high fence to enclose complete acreage on south side.
     7.      Built new and replaced numerous 8' x 16' plus gates.(welded I Y2" square tubing with
             4" metal mesh.)
     8.      Built special break-away fencing for water gaps.
     9.      Built new low fence.(several miles)
     10.     Welded new cattle guard of pipe.


C.   Water
     1.      Repair water troughs of leaks, replace floats and part.
     2.      Mix and pour cement over rocks gather and placed around water troughs to build
             skirts.
     3.      Chop ice during extra cold weather.


D.   Deer
     I.      Advertise for deer leases.
     2.      Show property to potential lessees.
     3.      Negotiate season lease.
     4.      Fill spin feeders (13) year-round.
     5.      Repair, replace batteries and re-charge old batteries.
     6.      Built large net wire feeder pens. (approximately I 00' x I 00' x 4' high)

                                                                                         Page 4 of7
     7.      Built new deer blinds of wood. (4' x 4' x 8' high with 3 windows, I door) and repaired
             old deer blinds.
     8.      Cleared cedar with bulldozer, bobcat with cedar shearers and chainsaw for I 00 yards
              around deer blinds
     9.      Built and set up new blind locations in high fence, pasture 3.
     I 0.    Built barrel spin feeders and set up in new locations in p. 3.
     11.     Set up new gravity flow protein feeders (4) in p. 3.
     12.     Built and set up new bow stands in p. 3.
     13.     Filled protein feeders with 16% special protein deer formula.
     14.     Fill corn feeders as needed.
     15.     Haul round bales of oat or sudan hay (1200 pounds) for deer.
     16.     Built 8' high fence around watering area, windmill and pump.
     17.     Cleaned large water tank.
     18.     Hauled water when this tank went dry.
     19.     Booked and guided hunts in high fence.
     20.     Booked and guided hunts in low fence.
     21.     Hosted corporate hunt.(Cooked, cleaned, prepared               lodge.   buy grocenes,
             photographed hunters with deer, got liability forms signed, received money on
             behalf of ranch, paid guides.)
     22.     Trap and dart exotics in low fence and move to high fence.
     23.     Dart injured animals in high fence and doctor.
     24.     Travel to buy exotics at auctions. (Fredericksburg, San Antonio, Tyler, Lambasts,
             Seguin, Harper)
     25.     Travel to buy exotics from private ranches or from different trappers.
     26.     Trapped 100 whitetail deer, received special permit and released in p. 2.
     27.     Processed meat or hauled to locker plant to have processed.


E.   House
     I.      Constant maintenance, mowing, watering of yards and areas around main residence,
             hunting lodge and three shooting ranges.
     2.      Clean large water tank every year.
     3.      Remodeled main residence:
             a .. pulled out walls, replace walls, tore out and replaced ceilings with new insulation.
             b. rebuilt bathroom cabinets in 4 bathrooms, plumbed, textured walls.

                                                                                            Page 5 of7
            c. replaced 5 flat gravel roofs with sloped metal trusses and covered with r-panel and
              special flashing.
            d. hired company to come in and treat house of mold.
            e. installed new gutters and trim work.
     4.     Built rock walls around patio.
     5.     Welded wrought iron railing on deck and around patio.
     6.     Painted cinder block on new 4 car garage.
     7.     Built new framework and put new insulation and new r-panel on office roof.
     8.     Put new gutters on new metal roofs.
     9.     Excavated with bulldozer and bobcat for new location of 3 bedroom addition.
     I 0.   Built new framework of pipe and metal roof on 4-car garage.
     11.    Landscaped around new buildings, sodded and hauled in new red granite for
            driveway.
     12.    Built cabinets, installed bathroom doors, painted walls, in 3 new bedrooms and 2
            offices.
F.   Barn
     I.     Rebuilt front and back walls of shearing barn.
     2.     Built new 8' x IO' wooden doors.


G.   Hunting Lodge
     !.     Ditched and laid new l" PVC pipe from pump house. (300 yards)
     2.     Painted hunting lodge.
     3.     Replace screen on deer hanging house.
     4.     Framed and poured slab for cleaning deer and set large pipe and racks for skinning
            deer.


H.   Shooting Ranges
     I.     Poured cement floor for silhouette range and running deer range.
     2.     Cut plywood and pasted deer target.
     3.     Repaired and maintained locomotive.
     4.     Cleaned track of debris, grass and weeds.
     5.     Welded and built small 2 sided barn cover for locomotive with target.
     6.     Built pipe rail fence around running target.



                                                                                        Page 6 of7
     7.    Built fence around silhouette range.
     8.    Sewed awning fabric to fit carport structure.


I.   Additional Residence
     1.    Ditched and installed new 2" PVC waterline Y2 mile to new dwelling.
     2.    Installed new french drains on three sides of house.
     3.    Excavated area for new dwelling with bulldozer and bobcat.
     4.    Framed and poured all footings. (16" x 30' x 12")
     5.    Built retaining wall and added water drains and faucets where needed.


J.   Personnel
     1.    Hired and fired extra help when necessary.


H.   General
     1.    Cut numerous acres of cedar with bobcat shearers.
     2.    Cut firewood.
     3.    Service vehicles.( change oil, antifreeze, fix flats)
     4.    Shredded thistles where needed.




                                                                                   Page 7 of7
EXHIBIT 2
                     PERMANENT IMPROVEMENTS MADE ON
     THE NORTH SIDE OF THE McNUTT RANCH BY SHERRY McNUTT, SPECIFICALLY
     INCLUDING THE FOREMAN'S HOUSE AND SURROUNDING FIVE (5) ACRES AND
                                 PASTURE 9
                                  (Exhibit 2)



A.      Fences
        I.        Constant repairing of miles of existing low fences of net wire and barb wire.
        2.        Clearing cedar and other trees and bushes out of fence lines with chain saws or
                  machetes. (Four miles)
        3.        Tearing down and replacing old low fences with new netting 48" high with barb wire
                  8" to 19" above.
        4.        Built high fence 8' tall enclosing about 7 acres.
                  When I say build high fence 8' tall I mean:
                   a.    research cost analysis.
                   b.    plan time effeciency for pickup. (Traveled to Louisiana to pick up some
                         pipe.)
                   c.    tear down the old existing fence.
                  d.     clean the right of way with bulldozer, bobcat, chainsaw or all three (12' on
                         both sides of fence)
                  e.     mark the line by stretching single wire from point A to point B(must know
                         survey points) and mark braces, line posts and I-posts.
             f.          dig holes by hand with crobar or mechanical augar 3' to 4' for brace posts and
                         2' for line posts and t-posts. (Some holes later were hired done and some were
                         dug with my bobcat and I-posts were dig with rockdrill)
                  g.     mix cement with cement mixer and often times in a wheelbarrow by hand and
                         cement all pipe and !-posts.
                  h.      weld double cross bar H braces and kickers( a pipe angled from top of brace
                          post to bottom of next pipe.
                  1.      cap each pipe by welding special metal cap on top or by forming wire in an
                          "S" shape form and hanging inside the pipe and stuffing the top with paper
                          and then filling with cement and rounding off to keep water out.
                  J.      clean pipe with steel brushes.
                  k.      paint pipe with ospho then with special metal paint.

                                                                                             Page I of3
              l.        paint t-posts if unpainted.
              m.        roll wire out. (Possibly 660' at a time and tie together)
              n.        double wrap and tie wire to brace post.
              o.        stretch wire netting with bulldozer and come-along.
              p.        tie off by double wrapping and tying.
              q.        tie every runge on every pipe post and t-post with stay wire
              r.        repeat with second netting.
              s.        double wrap and tie barb wire to brace post.
              t.        unroll and stretch barb with bulldozer and come-along.
              u.        tie off by double wrapping and tying.
              v.        tie with stay wire to all posts and t-posts.
              w.        repeat barb wire stretch 6" above.
     5.       Repair and replaced water gaps numerous times when had large rains.
     6.       Built high fence for garden and yard.
     7.       Built new and replaced numerous 8' x 16' plus gates.( welded 1 Y2" square tubing with
              4" metal mesh.)
     8.       Built special break-away fencing for water gaps.
     9.       Built new low fence.(several miles)
     10.      Welded gates at entrance.
     11.      Built new low fence.
     12.      Built and welded new 8' pipe pens with net wire and lined with wooden guard rail
              posts.
     13.      Built and welded 8' metal gates with 4" mesh for pasture gates and entrance gates.
     14.      Repaired and built new water gaps with break-away fencing.
     15.      Built and welded new 8' working pens and pipe chutes for cattle and deer.
     16.      Cleared with chainsaw large live oak tree in pens that was cracking large water tank.
              Repaired by scraping inside of tank and painting with special tank coat paste.
     17.      Built and welded new metal canopy over working chutes.


B.    Water
     !.       Ditched and installed water lines to house, garden. water troughs, and hunting house.
     2.       Mix and pour cement over rocks gathered and placed around water troughs to build
              skirts.
     3.       Installed water system for garden

                                                                                         Page 2 of3
     4.      Repair and replace water lines to water troughs.
     5.      Repair and replace broken fixtures in troughs.
     6.      Excavated for small pond ..


C.   Hunting
     I.        Built large net wire feeder pens. (approximately I 00' x I 00' x 4' high)
     2.        Built and set up deer blinds of wood. (4' x 4' x 8' high with 3 windows,! door) and
               repaired old deer blinds.
     3.      Cleared cedar with bulldozer, bobcat with cedar shearers and chainsaw for I 00 yards
               around deer blinds
     4.        Built and set up barrel spin feeders.
     5.        Built and welded bow stands and set up in trees.
     6.      Set up mobile home for hunting house.
     7.      Formed and poured slab for cleaning deer.
     8.      Welded metal pipe racks for hanging and cleaning deer.
     9.      Built and welded steel railings and steps both front and back of hunting house.
     I 0.    Landscaped around hunting house.
     11.     Had electrical services added and special amperages for RV's.


D.   House
     1.      Remodeled residence:
             a..      pulled out walls, replace walls, tore out and replaced ceilings.
             b.       built bathroom cabinets in 2 bathrooms. plumbed, new dry walls.
             c.       taped, floated and painted.
             d.       built new cabinets in kitchen and bathrooms.
             e.       installed new sinks in kitchen and bathrooms
     2.      Built new rock patio and rock firering.
     3.      Sodded and landscaped yard.
     4.      Put in red granite driveway.


E.   Barn
     I.      Repaired old barns. (Add new metal, reinforced structure.
     2.      Built and welded new 24' x 50' x 12' for equipment and storage
     3.      Built and welded new 12' x'30' x 8' metal dog kennel with slab.

                                                                                           Page 3 of3
TAB 6
                                                  NO. 2,284

 THE ESTATE OF                                       §                IN THE PROBATE COURT
                                                     §
 WILLIAM H. McNUTT                                   §                                              OF
                                                     §
.DECEASED                                            §                KIMBLE COUNTY, TEXAS

                                              JUDGMENT

. Be it remembered that on the 11th day of July 2011, came on to be considered the sole issue for
  detennination by the court, sitting without a jury with the agreement of the parties, of an alleged
  parol or oral gift of land by William H. McNutt to his daughter, Sherry D. McNutt in the l 980's. ·
  John Nichols, Sr. appeared for the Plaintiff, Sherry D. McNutt. Ken Nunley appeared for the
  Defendants, Keaton Blackburn, Independent Executor for the Estate of William H. McNutt,
  Deceased, McNutt Ranch Ltd. Partnership, McNutt Ranch, L.L. C. All parties announced "Ready"
 for trial.

 The court proceeded to hear evidence until all parties rested on July 12, 2011, when the court took
  this mater under advisemen~ and announced in open court, on the record, that it would render
 judgment on the pleadings, evidence and briefs of the parties on July 13, 2011 at 10:00 a.m.

 On July 13, 2011 at 10:00 a.m. the court reconvened the proceedings on the record, with Robin
 Brame reporting, and announced its findings and judgment, which is ORDERED, ADJUDGED,
 AND DECREED as follows:

          1.    Jurisdiction -This court has personal jurisdiction over the parties and subject matter
                jurisdiction over the issue of an alleged parol or oral gift ofland, being of the McNutt
                Ranch the North Side on Interstate 10 in Kimble County, Texas.


          2.    ParoI or 9ral Gift of Land - The elements of an ·oral gift ofland have been proved
                under the quantum of proof required under Texas law; provided however, the court
                finds that the parol or oral gift ofland by William H. McNutt to his daughter Sherry
                D. McNutt was limited to a permanent residence structure existing on five (5) acres
                of land, with water, aRd-iftgt"ess and egress-through a gate ~ked "McN&~h,."
                ~ deseribed by metes anei-beuruis as set.-Out-ia.-A~ehe_cl-heret~~ p/
                meorperated by refer~e as thffilgh fully set forth herem;- I e   fl Fi
                                                                                //-f/ (;; -J J}--c,./(_ e
                TU-c T. /).lc/.1-1!J1- ~< /l--C.c... ~..Ss h:J tft.e- Hf(f /11v4 f /. IO
          ,) K 5   e(.I_ l/I v ..e   1 c9A-t;/.
         _r-tf-

                                                                                                           -
                                                                                                           ........
                                                                                                                      Bao
                                                                                                                           .... ·F.
                                                                                                                .:~:::,.:;:::r.:J:~·~~:9~~~~f~f




              3.        ·Costs of Court - Costs of court are adjudicated by the party incm:rIDg same. . l t:.
              ~              t1-/luvt
                    /f-J,../,,,       !lel1~e;:s Myd rtJ71t A11...e /te;e,ehy· c/e-A//ec:f,
                                                         f
SIGNEDthis               ,2Jf.    dayof      ~                        ,2011.




AGREED:



NICHOLS LAW, P.L.L.C.                                        THE NUNLEY FIRM


John Nichols, Sr.                                            J. Ken Nunley
State Bar No. 14996000                                       State Bar No: 15135600
john@nicholslaw.com                                          Dennis Bujnoch
Traditions Bank Plaza                                        State Bar No: 03319500
5020 Montrose, Suite 400                                     15 80 South Main, Suite 200
Houston, Texas 77006                                         Boerne, Texas 78006
(713) 654-0708                                               (830) 816-3333
(713) 654-0706 (fax)                                         (830) 816-3388 (fax)
www.nicholslaw.com
                                                             Attorneys for Defendants
Attorney for Plaintiff                                       Keaton Blackburn, Independent Executor for
s·herry McNutt                                               the Estate of William H. McN~tt, Deceased,
                                                             McNutt Ranch Ltd. Partnership, and McNutt
                                                             Ranch, L.L.C.                            .




 at .....   /..9...L~~. . . .o'clock:.iJ............ M
      J.k; 1)~....J.~.
  H.a.yde~,To~~Councy Clerk, Kimble Count'/, Texas




                                                                                                                                8tJ1
TAB 7
                              Fourth Court of Appeals
                                     San Antonio, Texas

                                             OPINION
                                        No. 04-11-00924-CV

                       IN RE ESTATE OF William H. MCNUTT, Deceased

                           From the County Court, Kimble County, Texas
                                      Trial Court No. 2,284
                             Honorable Joe Loving, Jr., Judge Presiding

Opinion by: Catherine Stone, Chief Justice
Dissenting opinion by: Sandee Bryan Marion, Justice

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: May 22, 2013

REVERSED AND REMANDED

           As the trial court acknowledged at a hearing in which it announced its findings after a

two-day bench trial, “[w]e originated th[is] case with the understanding that I would be deciding

[whether] there was an oral gift of 2000 acres and the improvements thereon or there was not an

oral gift of that property to Sherry D. McNutt by her father William H. McNutt.” Despite

acknowledging the legal theory under consideration, the trial court entered a judgment based on

its findings that the elements of an oral gift of land had been proven by appellant, Sherry D.

McNutt, as to “a permanent residence structure existing on (5) five acres of land, with water.
                                                                                                       04-11-00924-CV


The five (5) acre tract includes access to the Highway I-10 service road.” 1 On appeal, Sherry

argues she proved the elements of an oral gift of land to the 2,000-acre “north side” of the almost

3,700-acre McNutt Ranch. Appellees are the Estate of William H. McNutt, Deceased; McNutt

Ranch, Ltd.; and McNutt Management, LLC, the General Partner of McNutt Ranch, Ltd.

(collectively, “appellees”).         In their cross-appeal, appellees assert the evidence is legally

insufficient to support the trial court’s finding of an oral gift of the house and an undefined five-

acre parcel. Because the trial court’s judgment is based on a legal theory that was not fully

developed at trial, we reverse the trial court’s judgment and remand the cause in the interests of

justice.

           To establish an oral gift of an interest in real property, a party must show: (1) a gift in

praesenti or a gift at the present time; (2) possession under the gift by the donee with the donor’s

consent; and (3) permanent and valuable improvements made on the property by the donee with

the donor’s knowledge or consent or, without improvements, the existence of such facts as would

make it a fraud upon the donee not to enforce the gift. Thompson v. Dart, 746 S.W.2d 821, 825

(Tex. App.—San Antonio 1988, no writ). As the trial court recognized, the legal theory on

which the case was tried was an oral gift of the 2,000-acre north side of the ranch. With regard

to this legal theory, we believe the trial court found no oral gift on the basis that the evidence was

insufficient to establish Sherry’s possession as to the 2,000 acres. In reviewing this finding, “we

consider only the circumstances relative to [her] possession which evidence a surrender of

ownership and control by [William].” Sharp v. Stacy, 535 S.W.3d 345, 350 (Tex. 1976). At

1
  Although the trial court’s judgment refers to a five-acre tract, the trial court actually describes the gift as “the
house and the necessary plot of land on which that house sits,” noting “it must be commonly understood and the
Court can understand some common issues that a person must have a significant enough plot of land surrounding the
house to enjoy the full aspect of the house. What would be a significant amount of land in the rural setting or an
urban set[ting] are entirely perhaps different.” In a second hearing, the trial court described the gift of the house as
including “an appropriate amount of acreage for the full use and enjoyment of the house,” which “includes access to
water, sufficient evidence relative to the well, but only the fact that there is access to the water and that it includes
access to highway ten, I-10 service road.”

                                                          -2-
                                                                                       04-11-00924-CV


trial, the evidence established that William continued to run cattle on the north side of the ranch,

funded significant improvements to the north side of the ranch, paid taxes and other expenses

relating to the north side of the ranch, and was involved with and received the income from the

hunting leases for the north side of the ranch for a significant period of time after Sherry moved

into the house on the north side of the ranch. Accordingly, we agree with the trial court’s finding

that Sherry failed to meet her burden of proving an oral gift as to the 2,000 acres.

       The difficulty with this case, however, is the trial court’s second finding that the evidence

established an oral gift as to the house and five acres of land. As the trial court expressly

recognized, this legal theory was not fully developed at trial.

       Appellate courts have broad discretion to remand for a new trial in the interests of justice.

Fanning v. Fanning, 847 S.W.2d 225, 226 (Tex. 1993); Scott Bader, Inc. v. Sandstone Products,

Inc., 248 S.W.3d 802, 822 (Tex. App.—Houston [1st Dist.] 2008, no pet.). “As long as there is a

probability that a case has, for any reason, not been fully developed, an appellate court has

discretion to remand for a new trial rather than render a decision.” Ahmed v. Ahmed, 261 S.W.3d
190, 196 (Tex. App.—Houston [14th Dist.] 2008, no pet.); see also Scott Bader, Inc., 248
S.W.3d at 822; In re S.E.W., 168 S.W.3d 875, 886 (Tex. App.—Dallas 2005, no pet.).

“Moreover, remand is appropriate if a case needs further development … to establish and present

evidence regarding an alternative legal theory.” Ahmed, 261 S.W.3d at 196. In this case, the

trial court evaluated the oral gift as one of a house and an appropriate amount of acreage for the

full use and enjoyment of the house, but “the parties neither argued nor developed evidence

regarding [this theory].” Id. Thus, we believe remanding this case for a new trial on the theory

of an oral gift of the house and an appropriate amount of acreage for the full use and enjoyment

of the house is in the interests of justice. Ahmed, 261 S.W.3d at 196; Westgate, Ltd. v. State, 843
S.W.2d 454, 455 (Tex. 1992) (noting remand in the interests of justice is appropriate “where it
                                                -3-
                                                                                                       04-11-00924-CV


appears from the record that the losing party might be able to recover under some other

established legal theory that was not developed at the first trial”).

         For the reasons stated above and in the interests of justice, we reverse the trial court’s

judgment and remand the cause to the trial court for a new trial on the legal theory of an oral gift

of a house and the necessary plot of land surrounding the house for the full use and enjoyment of

the house. 2

                                                            Catherine Stone, Chief Justice




2
  As previously noted, the elements required to establish an oral gift of an interest in real property are: (1) a gift in
praesenti or a gift at the present time; (2) possession under the gift by the donee with the donor’s consent; and (3)
permanent and valuable improvements made on the property by the donee with the donor’s knowledge or consent
or, without improvements, the existence of such facts as would make it a fraud upon the donee not to enforce the
gift. Thompson v. Dart, 746 S.W.2d at 825. The dissenting opinion appears to recognize that the evidence is
sufficient to support the trial court’s finding as to the second and third elements of Sherry’s claim, noting that
“Sherry lived in and made improvements to the house on the ‘north side.’” The dissenting opinion concludes,
however, that the evidence is legally insufficient to support the trial court’s finding of an oral gift based on the
dissenting justice’s interpretation of a letter Bill’s attorney wrote to Sherry twenty-two years after she moved back to
the ranch. The dissenting opinion argues that the letter’s reference to Bill’s intent to evict Sherry if she did not
follow his rules was contrary to any conclusion that he relinquished dominion and control over the house.
Interpreting Bill’s intent from this letter and the other evidence presented, however, was the role of the factfinder,
and, in this case, the factfinder interpreted the letter in a different manner. The factfinder’s interpretation is
supported by the letter referring to the house as “your home” and all of the other testimony in the record establishing
that Bill repeatedly acknowledged that the house belonged to Sherry. Although Bill may have wanted to reclaim the
house twenty-two years after he had given the house to Sherry, his desire does not prevent a factfinder from finding
that the elements of an oral gift were established by the evidence, thereby legally precluding Bill from taking back
what he gave away.

                                                          -4-
                                     DISSENTING OPINION
                                          No. 04-11-00924-CV

                      IN RE ESTATE OF WILLIAM H. MCNUTT, Deceased

                             From the County Court, Kimble County, Texas
                                        Trial Court No. 2,284
                               Honorable Joe Loving, Jr., Judge Presiding

Opinion by: Catherine Stone, Chief Justice
Dissenting opinion by: Sandee Bryan Marion, Justice

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: May 22, 2013

           In this appeal all parties challenge the trial court’s judgment in which the court found that

the elements of an oral gift of land had been proven by appellant, Sherry D. McNutt, but it

limited the gift to “a permanent residence structure existing on (5) five acres of land, with

water.” On appeal, Sherry argues she proved the elements of an oral gift of land to the 2,000-

acre “north side” of the almost 3,700-acre McNutt Ranch. Appellees are the Estate of William

H. McNutt, Deceased; McNutt Ranch, Ltd.; and McNutt Management, LLC, the General Partner

of McNutt Ranch, Ltd. (collectively, “appellees”). In their cross-appeal, appellees assert the trial

court erred in awarding Sherry an undefined five-acre parcel.

           The majority reverses and remands in the interests of justice because the trial court

rendered a judgment based on a legal theory not developed at trial. However, this legal theory—

that Sherry was entitled to the house and five acres—was not developed because Sherry argued

she was entitled to the entire 2000-acre “north side” of the ranch, which includes the house and

five acres. Because I believe the evidence does not support a finding that any oral gift was made,

I would affirm.
Dissenting Opinion                                                                    04-11-00924-CV


                                           BACKGROUND

        William (“Bill”) McNutt, who died during the pendency of the underlying lawsuit, owned

a working ranch of almost 3,700 acres called the McNutt Ranch. The ranch is bisected by

Interstate 10, and the parties referred to the acreage north of I-10 as the “north side” and the

acreage to the south of I-10 as the “south side.” Bill and his wife, Beth, have two daughters,

Sherry McNutt and Dawn McNutt Keller. The following is Sherry’s account of why she is

entitled to the 2,000-acre “north side.”

        According to Sherry, in 1983, her father asked her to move to the ranch from Colorado

where she was living. The ranch foreman had died and her parents were unable to manage the

ranch on their own. Sherry testified that in exchange for moving back home to run the ranch, her

father gave her the “north side.” She resided on the “north side” in the house formerly lived in

by the foreman.      In addition to overseeing and personally taking part in regular ranching

activities, Sherry booked hunts on both the “north side” and “south side” of the property. Her

parents received payments from the hunters for use of the “south side” and Sherry received

payments from the hunters for use of the “north side.” In 2000, Bill gave to Beth and Sherry the

“south side” hunting compensation, and, after a time, Sherry also shared the “north side”

compensation with her mother. About five years later, a misunderstanding about the division of

the hunting compensation caused a rift between Sherry and her father. This rift eventually led to

Sherry filing this suit against her father (and later his estate). In her petition, Sherry alleged a

cause of action for oral gift of land and she asked for a judgment “for title to the north side of the

McNutt Ranch.” In the course of the lawsuit, the parties negotiated a temporary injunction under

which Sherry agreed to temporarily limit herself to the use of and access to the house in which




                                                 -2-
Dissenting Opinion                                                                     04-11-00924-CV


she had been living on the “north side” pending final resolution of the lawsuit. After a two-day

bench trial, the trial court rendered the judgment that is the basis of this appeal.

                                      ORAL GIFT OF LAND

        In her first issue, Sherry asserts the trial court correctly held that she proved an oral gift

of land, but incorrectly limited the gift to only the house and five acres of the 2,000-acre “north

side.” In their cross-issue on appeal, appellees assert there is no evidence of an oral gift of the

house and five acres to Sherry. I agree with the majority’s conclusion that Sherry failed to meet

her burden of proving an oral gift as to the 2,000 acres. Because I believe Sherry did not satisfy

her burden at trial as to either the 2,000 acres or the house and five acres, I respectfully dissent.

For the purpose of explaining why I dissent, following is a more detailed discussion of the

evidence at trial.

        At trial, the sole issue was whether Bill made an immediate present oral gift of the 2,000-

acre “north side” to Sherry. Sherry did not allege, in the alternative, that her father made her a

present oral gift of only the house and five acres. The trial court, prior to announcing its

decision, acknowledged a five-acre gift was never raised or argued by any party. However, in its

judgment, the trial court found as follows:

        The elements of an oral gift of land have been proved under the quantum of proof
        required under Texas law; provided however, the court finds that the parol or oral gift
        by [Bill to Sherry] was limited to a permanent residence structure existing on five (5)
        acres of land, with water. The five (5) acre tract includes access to the Highway I-10
        service road.

        A gift of real property may be made in two ways: either by deed or by oral gift.

Generally, a conveyance of real property must “be in writing” and “subscribed and delivered by

the conveyor” or his agent. TEX. PROP. CODE ANN. § 5.021 (West 2004) (“Instrument of

Conveyance”); see also TEX. BUS. & COM. CODE ANN. § 26.01(a), (b)(4) (West 2009) (“Statute

of Frauds”). To establish an oral gift of an interest in real property, a party must show: (1) a gift
                                                 -3-
Dissenting Opinion                                                                   04-11-00924-CV


in praesenti, that is, a present gift; (2) possession under the gift by the donee with the donor’s

consent; and (3) permanent and valuable improvements by the donee with the donor’s consent or

other facts demonstrating that the donee would be defrauded if the gift were not enforced.

Thompson v. Dart, 746 S.W.2d 821, 825 (Tex. App.—San Antonio 1988, no writ). To be a gift

in praesenti, the donor must, at the time he makes it, intend an immediate divestiture of the rights

of ownership out of himself and a consequent immediate vesting of such rights in the donee. Id.

Three elements are necessary to establish the existence of a gift: (1) intent to make a gift; (2)

delivery of the property; and (3) acceptance of the property. Id. Further, the owner must release

all dominion and control over the property. Id. The person claiming the gift bears the burden of

establishing these elements. Id. Therefore, the threshold issue Sherry had to establish was the

existence of a gift. More specifically, she had to establish that Bill released all dominion and

control over the 2,000-acre “north side.”

        On appeal, Sherry agrees with the ruling that she proved the elements of an oral gift but

she disagrees with the subsequent qualification that the gift was limited to five acres. Therefore,

she asks this court to reverse only the ruling as to the five acres, and affirm the ruling that she

proved all the elements of an oral gift. Sherry correctly states in her brief that “the evidence

regarding the oral gift of land—for and against—addressed the entire 2,000 acres, not just the

residence and five acres.” Therefore, Sherry interprets the judgment as partially granting her

claim (as to the house and five acres) and partially denying her claim (as to the entire 2,000

acres). The appellees, on the other hand, argue this court may affirm or reverse only the court’s

award to Sherry of an oral gift of the house and five acres.

        A judgment should be construed as a whole toward the end of harmonizing and giving

effect to all the court has written. Constance v. Constance, 544 S.W.2d 659, 660 (Tex. 1977). In



                                                -4-
Dissenting Opinion                                                                   04-11-00924-CV


this case, it is apparent the trial court found the evidence did not establish that Sherry satisfied

the elements of an oral gift of the entire 2,000-arce “north side,” but the evidence did establish

the elements of an oral gift of the house and five acres.

        When the party who had the burden of proof at trial complains of the legal insufficiency

of an adverse finding, that party must demonstrate the evidence establishes conclusively (i.e., as

a matter of law) all vital facts in support of the finding sought. Dow Chem. Co. v. Francis, 46
S.W.3d 237, 241 (Tex. 2001).        A reviewing court must examine the record for evidence

supporting the adverse finding, ignoring all evidence to the contrary. Id. If more than a scintilla

of evidence supports the adverse finding, the issue is overruled. Id. If there is no evidence to

support the adverse finding, the entire record must be examined to determine whether the

contrary proposition is established as a matter of law. Id. The issue is sustained only if the

contrary proposition is conclusively established. Id. The ultimate test for legal sufficiency is

whether the evidence would enable a reasonable and fair-minded fact finder to reach the verdict

under review. City of Keller v. Wilson, 168 S.W.3d 802, 827 (Tex. 2005).

        When a party attacks the factual sufficiency of an adverse finding on an issue on which

she had the burden of proof, she must demonstrate on appeal that the adverse finding is against

the great weight and preponderance of the evidence.         Dow Chem., 46 S.W.3d at 242.          A

reviewing court considers all the evidence and will set aside the judgment only if it is so contrary

to the overwhelming weight of the evidence that it is clearly wrong and unjust. Cain v. Bain,

709 S.W.2d 175, 176 (Tex. 1986). Under either standard of review, the trier of fact is the sole

judge of the credibility of the witnesses and the weight to be given their testimony. McGalliard

v. Kuhlmann, 722 S.W.2d 694, 696 (Tex. 1986); see also City of Keller, 168 S.W.3d at 819.




                                                -5-
Dissenting Opinion                                                                    04-11-00924-CV


        Here, Sherry had the burden to establish all the elements necessary to show Bill made her

a present oral gift of the 2,000-acre “north side.” Therefore, as to her legal sufficiency challenge,

Sherry must demonstrate the evidence establishes as a matter of law all vital facts in support of a

finding that Bill made her a present oral gift of the “north side.” However, if more than a

scintilla of evidence supports the implied adverse finding—that Bill did not make her a present

oral gift of the “north side”—Sherry’s legal sufficiency challenge must be overruled. As to her

factual sufficiency challenge, Sherry must demonstrate on appeal that the adverse finding is

against the great weight and preponderance of the evidence.

        In their cross-issue, appellees assert there is no evidence of an oral gift of the house and

five acres to Sherry.     I agree with appellees.     When reviewing a legal sufficiency or “no

evidence” challenge, a reviewing court must determine “whether the evidence at trial would

enable reasonable and fair-minded people to reach the verdict under review.” City of Keller, 168
S.W.3d at 827; Rosas v. Comm’n for Lawyers Discipline, 335 S.W.3d 311, 316 (Tex. App.—San

Antonio 2010, no pet.). Because appellees challenge the legal sufficiency of the evidence to

support a finding on which they did not have the burden of proof at trial, they must demonstrate

on appeal that no evidence exists to support the adverse finding. Rosas, 335 S.W.3d at 316. A

legal sufficiency or “no evidence” challenge is sustained when: (1) the record discloses a

complete absence of evidence of a vital fact; (2) the court is barred by rules of law or of evidence

from giving weight to the only evidence offered to prove a vital fact; (3) the evidence offered to

prove a vital fact is no more than a mere scintilla; or (4) the evidence establishes conclusively the

opposite of the vital fact. Id.




                                                -6-
Dissenting Opinion                                                                   04-11-00924-CV


B.      The “North Side”

        On appeal, Sherry asserts the evidence establishes the conveyance of the 2,000 acres as a

matter of law. Alternatively, she asserts the judgment of five acres is so against the great weight

and preponderance of the evidence that it is manifestly unjust and “a new trial is necessary to

solve the problems posed by this surprise judgment.” According to Sherry, the evidence that

established the elements of an oral gift of five acres also proved the elements of an oral gift of

the 2,000 acres of which the five acres is a part. Sherry’s case rested on her testimony, the

testimony of seven witnesses (live and by affidavit), and two exhibits listing improvements made

by Sherry to the “north side” and the “south side” of the ranch.

        Sherry testified her father made a present oral gift of the “north side” to her in 1983 when

he called and asked her to return to the ranch to help run the ranch. Sherry said she returned to

the ranch in 1983, took over the foreman duties, and continued to reside on the “north side” for

the next thirty-plus years.     Sherry testified she worked both sides of the ranch without

compensation until about 1989 when she began to receive compensation for her work on the

“south side.” She thought she received about $1,200 net per month until about 2000. The ranch

had a gaming operation, with Sherry receiving lease payments for hunting on the “north side”

and her parents receiving lease payments for hunting on the “south side.” Her compensation

stopped in 2000 when Bill gave Sherry and her mother the lease payments for the “south side.”

        Sherry produced two exhibits, each showing a list of improvements, one entitled

“Permanent Improvements Made On The Sherry McNutt Ranch By Sherry McNutt” and the

other entitled “Ranch Work, Jobs, And Permanent Improvements Performed On The Bill McNutt

Ranch By Sherry McNutt.” She said improvements were paid for by her father, her mother, or

herself. However, she could not provide proof of the amount of money she spent on the



                                                -7-
Dissenting Opinion                                                                  04-11-00924-CV


improvements as compared to the amount paid by her parents. Sherry testified her father’s

accountant told her she did not need to keep receipts. Sherry also produced seven witnesses, all

of whom had known the McNutt family for many years and often visited the ranch. Each

witness testified that Bill often referred to the “north side” as “Sherry’s side” or as “Sherry’s.”

One of the witnesses testified Bill said the “north side” was Sherry’s and that Sherry and Dawn

would have to “fight” over the “south side.” Another witness said Bill told him he wanted

Sherry to hurry and finish some work on the “south side,” but as to “her side,” he did not care

what she did, she could sell it or divide it up. These same witnesses testified they knew Sherry

worked both sides of the ranch and made many improvements to the ranch.

        Sherry’s evidence establishes she took possession of the “north side” and made

improvements to both sides of the ranch.        But, the mere taking of possession or making

improvements of insignificant value is not sufficient to establish a present oral gift of land. See

Wooldridge v. Hancock, 70 Tex. 18, 6 S.W. 818, 822 (1888). Without extrinsic evidence of the

necessary elements, “the proof establishing the donor’s intent to give would, to a certain extent,

be rendered solely on parol evidence.” Hernandez v. Alta Verde Indus., Inc., 666 S.W.2d 499,

504 (Tex. App.—San Antonio 1983, writ ref’d n.r.e.). As stated above, one of the elements on

which Sherry bore the burden of proof was that Bill released all control and dominion over the

“north side.” In determining whether Sherry’s possession of the “north side” satisfied this

required element, “we consider only the circumstances relative to [her] possession which

evidence a surrender of ownership and control by [her] parents.” Sharp v. Stacy, 535 S.W.2d
345, 350 (Tex. 1976). “Circumstances that may be explained quite separate and apart from a

surrender of ownership and control by [Sherry’s] parents will not be considered.” Id.




                                               -8-
Dissenting Opinion                                                                     04-11-00924-CV


        In addition to the above evidence adduced by Sherry, appellees presented the testimony

of three witnesses, James David Boland, Martin Keller, and Kasey Keller, as well as several

exhibits. Boland testified Bill hired him in January 1987, and he worked for Bill as his CPA

until Bill’s death. According to Boland, Bill’s tax returns took into account improvements made

on the “north side” and the “south side,” but no distinction was ever made between the two

“sides.” Bill submitted copies of checks to Boland that indicated the purpose of the check. For

example, a check with the notation “Sherry McNutt, exotic game” indicated Bill reimbursed

Sherry for the purchase of exotic game for the ranch’s hunting operation. Bill and Beth ran their

cattle on both the “north side” and the “south side.” Bill paid all property taxes for each year on

the ranch. Finally, no gift tax return reflecting an oral gift from Bill to Sherry was ever filed.

        From 1990 through 2000, Bill paid Sherry a total net payroll amount of $142,957.80.

From 1989 through 2004, Bill paid Sherry’s medical and auto insurance, gifts, labor, and

miscellaneous items totaling $197,272.23. From 1989 through 2004, Bill reimbursed Sherry

$576,404.74 for third-party day labor, exotic animals, trailer, hunting, and other expenses. All

ranch expenses, including these expenses, were reported on Bill’s tax returns. The expenses

were not broken down into “north side” and “south side.” Through 2000, most expenses

reimbursed to Sherry did not include receipts. In 2000, Boland explained to Bill and his wife the

need to substantiate expenses taken as tax deductions. Boland thought Bill started to refuse

Sherry’s request for reimbursement in 2000 because the expenses started to decrease at about

that time. Boland said that on the checks Bill would refer to the house in which Sherry lived

sometimes as the “tenant house” and sometimes as “Sherry’s house.”

        Although Bill gave the “south side” hunting compensation to his wife and Sherry in

2000, he remained active in negotiating the leases. Sherry admitted that along with herself and



                                                 -9-
Dissenting Opinion                                                                  04-11-00924-CV


her mother, her father sought out lessees, he negotiated the hunting leases for both sides of the

ranch, and he set the terms and prices for hunting on both sides of the ranch. In 2005, a $5,000

check resulting from a lease was made payable to both Sherry and Bill. Sherry considered the

check as belonging to her and her mother; therefore, she endorsed the check with her name and

her father’s. She admitted she did not have Bill’s permission to sign his name. Later, when Bill

discovered this, Sherry paid him $27,000 “to make peace with the family.” She said the family

“turned on” her and ordered her off the ranch.

        On October 18, 2005, Bill’s lawyer wrote a letter to Sherry advising her of certain

“rules.” The letter informed Sherry that Bill would have her evicted if she did not adhere to the

following:

        1. No guests on the ranch, except at her house.
        2. No hunters allowed on the ranch by her invitation or by payment to her.
        3. She was not to participate in the ranch management in any manner, either with
        regards to hunting or operations.
        4. She was not to interfere with anyone who may be hired to perform certain jobs on
        the ranch including but not limited to the trapping or sale of domestic or exotic
        animals.
        5. She was to stay in the area of her home or her mother’s home for visits to her
        mother.

        In either November or December 2007, for estate tax purposes, Bill transferred the entire

3,707 acres of the ranch to McNutt Ranch Ltd, except for Bill’s house and approximately five

acres with access to Interstate 10. Bill owned ninety-nine percent of McNutt Ranch Ltd. and the

remaining one percent is owned by McNutt Ranch LLC, which is the general partner of McNutt

Ranch Ltd. McNutt Ranch LLC is owned by Dawn McNutt Keller and her two children, Martin

and Kasey Keller. Although Sherry filed her lawsuit in October 2007, Boland said the planning

for the transfer of the ranch to McNutt Ranch Ltd. began at least as early as the Summer of 2007.

Boland testified that Bill and his wife wanted the ranch to exist through the lifetimes of their



                                                 - 10 -
Dissenting Opinion                                                                   04-11-00924-CV


grandchildren, Martin and Kasey. To that end, in Bill’s Will the ranch was initially left in a trust

for Sherry and Dawn, with the ranch eventually residing in the hands of Martin and Kelsey, who

would have ultimate disposition of the ranch in their lifetime. However, in 2005, Bill changed

his Will because he did not want Sherry to have any part of the ranch; he wanted the ranch left in

trust for Dawn and subsequently her two children.

        After reviewing the record, I believe Sherry did not establish as a matter of law that Bill

gave Sherry a present oral gift of the 2000-acre “north side.” I also believe the implied adverse

finding (that Bill did not make such a gift) is supported by legally sufficient evidence, and this

adverse finding is not against the great weight and preponderance of the evidence.             Any

“substantial and permanent improvements that [Sherry] made or arranged for upon the land

might be considered referable to [Sherry’s] status as owner, except that many if not most of the

improvements were paid for by [her] parents.” See Sharp, 535 S.W.2d at 351. “The making of

improvements by a transferee does not evidence a surrender of ownership and control if the

transferor is also making improvements or paying for them.” Id. Neither does the fact that

Sherry received payments for leasing the “north side” to hunters “exclusively evidence a

surrender of ownership and control because [her] parents continued to” use the “north side” for

their own purposes. Id. “Finally, testimony that the [“north side”] was referred to as ‘[Sherry’s]’

. . . did not constitute any evidence that [Sherry] occupied the [“north side’] as owner.” Id.

“This is exactly the type of evidence that Hooks v. Bridgewater meant to exclude from

consideration. The ‘reason for the requirement of possession is that without it the existence of

the contract rests altogether in parol evidence, which common experience has shown to be too

unstable and uncertain to be permitted to work a divestiture of title to real property.’” Id.

(quoting Hooks v. Bridgewater, 111 Tex. 122, 229 S.W. 1114, 1117 (1921)).



                                               - 11 -
Dissenting Opinion                                                                     04-11-00924-CV


C.      The House and Five Acres

        In addition to the above evidence that Sherry lived in and made improvements to the

house on the “north side,” the record contains the letter written by Bill’s lawyer to Sherry setting

out the “rules.” The letter refers to the house in which Sherry lived on the “north side” as “your

home.” However, the letter ends with the following statement: “If the foregoing rules are not

adhered to, copiously by you, your father will have no choice but to have you evicted from the

ranch.” Bill’s intent to have Sherry evicted if she did not follow his rules is contrary to any

conclusion that he relinquished dominion and control over the house. As to the five acres, the

trial court relied on evidence that when Bill conveyed the ranch to the partnership, he excepted

the surrounding 5.78 acres on which his own house sat. Nothing in the record indicates Bill

made a similar present oral gift of any acreage surrounding the house on the “north side.” I

believe the evidence is legally insufficient to support the trial court’s award to Sherry of “a

permanent residence structure existing on (5) five acres of land, with water.”

                                          CONCLUSION

        I agree with the majority that there is no evidence to support an oral gift by Bill to Sherry

of the 2,000-acre “north side.” Similarly, I believe that the evidence is also legally insufficient to

support the trial court’s finding of an oral gift by Bill to Sherry of the house and five acres.

Therefore, I would reverse the trial court’s judgment in favor of Sherry and render a take-nothing

judgment in favor of appellees.


                                                   Sandee Bryan Marion, Justice




                                                - 12 -
                           Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-11-00924-CV

                    IN RE ESTATE OF William H. MCNUTT, Deceased

                        From the County Court, Kimble County, Texas
                                   Trial Court No. 2,284
                          Honorable Joe Loving, Jr., Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE MARTINEZ

        In accordance with this court’s opinion of this date, the judgment of the trial court is
REVERSED, and the cause is REMANDED to the trial court for a new trial on the theory of
whether William H. McNutt made an oral gift to Sherry D. McNutt of the house and an
appropriate amount of acreage for the full use and enjoyment of the house. Costs of the appeal
are taxed against the parties who incurred them.

       SIGNED May 22, 2013.


                                                _____________________________
                                                Catherine Stone, Chief Justice
TAB 8
|   |   Positive
As of: July 6, 2015 1:00 PM EDT


                                   In re Estate of McNutt
                        Court of Appeals of Texas, Fourth District, San Antonio
                             May 22, 2013, Delivered; May 22, 2013, Filed
                                           No. 04-11-00924-CV

Reporter
405 S.W.3d 194; 2013 Tex. App. LEXIS 6235; 2013 WL 2446467

IN RE ESTATE OF William H. MCNUTT, Deceased              the appellate court determined that there were
                                                         three elements that had to be established to
Subsequent History: Released for Publication             show an oral gift of an interest in real property.
August 30, 2013.                                         The donee failed to prove an oral gift as to the
                                                         2,000 acre tract because the donor continued to
Prior History: [**1] From the County Court,              run cattle on the ranch, funded significant
Kimble County, Texas. Trial Court No. 2,284.             improvements, paid taxes and expenses for the
Honorable Joe Loving, Jr., Judge Presiding.              ranch, and received income for hunting leases
                                                         for a significant time after the donee moved into
Disposition: REVERSED AND REMANDED.                      the house. However, the legal theory relating to
                                                         the house and the five acres was not fully
Core Terms                                               developed at trial. As such, a remand was
                                                         necessary.

gift, ranch, north side, acres, trial court, south
                                                         Outcome
side, appellees, hunting, permanent, legal
theory, expenses, donor's, lease, no evidence,
                                                         The decision was reversed, and the case was
trial court's judgment, interest of justice, legal
                                                         remanded for a new trial on the legal theory of
sufficiency, burden of proof, real property, vital
                                                         an oral gift of a house and the necessary plot of
fact, witnesses, acreage, ownership and control,
                                                         land surrounding the house for the full use and
trial court's finding, legal insufficiency, acres of
                                                         enjoyment of the house.
land, matter of law, new trial, surrender, includes

                                                         LexisNexis® Headnotes
Case Summary
                                                           Estate, Gift & Trust Law > ... > Personal Gifts >
Procedural Posture                                          Elements of Valid Gifts > General Overview

Appellant donee challenged a decision from the             Real Property Law > Ownership & Transfer >
County Court, Kimble County, Texas, which                   Transfer Not By Deed > General Overview
determined that she had received an oral gift of
a house and five acres of land, but had not              HN1 To establish an oral gift of an interest in real
received an oral gift as to 2,000 acres. Appellees,      property, a party must show: (1) a gift in
an estate, a ranch, and a general partner, filed a       praesenti or a gift at the present time; (2)
cross appeal.                                            possession under the gift by the donee with the
                                                         donor's consent; and (3) permanent and valuable
Overview                                                 improvements made on the property by the
                                                         donee with the donor's knowledge or consent or,
The trial court determined that there was an oral        without improvements, the existence of such
gift of a house on five acres of land. The donee         facts as would make it a fraud upon the donee
contended that she proved the elements of an             not to enforce the gift. Courts consider only the
oral gift of land to a 2,000 acre tract. In reversing,   circumstances relative to a donee's possession

                                                JEFF SMALL
                                                                                                    Page 2 of 9
                        405 S.W.3d 194, *194; 2013 Tex. App. LEXIS 6235, **1

which evidence a surrender of ownership and               consideration, the trial court entered a judgment
control by the donor.                                     based on its findings that the elements of an oral
                                                          gift of land had been proven by appellant, Sherry
    Civil Procedure > Appeals > Remands                   D. McNutt, as to "a permanent residence
                                                          structure existing on (5) five acres of land,
HN2 Appellate courts have broad discretion to              [**2] with water. The five (5) acre tract includes
remand for a new trial in the interests of justice.       access to the Highway I-10 service road."1 On
As long as there is a probability that a case has,        appeal, Sherry argues she proved the elements
for any reason, not been fully developed, an              of an oral gift of land to the 2,000-acre "north
appellate court has discretion to remand for a            side" of the almost 3,700-acre McNutt Ranch.
new trial rather than render a decision. Moreover,        Appellees are the Estate of William H. McNutt,
remand is appropriate if a case needs further             Deceased; McNutt Ranch, Ltd.; and McNutt
development to establish and present evidence             Management, LLC, the General Partner of
regarding an alternative legal theory.                    McNutt Ranch, Ltd. (collectively, "appellees").
                                                          In their cross-appeal, appellees assert the
Counsel: For APPELLANT: John F. Nichols,                  evidence is legally insufficient to support the trial
Houston, TX; Robinson C. Ramsey, Joyce W.                 court's finding of an oral gift of the house and an
Moore, Langley & Banack, Inc., San Antonio, TX.           undefined five-acre parcel. Because the trial
                                                          court's judgment is based on a legal theory that
For APPELLEE: Dennis P. Bujnoch, Bujnoch Law              was not fully developed at trial, we reverse the
Offices, PLLC, Boerne, TX.                                trial court's judgment and remand the cause in
                                                          the interests of justice.
Judges: Opinion by: Catherine Stone, Chief
Justice. Dissenting opinion by: Sandee Bryan              HN1 To establish an oral gift of an interest in real
Marion, Justice. Sitting: Catherine Stone, Chief          property, a party must show: (1) a gift in
Justice, Sandee Bryan Marion, Justice, Rebeca C.          praesenti or a gift at the present time; (2)
Martinez, Justice.                                        possession under the gift by the donee with the
                                                          donor's consent; and (3) permanent and valuable
Opinion by: Catherine Stone                               improvements made on the property by the
                                                          donee with the donor's knowledge or consent or,
                                                          without improvements, the existence of such
Opinion
                                                          facts as would make it a fraud upon the donee
                                                          not to enforce the gift. Thompson v. Dart, 746
[*196] REVERSED AND REMANDED
                                                          S.W.2d 821, 825 (Tex. App.—San Antonio 1988,
As the trial court acknowledged at a hearing in           no writ). As the trial court recognized, the legal
which it announced its findings after a two-day           theory on which the case was tried was an oral
bench trial, "[w]e originated th[is] case with the        gift of the 2,000-acre north side of the ranch.
understanding that I would be deciding [whether]          With regard to this legal theory, we believe the
there was an oral gift of 2000 acres and the              trial court found no oral gift on the basis that the
improvements thereon or there was not an oral             evidence was insufficient [**4] to establish
gift of that property to Sherry D. McNutt by her          Sherry's possession as to the 2,000 acres. In
father     William     H.   McNutt."      Despite         reviewing this finding, "we consider only the
acknowledging       the   legal   theory    under         circumstances relative to [her] possession which

1
   Although the trial court's judgment refers to a five-acre tract, the trial court actually describes the gift as
"the house and the necessary plot of land on which that house sits," noting "it must be commonly understood
and the Court can understand some common issues that a person must have a significant enough plot of land
surrounding the house to enjoy the full aspect of the house. What would be a significant amount of land
 [**3] in the rural setting or an urban set[ting] are entirely perhaps different." In a second hearing, the trial
court described the gift of the house as including "an appropriate amount of acreage for the full use and
enjoyment of the house," which "includes access to water, sufficient evidence relative to the well, but only the
fact that there is access to the water and that it includes access to highway ten, I-10 service road."

                                                  JEFF SMALL
                                                                                                      Page 3 of 9
                         405 S.W.3d 194, *196; 2013 Tex. App. LEXIS 6235, **4

evidence a surrender of ownership and control              also Scott Bader, Inc., 248 S.W.3d at 822; In re
by [William]." Sharp v. Stacy, 535 S.W.2d 345,             S.E.W., 168 S.W.3d 875, 886 (Tex. App.—Dallas
350 (Tex. 1976). At trial, the evidence                    2005, no pet.). "Moreover, remand is appropriate
established that William continued to run cattle           if a case needs further development ... to
on the north side of the ranch, funded significant         establish and present evidence regarding an
improvements to the north side of the ranch,               alternative legal theory." Ahmed, 261 S.W.3d at
paid taxes and other expenses relating to the              196. In this case, the trial court evaluated the
north side of the ranch, and was involved with             oral gift as one of a house and an appropriate
and received the income from the hunting leases            amount of acreage for the full use and enjoyment
for the north side of the ranch for a significant          of the house, but "the parties neither argued nor
period of time after Sherry moved into the house
                                                           developed evidence regarding [this theory]." Id.
on the north side of the ranch. Accordingly,
                                                           Thus, we believe remanding this case for a new
 [*197] we agree with the trial court's finding
                                                           trial on the theory of an oral gift of the house and
that Sherry failed to meet her burden of proving
                                                           an appropriate amount of acreage for the full use
an oral gift as to the 2,000 acres.
                                                           and enjoyment of the house is in the interests of
The difficulty with this case, however, is the trial       justice. Ahmed, 261 S.W.3d at 196; Westgate,
court's second finding that the evidence                   Ltd. v. State, 843 S.W.2d 448, 455 (Tex. 1992)
                                                            [**6] (noting remand in the interests of justice
established an oral gift as to the house and five
acres of land. As the trial court expressly                is appropriate "where it appears from the record
recognized, this legal theory was not fully                that the losing party might be able to recover
developed at trial.                                        under some other established legal theory that
                                                           was not developed at the first trial").
HN2 Appellate courts have broad discretion to
remand for a new trial in the interests of justice.        For the reasons stated above and in the interests
Fanning v. Fanning, 847 S.W.2d 225, 226 (Tex.              of justice, we reverse the trial court's judgment
1993); [**5] Scott Bader, Inc. v. Sandstone                and remand the cause to the trial court for a new
Products, Inc., 248 S.W.3d 802, 822 (Tex.                  trial on the legal theory of an oral gift of a house
App.—Houston [1st Dist.] 2008, no pet.). "As               and the necessary plot of land surrounding the
long as there is a probability that a case has, for        house for the full use and enjoyment of the
any reason, not been fully developed, an                   house.2
appellate court has discretion to remand for a
new trial rather than render a decision." Ahmed            Catherine Stone, Chief Justice
v. Ahmed, 261 S.W.3d 190, 196 (Tex.
App.—Houston [14th Dist.] 2008, no pet.); see              Dissent by: Sandee Bryan Marion

2
    As previously noted, the elements required to establish an oral gift of an interest in real property are: (1)
a gift in praesenti or a gift at the present time; (2) possession under the gift by the donee with the donor's
consent; and (3) permanent and valuable improvements made on the property by the donee with the donor's
knowledge or consent or, without improvements, the existence of such facts as would make it a fraud upon the
donee not to enforce the gift. Thompson v. Dart, 746 S.W.2d at 825. The dissenting opinion appears to
recognize that the evidence is sufficient to support the trial court's finding as to the second and third elements
of Sherry's claim, noting [**7] that "Sherry lived in and made improvements to the house on the 'north side.'"
The dissenting opinion concludes, however, that the evidence is legally insufficient to support the trial court's
finding of an oral gift based on the dissenting justice's interpretation of a letter Bill's attorney wrote to Sherry
twenty-two years after she moved back to the ranch. The dissenting opinion argues that the letter's reference
to Bill's intent to evict Sherry if she did not follow his rules was contrary to any conclusion that he relinquished
dominion and control over the house. Interpreting Bill's intent from this letter and the other evidence
presented, however, was the role of the factfinder, and, in this case, the factfinder interpreted the letter in a
different manner. The factfinder's interpretation is supported by the letter referring to the house as "your
home" and all of the other testimony in the record establishing that Bill repeatedly acknowledged that the
house belonged to Sherry. Although Bill may have wanted to reclaim the house twenty-two years after he had

                                                  JEFF SMALL
                                                                                                    Page 4 of 9
                        405 S.W.3d 194, *197; 2013 Tex. App. LEXIS 6235, **7


Dissent                                                   she was living. The ranch foreman had died and
                                                          her parents were unable to manage the ranch on
                                                          their own. Sherry testified that in exchange for
[*198] DISSENTING OPINION
                                                          moving back home to run the ranch, her father
In this appeal all parties challenge the trial            gave her the "north side." She resided on the
court's judgment in which the court found that            "north side" in the house formerly lived in by the
the elements of an oral gift of land had been             foreman. In addition to overseeing and
proven by appellant, Sherry D. McNutt, but it             personally taking part in regular ranching
limited the gift to "a permanent residence                activities, Sherry booked hunts on both the
structure existing on (5) five acres of land, with        "north side" and "south side" of the property.
                                                           [**10] Her parents received payments from the
water." On appeal, Sherry argues she proved the
elements of an oral gift of land to the 2,000-acre        hunters for use of the "south side" and Sherry
"north side" of the almost 3,700-acre McNutt              received payments from the hunters for use of
Ranch. Appellees are the Estate of William H.             the "north side." In 2000, Bill gave to Beth and
McNutt, Deceased; McNutt Ranch, Ltd.; and                 Sherry the "south side" hunting compensation,
McNutt Management, LLC, the General Partner               and, after a time, Sherry also shared the "north
of McNutt Ranch, Ltd. (collectively, "appellees").        side" compensation with her mother. About five
In their cross-appeal, appellees assert the trial         years later, a misunderstanding about the
court erred in awarding Sherry an undefined               division of the hunting compensation caused a
five-acre parcel.                                         rift between Sherry and her father. This rift
                                                          eventually led to Sherry filing this suit against
The majority reverses and remands in the                  her father (and later his estate). In her petition,
interests of justice because the trial court              Sherry alleged a cause of action for oral gift of
rendered a judgment based on a legal theory not           land and she asked for a judgment "for title to
developed at trial. However, this legal                   the north side of the McNutt Ranch." In the
theory—that Sherry was entitled to the house              course of the lawsuit, the parties negotiated a
and five acres—was not developed because                  temporary injunction under which Sherry agreed
Sherry argued she was entitled to the entire              to temporarily limit herself to the use of and
2000-acre "north side" of [**9] the ranch,                access to the house in which she had been living
which includes the house and five acres. Because          on the "north side" pending final resolution of
I believe the evidence does not support a finding         the lawsuit. After a [*199] two-day bench trial,
that any oral gift was made, I would affirm.              the trial court rendered the judgment that is the
                                                          basis of this appeal.
BACKGROUND
                                                          ORAL GIFT OF LAND
William ("Bill") McNutt, who died during the
pendency of the underlying lawsuit, owned a               In her first issue, Sherry asserts the trial court
working ranch of almost 3,700 acres called the            correctly held that she proved an oral gift of
McNutt Ranch. The ranch is bisected by                    land, but incorrectly limited the [**11] gift to
Interstate 10, and the parties referred to the            only the house and five acres of the 2,000-acre
acreage north of I-10 as the "north side" and the         "north side." In their cross-issue on appeal,
acreage to the south of I-10 as the "south side."         appellees assert there is no evidence of an oral
Bill and his wife, Beth, have two daughters,              gift of the house and five acres to Sherry. I agree
Sherry McNutt and Dawn McNutt Keller. The                 with the majority's conclusion that Sherry failed
following is Sherry's account of why she is               to meet her burden of proving an oral gift as to
entitled to the 2,000-acre "north side."                  the 2,000 acres. Because I believe Sherry did
                                                          not satisfy her burden at trial as to either the
According to Sherry, in 1983, her father asked            2,000 acres or the house and five acres, I
her to move to the ranch from Colorado where              respectfully dissent. For the purpose of explaining
given the house to Sherry, his desire does not prevent a factfinder from finding that the elements of an oral gift
were established [**8] by the evidence, thereby legally precluding Bill from taking back what he gave away.

                                                  JEFF SMALL
                                                                                                Page 5 of 9
                      405 S.W.3d 194, *199; 2013 Tex. App. LEXIS 6235, **11

why I dissent, following is a more detailed             Therefore, the threshold issue Sherry had to
discussion of the evidence at trial.                    establish was the existence of a gift. More
                                                        specifically, she had to establish that Bill released
At trial, the sole issue was whether Bill made an       all dominion and control over the 2,000-acre
immediate present oral gift of the 2,000-acre           "north side."
"north side" to Sherry. Sherry did not allege, in
the alternative, that her father made her a             On appeal, Sherry agrees with the ruling that
present oral gift of only the house and five acres.     she proved the elements of an oral gift but she
The trial court, prior to announcing its decision,      disagrees with the subsequent qualification that
acknowledged a five-acre gift was never raised          the gift was limited to five acres. Therefore, she
or argued by any party. However, in its judgment,       asks this court to reverse only the ruling as to
the trial court found as follows:                       the five acres, and affirm the ruling that she
                                                        proved all the elements of an oral gift. Sherry
   The elements of an oral gift of land have been       correctly states in her brief that "the evidence
   proved under the quantum of proof required           regarding the oral gift of land—for and
   under Texas law; provided however, the court         against—addressed the entire 2,000 acres, not
   finds that the parol or oral gift by [Bill to        just the residence and five acres." Therefore,
   Sherry] was limited to a [**12] permanent            Sherry interprets [*200] the judgment as
   residence structure existing on five (5) acres       partially granting her claim (as to the house and
   of land, with water. The five (5) acre tract         five acres) and partially denying her claim (as to
   includes access to the Highway I-10 service          the entire 2,000 acres). The appellees, on the
   road.                                                 [**14] other hand, argue this court may affirm
                                                        or reverse only the court's award to Sherry of an
A gift of real property may be made in two ways:
                                                        oral gift of the house and five acres.
either by deed or by oral gift. Generally, a
conveyance of real property must "be in writing"        A judgment should be construed as a whole
and "subscribed and delivered by the conveyor"          toward the end of harmonizing and giving effect
or his agent. TEX. PROP. CODE ANN. § 5.021 (West        to all the court has written. Constance v.
2004) ("Instrument of Conveyance"); see also            Constance, 544 S.W.2d 659, 660 (Tex. 1977). In
TEX. BUS. & COM. CODE ANN. § 26.01(a), (b)(4)           this case, it is apparent the trial court found the
(West 2009) ("Statute of Frauds"). To establish         evidence did not establish that Sherry satisfied
an oral gift of an interest in real property, a party   the elements of an oral gift of the entire
must show: (1) a gift in praesenti, that is, a          2,000-arce "north side," but the evidence did
present gift; (2) possession under the gift by the      establish the elements of an oral gift of the
donee with the donor's consent; and (3)                 house and five acres.
permanent and valuable improvements by the
donee with the donor's consent or other facts           When the party who had the burden of proof at
demonstrating that the donee would be                   trial complains of the legal insufficiency of an
defrauded if the gift were not enforced.                adverse finding, that party must demonstrate
Thompson v. Dart, 746 S.W.2d 821, 825 (Tex.             the evidence establishes conclusively (i.e., as a
App.—San Antonio 1988, no writ). To be a gift in        matter of law) all vital facts in support of the
praesenti, the donor must, at the time he makes         finding sought. Dow Chem. Co. v. Francis, 46
it, intend an immediate divestiture of the rights       S.W.3d 237, 241 (Tex. 2001). A reviewing court
of ownership out of himself and a consequent            must examine the record for evidence supporting
immediate vesting of such rights in the donee.          the adverse finding, ignoring all evidence to the
Id. Three elements are necessary [**13] to              contrary. Id. If more than a scintilla of evidence
establish the existence of a gift: (1) intent to        supports the adverse finding, the issue is
make a gift; (2) delivery of the property; and (3)      overruled. Id. If there is no evidence to support
acceptance of the property. Id. Further, the owner      the adverse finding, the entire record must be
must release all dominion and control over the          examined to determine [**15] whether the
property. Id. The person claiming the gift bears        contrary proposition is established as a matter of
the burden of establishing these elements. Id.          law. Id. The issue is sustained only if the contrary

                                               JEFF SMALL
                                                                                              Page 6 of 9
                      405 S.W.3d 194, *200; 2013 Tex. App. LEXIS 6235, **15

proposition is conclusively established. Id. The       challenge the legal sufficiency of the evidence to
ultimate test for legal sufficiency is whether the     support [**17] a finding on which they did not
evidence would enable a reasonable and                 have the burden of proof at trial, they must
fair-minded fact finder to reach the verdict under     demonstrate on appeal that no evidence exists
review. City of Keller v. Wilson, 168 S.W.3d 802,      to support the adverse finding. Rosas, 335
827 (Tex. 2005).                                       S.W.3d at 316. A legal sufficiency or "no
                                                       evidence" challenge is sustained when: (1) the
When a party attacks the factual sufficiency of        record discloses a complete absence of evidence
an adverse finding on an issue on which she had        of a vital fact; (2) the court is barred by rules of
the burden of proof, she must demonstrate on           law or of evidence from giving weight to the only
appeal that the adverse finding is against the         evidence offered to prove a vital fact; (3) the
great weight and preponderance of the evidence.        evidence offered to prove a vital fact is no more
Dow Chem., 46 S.W.3d at 242. A reviewing court         than a mere scintilla; or (4) the evidence
considers all the evidence and will set aside the      establishes conclusively the opposite of the vital
judgment only if it is so contrary to the              fact. Id.
overwhelming weight of the evidence that it is
clearly wrong and unjust. Cain v. Bain, 709            B. The "North Side"
S.W.2d 175, 176 (Tex. 1986). Under either
standard of review, the trier of fact is the sole      On appeal, Sherry asserts the evidence
judge of the credibility of the witnesses and the      establishes the conveyance of the 2,000 acres as
weight to be given their testimony. McGalliard v.      a matter of law. Alternatively, she asserts the
Kuhlmann, 722 S.W.2d 694, 696 (Tex. 1986);             judgment of five acres is so against the great
see also City of Keller, 168 S.W.3d at 819.            weight and preponderance of the evidence that
                                                       it is manifestly unjust and "a new trial is
Here, Sherry had the burden to establish all the       necessary to solve the problems posed by this
elements necessary to show Bill made                   surprise judgment." According to Sherry, the
 [**16] her a present oral gift of the 2,000-acre      evidence that established the elements of an
"north side." Therefore, as to her legal sufficiency   oral gift of five acres also proved the elements of
challenge, Sherry must demonstrate the                 an oral gift of the 2,000 acres of which the five
evidence establishes as a matter of law all vital      acres is a part. Sherry's case rested on her
facts in support of a finding that Bill made her a     testimony, the testimony [**18] of seven
present oral gift of the "north side." However, if     witnesses (live and by affidavit), and two exhibits
more than a scintilla of evidence supports the         listing improvements made by Sherry to the
implied adverse finding—that Bill did not make         "north side" and the "south side" of the ranch.
her a present oral gift of the "north
side"—Sherry's legal sufficiency challenge must        Sherry testified her father made a present oral
be overruled. As to her factual sufficiency            gift of the "north side" to her in 1983 when he
challenge, Sherry must demonstrate on appeal           called and asked her to return to the ranch to
that the adverse finding is against the great          help run the ranch. Sherry said she returned to
weight and preponderance of the evidence.              the ranch in 1983, took over the foreman duties,
                                                       and continued to reside on the "north side" for
In their cross-issue, appellees assert there is no     the next thirty-plus years. Sherry testified she
evidence of an oral gift of the house and five         worked both sides of the ranch without
acres to Sherry. I agree with appellees. When          compensation until about 1989 when she began
reviewing a legal sufficiency or "no evidence"         to receive compensation for her work on the
challenge, a reviewing court must determine            "south side." She thought she received about
"whether the evidence at trial would enable            $1,200 net per month until about 2000. The
reasonable and fair-minded people to reach the         ranch had a gaming operation, with Sherry
verdict under review." City of Keller, 168 S.W.3d      receiving lease payments for hunting on the
at 827; Rosas v. Comm'n for Lawyer Discipline,         "north side" and her parents receiving lease
335 S.W.3d 311, 316 (Tex. App.—San Antonio             payments for hunting on the "south side." Her
2010, no pet.). Because [*201] appellees               compensation stopped in 2000 when Bill gave

                                              JEFF SMALL
                                                                                             Page 7 of 9
                     405 S.W.3d 194, *201; 2013 Tex. App. LEXIS 6235, **18

Sherry and her mother the lease payments for          possession which evidence a surrender of
the "south side."                                     ownership and control by [her] parents." Sharp
                                                      v. Stacy, 535 S.W.2d 345, 350 (Tex. 1976).
Sherry produced two exhibits, each showing a          "Circumstances that may be explained quite
list of improvements, one entitled "Permanent         separate and apart from a surrender of ownership
Improvements Made On The Sherry McNutt                and control by [Sherry's] parents will not be
Ranch By Sherry McNutt" and the other entitled        considered." Id.
"Ranch     Work,      Jobs,     And     Permanent
                                                      In addition to the above evidence adduced by
Improvements [**19] Performed On The Bill
                                                      Sherry, appellees presented the testimony of
McNutt Ranch By Sherry McNutt." She said
                                                      three witnesses, James David Boland, Martin
improvements were paid for by her father, her
                                                      Keller, and Kasey Keller, as well as several
mother, or herself. However, she could not
                                                      exhibits. Boland [**21] testified Bill hired him in
provide proof of the amount of money she spent
                                                      January 1987, and he worked for Bill as his CPA
on the improvements as compared to the amount
                                                      until Bill's death. According to Boland, Bill's tax
paid by her parents. Sherry testified her father's
                                                      returns took into account improvements made
accountant told her she did not need to keep
                                                      on the "north side" and the "south side," but no
receipts. Sherry also produced seven witnesses,
                                                      distinction was ever made between the two
all of whom had known the McNutt family for
                                                      "sides." Bill submitted copies of checks to Boland
many years and often visited the ranch. Each
                                                      that indicated the purpose of the check. For
witness testified that Bill often referred to the
                                                      example, a check with the notation "Sherry
"north side" as "Sherry's side" or as "Sherry's."
                                                      McNutt, exotic game" indicated Bill reimbursed
One of the witnesses testified Bill said the "north
                                                      Sherry for the purchase of exotic game for the
side" was Sherry's and that Sherry and Dawn
                                                      ranch's hunting operation. Bill and Beth ran their
would have to "fight" over the "south side."
                                                      cattle on both the "north side" and the "south
Another witness said Bill told him he wanted
                                                      side." Bill paid all property taxes for each year on
Sherry to hurry and finish some work on the
                                                      the ranch. Finally, no gift tax return reflecting an
"south side," but as to "her side," he did not care
                                                      oral gift from Bill to Sherry was ever filed.
what she did, she could sell it or divide it up.
                                                      From 1990 through 2000, Bill paid Sherry a total
These same witnesses testified they knew Sherry
                                                      net payroll amount of $142,957.80. From 1989
worked both sides of the ranch and made many
                                                      through 2004, Bill paid Sherry's medical and
improvements to the ranch.
                                                      auto insurance, gifts, labor, and miscellaneous
Sherry's evidence establishes she took                items totaling $197,272.23. From 1989 through
possession of the "north side" and made               2004, Bill reimbursed Sherry $576,404.74 for
improvements to both sides of the ranch. [*202]       third-party day labor, exotic animals, trailer,
But, the mere taking of possession or making          hunting, and other expenses. All ranch expenses,
improvements [**20] of insignificant value is         including these expenses, were reported on Bill's
not sufficient to establish a present oral gift of    tax returns. The expenses were [**22] not
land. See Wooldridge v. Hancock, 70 Tex. 18, 6        broken down into "north side" and "south side."
S.W. 818, 822 (1888). Without extrinsic evidence      Through 2000, most expenses reimbursed to
of the necessary elements, "the proof                 Sherry did not include receipts. In 2000, Boland
establishing the donor's intent to give would, to     explained to Bill and his wife the need to
a certain extent, be rendered solely on parol         substantiate expenses taken as tax deductions.
evidence." Hernandez v. Alta Verde Indus., Inc.,      Boland thought Bill started to refuse Sherry's
666 S.W.2d 499, 504 (Tex. App.—San Antonio            request for reimbursement in 2000 because the
1983, writ ref'd n.r.e.). As stated above, one of     expenses started to decrease at about that time.
the elements on which Sherry bore the burden of       Boland said that on the checks Bill would refer to
proof was that Bill released all control and          the house in which Sherry lived sometimes as
dominion over the "north side." In determining        the "tenant house" and sometimes as "Sherry's
whether Sherry's possession of the "north side"       house."
satisfied this required element, "we consider         Although Bill gave the "south side" hunting
only the circumstances relative to [her]              compensation to his wife and Sherry in 2000, he

                                             JEFF SMALL
                                                                                             Page 8 of 9
                     405 S.W.3d 194, *202; 2013 Tex. App. LEXIS 6235, **22

remained active in negotiating the leases. Sherry    Ltd. began at least as early as the Summer of
admitted that along with herself and her mother,     2007. Boland testified that Bill and his wife
her father sought out lessees, he negotiated the     wanted the ranch to exist through the lifetimes
hunting leases for both sides of the ranch, and      of their grandchildren, Martin and Kasey. To that
he set the terms and prices for hunting on both      end, in Bill's Will the ranch was initially left in a
sides of the ranch. In 2005, a $5,000 check          trust for Sherry and Dawn, with the ranch
resulting from a lease was made payable to both      eventually residing in the hands of Martin and
Sherry and Bill. Sherry considered the check as      Kelsey, who would have ultimate disposition of
belonging to her and her mother; therefore, she      the ranch in their lifetime. However, in 2005, Bill
endorsed the check with her name and her             changed his Will because he did not want Sherry
father's. She admitted she did not have Bill's       to have any part of the ranch; he wanted the
                                                     ranch left in trust for Dawn and subsequently her
permission to sign his name. Later, when Bill
                                                     two children.
discovered this, Sherry [**23] paid him $27,000
"to make peace with the family." [*203] She          After reviewing the record, I believe Sherry did
said the family "turned on" her and ordered her      not establish as a matter of law that Bill gave
off the ranch.                                       Sherry a present oral gift of the 2000-acre "north
                                                     side." I also believe the implied adverse finding
On October 18, 2005, Bill's lawyer wrote a letter    (that Bill did not make such a gift) is supported
to Sherry advising her of certain "rules." The       by legally sufficient evidence, and this adverse
letter informed Sherry that Bill would have her      finding is not against the great weight and
evicted if she did not adhere to the following:      preponderance of the evidence. Any "substantial
                                                     and permanent improvements [**25] that
   1. No guests on the ranch, except at her          [Sherry] made or arranged for upon the land
   house.                                            might be considered referable to [Sherry's]
                                                     status as owner, except that many if not most of
   2. No hunters allowed on the ranch by her         the improvements were paid for by [her]
   invitation or by payment to her.                  parents." See Sharp, 535 S.W.2d at 351. "The
                                                     making of improvements by a transferee does
   3. She was not to participate in the ranch        not evidence a surrender of ownership and
   management in any manner, either with             control if the transferor is also making
   regards to hunting or operations.                 improvements or paying for them." Id. Neither
   4. She was not to interfere with anyone who       does the fact that Sherry received payments for
   may be hired to perform certain jobs on the       leasing the "north side" to hunters "exclusively
                                                     evidence a surrender of ownership and control
   ranch including but not limited to the trapping
                                                     because [her] parents continued to" use the
   or sale of domestic or exotic animals.
                                                     "north side" for their own purposes. Id. "Finally,
   5. She was to stay in the area of her home or     testimony that the ["north side"] was referred to
   her mother's home for visits to her mother.       as '[Sherry's]' . . . did not constitute any evidence
                                                     that [Sherry] occupied the ["north side'] as
In either November or December 2007, for estate      owner." Id. "This is exactly the type of evidence
tax purposes, Bill transferred the entire 3,707      that Hooks v. Bridgewater meant to exclude
acres of the ranch to McNutt Ranch Ltd, except       from consideration. The 'reason for the
for Bill's house and approximately five acres with   requirement of possession is that without it the
access to Interstate 10. Bill owned ninety-nine      existence of the contract rests altogether in
percent of McNutt Ranch Ltd. and the remaining       parol evidence, which common experience has
one percent is owned by McNutt Ranch LLC,            shown to be too unstable and uncertain to be
which is the general partner of McNutt Ranch         permitted to work a divestiture of title to real
Ltd. McNutt Ranch [**24] LLC is owned by             property.'" Id. (quoting [*204] Hooks v.
Dawn McNutt Keller and her two children, Martin      Bridgewater, 111 Tex. 122, 229 S.W. 1114,
and Kasey Keller. Although Sherry filed her          1117 (1921)).
lawsuit in October 2007, Boland said the planning
for the transfer of the ranch to McNutt Ranch        C. [**26] The House and Five Acres

                                             JEFF SMALL
                                                                                              Page 9 of 9
                      405 S.W.3d 194, *204; 2013 Tex. App. LEXIS 6235, **26

In addition to the above evidence that Sherry          believe the evidence is legally insufficient to
lived in and made improvements to the house on         support the trial court's award to Sherry of "a
the "north side," the record contains the letter       permanent residence structure existing on (5)
written by Bill's lawyer to Sherry setting out the     five acres of land, with water."
"rules." The letter refers to the house in which
Sherry lived on the "north side" as "your home."       CONCLUSION
However, the letter ends with the following
statement: "If the foregoing rules are not
                                                       I agree with the majority that there is no evidence
adhered to, copiously by you, your father will
have no choice but to have you evicted from the         [**27] to support an oral gift by Bill to Sherry of
ranch." Bill's intent to have Sherry evicted if she    the 2,000-acre "north side." Similarly, I believe
did not follow his rules is contrary to any            that the evidence is also legally insufficient to
conclusion that he relinquished dominion and           support the trial court's finding of an oral gift by
control over the house. As to the five acres, the      Bill to Sherry of the house and five acres.
trial court relied on evidence that when Bill          Therefore, I would reverse the trial court's
conveyed the ranch to the partnership, he              judgment in favor of Sherry and render a
excepted the surrounding 5.78 acres on which           take-nothing judgment in favor of appellees.
his own house sat. Nothing in the record indicates
Bill made a similar present oral gift of any acreage   Sandee Bryan Marion, Justice
surrounding the house on the "north side." I




                                              JEFF SMALL